Exhibit 10.1

 

 

 

Published CUSIP Number (Deal): 05873PAH0

Published CUSIP Number (Revolving Credit Facility): 05873PAJ6

Published CUSIP Number (Term A Facility): 05873PAK3

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 19, 2013

 

among

 

BALLY TECHNOLOGIES, INC.,

 

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
UNION BANK, N.A.,

as Syndication Agents,

 

BBVA COMPASS,

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC
and
UNION BANK, N.A.,

 

as Joint Lead Arrangers and Joint Book Managers

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

35

1.03

Accounting Terms

36

1.04

Rounding

37

1.05

Times of Day

37

1.06

Letter of Credit Amounts

37

1.07

Exchange Rates; Currency Equivalents

37

1.08

Additional Alternative Currencies

38

 

 

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

38

 

 

 

2.01

The Loans

38

2.02

Borrowings, Conversions and Continuations of Loans

39

2.03

Letters of Credit

41

2.04

Swing Line Loans

50

2.05

Prepayments

53

2.06

Termination or Reduction of Commitments

57

2.07

Repayment of Loans

58

2.08

Interest

58

2.09

Fees

59

2.10

Computation of Interest and Fees

60

2.11

Evidence of Debt

60

2.12

Payments Generally; Administrative Agent’s Clawback

61

2.13

Sharing of Payments by Lenders

63

2.14

Increase in Revolving Credit Facility

64

2.15

Increase in Term Facilities

65

2.16

Cash Collateral

67

2.17

Defaulting Lenders

68

2.18

Refinancing Term Facilities

70

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

71

 

 

 

3.01

Taxes

71

3.02

Illegality

75

 

i

--------------------------------------------------------------------------------


 

3.03

Inability to Determine Rates

76

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

77

3.05

Compensation for Losses

78

3.06

Mitigation Obligations; Replacement of Lenders

79

3.07

Survival

79

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

80

 

 

 

4.01

Conditions to Effective Date and Initial Credit Extension

80

4.02

Conditions to all Credit Extensions

84

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

85

 

 

 

5.01

Existence, Qualification and Power

85

5.02

Authorization; No Contravention

85

5.03

Governmental Authorization; Other Consents

86

5.04

Binding Effect

86

5.05

Financial Statements; No Material Adverse Effect

86

5.06

Litigation

86

5.07

No Default

87

5.08

Ownership of Property; Liens; Investments

87

5.09

Environmental Compliance

87

5.10

Insurance

87

5.11

Taxes

88

5.12

ERISA Compliance

88

5.13

Subsidiaries; Equity Interests; Loan Parties

88

5.14

Margin Regulations; Investment Company Act

89

5.15

Disclosure

89

5.16

Compliance with Laws

89

5.17

Intellectual Property; Licenses, Etc.

90

5.18

Solvency

90

5.19

Casualty, Etc.

90

5.20

Labor Matters

90

5.21

Collateral Documents

90

5.22

OFAC

90

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

91

 

ii

--------------------------------------------------------------------------------


 

6.01

Financial Statements

91

6.02

Certificates; Other Information

92

6.03

Notices

95

6.04

Payment of Obligations

95

6.05

Preservation of Existence, Etc.

96

6.06

Maintenance of Properties

96

6.07

Maintenance of Insurance

96

6.08

Compliance with Laws

96

6.09

Books and Records

96

6.10

Inspection Rights

97

6.11

Use of Proceeds

97

6.12

Covenant to Guarantee Obligations and Give Security

97

6.13

Compliance with Environmental Laws

101

6.14

Preparation of Environmental Reports

101

6.15

Further Assurances

101

6.16

Compliance with Terms of Leaseholds

102

6.17

Designation as Senior Debt

102

6.18

Approvals of Pledge of Certain Subsidiary Shares

102

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

102

 

 

 

7.01

Liens

102

7.02

Indebtedness

104

7.03

Investments

106

7.04

Fundamental Changes

107

7.05

Dispositions

108

7.06

Restricted Payments

109

7.07

Change in Nature of Business

110

7.08

Transactions with Affiliates

110

7.09

Burdensome Agreements

110

7.10

Use of Proceeds

111

7.11

Financial Covenants

111

7.12

Capital Expenditures

112

7.13

Accounting Changes

112

 

iii

--------------------------------------------------------------------------------


 

7.14

Prepayments, Etc. of Indebtedness

112

7.15

Sanctions

112

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

112

 

 

 

8.01

Events of Default

112

8.02

Remedies upon Event of Default

115

8.03

Application of Funds

115

 

 

 

ARTICLE IX

ADMINISTRATIVE AGENT

116

 

 

 

9.01

Appointment and Authority

116

9.02

Rights as a Lender

117

9.03

Exculpatory Provisions

117

9.04

Reliance by Administrative Agent

118

9.05

Delegation of Duties

118

9.06

Resignation of Administrative Agent

119

9.07

Non-Reliance on Administrative Agent and Other Lenders

120

9.08

No Other Duties, Etc.

120

9.09

Administrative Agent May File Proofs of Claim

120

9.10

Collateral and Guaranty Matters

121

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

121

 

 

 

ARTICLE X

MISCELLANEOUS

122

 

 

 

10.01

Amendments, Etc.

122

10.02

Notices; Effectiveness; Electronic Communications

125

10.03

No Waiver; Cumulative Remedies; Enforcement

127

10.04

Expenses; Indemnity; Damage Waiver

128

10.05

Payments Set Aside

130

10.06

Successors and Assigns

130

10.07

Treatment of Certain Information; Confidentiality

135

10.08

Right of Setoff

136

10.09

Interest Rate Limitation

137

10.10

Counterparts; Integration; Effectiveness

137

10.11

Survival of Representations and Warranties

137

10.12

Severability

137

10.13

Replacement of Lenders

138

 

iv

--------------------------------------------------------------------------------


 

10.14

Governing Law; Jurisdiction; Etc.

138

10.15

Waiver of Jury Trial

139

10.16

No Advisory or Fiduciary Responsibility

140

10.17

Electronic Execution of Assignments and Certain Other Documents

140

10.18

USA PATRIOT Act

140

10.19

Time of the Essence

141

10.20

Gaming Boards

141

10.21

Nevada Gaming Collateral

141

10.22

Judgment Currency

141

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

4.01

Mortgaged Property

5.03

Required Consents

5.08(b)

Existing Liens

5.08(c)

Real Property

5.08(d)

Leases

5.13

Subsidiaries; Other Equity Investments; Loan Parties

5.17

Intellectual Property

5.20

Labor Matters

6.12

Guarantors

6.18

Gaming Licenses

7.02

Existing Indebtedness

7.03(f)

Existing Investments

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term A Note

C-2

Revolving Credit Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Mortgage Amendment

G

Omnibus Reaffirmation

H

Guaranty

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of April 19, 2013, among BALLY TECHNOLOGIES, INC., a Nevada corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower, various lenders and Bank of America, as administrative agent for
such lenders, as swing line lender and as L/C Issuer, are parties to that
certain Amended and Restated Credit Agreement dated as of April 15, 2011, as the
same has been amended prior to the date hereof (as so amended, the “Existing
Credit Agreement”).  The Borrower has requested, and the Lenders and the
Administrative Agent hereby agree, that the Existing Credit Agreement shall be
amended and restated in its entirety.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) each Term
Facility, the aggregate amount of the Term Loans outstanding under such Term
Facility at such time and (b) in respect of the Revolving Credit Facility, the
sum of (i) the unused portion of the Revolving Credit Facility at such time and
(ii) the Total Revolving Credit Outstandings at such time.

 

--------------------------------------------------------------------------------


 

“Agreement” means this Credit Agreement, as the same may be supplemented,
modified, amended, restated or extended.

 

“Agreement Currency” has the meaning specified in Section 10.22.

 

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euros
and each other currency (other than Dollars) that is approved in accordance with
Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
aggregate amount of the Revolving Credit Commitments and $150,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Revolving
Credit Commitments.

 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (i) prior to the date that a Compliance Certificate shall be required
to be delivered pursuant to Section 6.02(b), the greater of (x) the applicable
percentage per annum set forth below in Pricing Level 3 and (y) the applicable
percentage per annum determined by reference to the Consolidated Total Leverage
Ratio as set forth in the certificate delivered by the Borrower pursuant to
Section 4.01(a)(vii) and (ii) thereafter, the applicable percentage determined
by reference to the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Applicable Fee
Rate

 

1

 

> 2.75:1

 

0.40

%

2

 

< 2.75:1 but > 2.25:1

 

0.35

%

3

 

< 2.25:1 but > 1.75:1

 

0.30

%

4

 

< 1.75:1 but > 1.25:1

 

0.25

%

5

 

< 1.25:1

 

0.20

%

 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything to the
contrary contained in this definition, the

 

2

--------------------------------------------------------------------------------


 

determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Effective Date, such Term Lender’s Term A Commitment plus the principal
amount of such Term A Lender’s Existing Term A Loans at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time, (b) in respect of any Incremental Term Facility, with respect to any
Incremental Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Incremental Term Facility represented by the principal
amount of such Incremental Term Lender’s Incremental Term Loans at such time,
(c) in respect of any Refinancing Term Facility, with respect to any Refinancing
Term Lender at any time, the percentage (carried out to the ninth decimal place)
of such Refinancing Term Facility represented by the principal amount of such
Refinancing Term Lender’s Refinancing Term Loans at such time, and (d) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) in respect of any Incremental Term Facility, the
rate per annum set forth in the applicable joinder agreements for such Facility,
(b) in respect of any Refinancing Term Facility, the rate per annum set forth in
the applicable Refinancing Lender Joinder, and (c) in respect of the Term A
Facility and the Revolving Credit Facility, (i) prior to the date that a
Compliance Certificate shall be required to be delivered pursuant to Section
6.02(b), the greater of (x) the applicable percentage per annum set forth below
in Pricing Level 3 and (y) the applicable percentage per annum determined by
reference to the Consolidated Total Leverage Ratio set forth in the certificate
delivered by the Borrower pursuant to Section 4.01(a)(vii) and (ii) thereafter,
the applicable percentage determined by reference to the Consolidated Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar Rate
(Letters of Credit)

 

Base
Rate

 

1

 

> 2.75:1

 

2.00

%

1.00

%

2

 

< 2.75:1 but > 2.25:1

 

1.75

%

0.75

%

3

 

< 2.25:1 but > 1.75:1

 

1.50

%

0.50

%

 

3

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar Rate
(Letters of Credit)

 

Base
Rate

 

4

 

< 1.75:1 but > 1.25:1

 

1.25

%

0.25

%

5

 

< 1.25:1

 

1.00

%

0.00

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, as applicable, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC, J.P. Morgan Securities LLC and Union Bank, N.A., in their
capacities as joint lead arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

 

4

--------------------------------------------------------------------------------


 

Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Security Agreement” means that certain Amended and Restated Borrower
Security Agreement, dated as of April 15, 2011, made by the Borrower, as
grantor, in favor of the Administrative Agent and the Lenders, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, (a)
if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market, (b) if such day relates to any interest rate
settings as to a Eurodollar Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurodollar Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means a TARGET
Day, (c) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency; provided that a day on which banks are authorized or required to
be closed in California, Nevada or New York shall not be a “Business Day”.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and any transfer of inventory to leased gaming
equipment consistent with the Borrower’s historical practices as set forth in
the Audited Financial Statements) to the extent classified as a capital
expenditure in such Person’s cash flow statement in accordance with GAAP.  For
purposes hereof, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment shall be included in
Capital Expenditures only to the extent the gross amount of such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time.  Capital Expenditures shall exclude any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance proceeds
or condemnation awards relating to any such damage, loss, destruction or
condemnation.  Capital Expenditures shall exclude any expenditure made in
connection with the closing of an acquisition pursuant to Section 7.03(g)
hereof.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as

 

6

--------------------------------------------------------------------------------


 

applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries that are Loan Parties
free and clear of all Liens (other than Liens created under the Collateral
Documents and other Liens permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) both
(x) at the time it entered into a Cash Management Agreement, was a “Lender” or
an Affiliate of a “Lender” under

 

7

--------------------------------------------------------------------------------


 

the Existing Credit Agreement and (y) as of the Effective Date is a Lender or an
Affiliate of a Lender, in any such case, in its capacity as a party to such Cash
Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“CFC Debt” means any Indebtedness or accounts receivable owed by any CFC to the
Borrower or treated as owed by any CFC to the Borrower for U.S. federal income
tax purposes.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any policy, request,
rule, guideline or directive (in each case whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), but excluding (i) any employee benefit plan of such person or
its subsidiaries, (ii) any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and (iii) any
“nominating shareholder group” meeting the applicable eligibility requirements
contained in Rule 14a-11(b) under the Exchange Act (or any successor thereto)
(the “Proxy Access Rule”), to the extent the Proxy Access Rule becomes
effective, including, without limitation, that such nominating shareholder group
is not holding any securities of the Borrower with the purpose, or with the
effect, of changing control of the Borrower) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such

 

8

--------------------------------------------------------------------------------


 

securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)                                 a “change of control” or any comparable term
under, and as defined in any other Indebtedness in excess of the Threshold
Amount shall have occurred.

 

“Code” means the Internal Revenue Code of 1986 or any successor thereof.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties but shall not
include any Excluded Collateral.

 

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreement, the Mortgages, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to Section
6.12 or in connection with any Incremental Term Facility or Refinancing Term
Facility, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

 

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
the sum of (a) Consolidated Net Income of the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus (b)
any extraordinary loss reflected in such Consolidated Net Income, minus (c) any
extraordinary gain reflected in such Consolidated Net Income, plus (d)
Consolidated Interest Charges (plus interest income in respect of trade
receivables that is deducted from interest expense in determining such
Consolidated Interest Charges) for the relevant Measurement Period to the extent
deducted in arriving at Consolidated Net Income, plus (e) the aggregate amount
of Federal, state, local, and foreign taxes on or measured by income of the
Borrower and its Subsidiaries for that period (whether or not payable during
that period) to the extent deducted in arriving at Consolidated Net Income, plus
(f) depreciation, amortization and all other non-cash expenses for that period
(including, without limitation, employee stock based compensation expenses),
plus (or minus), without duplication, (g) any extraordinary loss or other
non-cash expense (or any extraordinary gain or other non-cash income) resulting
from fair value adjustments made pursuant to the application of FASB

 

9

--------------------------------------------------------------------------------


 

Accounting Standards Codification 805 (or any successor rule) in connection with
earn-out or similar obligations to the extent reflected in such Consolidated Net
Income and minus (h) any scheduled earn-out or similar earnings sharing payments
in respect of the Borrower’s acquisition of Sightline Payments, LLC or other
acquisitions described in clause (ii) of the proviso to the definition of
“Consolidated Funded Indebtedness”, provided that in determining Consolidated
EBITDA, (i) the results of operations of any Person or assets which have been
the subject of a Disposition involving a consideration in excess of $25,000,000
in the aggregate during the relevant Measurement Period shall be excluded, and
(ii) the results of operations of any Person or assets acquired by the Borrower
and its Subsidiaries during the relevant period for a consideration which is in
excess of $25,000,000 in the aggregate shall be included on a pro forma basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct and contingent
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
(other than commercial letters of credit and bankers’ acceptances incurred to
support commercial transactions, bid bonds, payment bonds and performance bonds
arising in the ordinary course of business), in each case net of the amount of
cash collateral securing such obligations, (d) all obligations in respect of the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) deferred compensation), (e)
all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary; provided, that earn-out or
similar earnings sharing arrangements in respect of (i) the Borrower’s
acquisition of Sightline Payments, LLC or (ii) other acquisitions by the Loan
Parties permitted hereunder (subject in the case of this clause (ii) to the
approval of the Administrative Agent) shall not be considered to be
“Consolidated Funded Indebtedness”.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations to the extent classified as
interest expense in accordance with GAAP and (c) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, determined in accordance with GAAP,
consistently applied.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Bifurcation Election” means an election made by the Borrower by
delivery of a notice in writing to the Administrative Agent after the
consummation of a Qualified Transaction.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Incremental Term Loans and Refinancing Term Loans, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans under the Term A Facility plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, (c) when used with respect to any Incremental Term Loans, the rate
per annum set forth in the applicable joinder, and (d) when used with respect to
Refinancing Term Loans, the rate per annum set forth in the applicable
Refinancing Lender Joinder.

 

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three

 

11

--------------------------------------------------------------------------------


 

Business Days of the date required to be funded by it hereunder, in any case
unless the subject of a good faith dispute, (b) has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder (unless such notification or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent, to confirm in writing a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required

 

12

--------------------------------------------------------------------------------


 

under Section 10.06(b)(iii)); provided, that no assignment shall be made to any
Person if such assignment would result in a violation of any Gaming Laws or
otherwise require the consent or approval of any Gaming Board or Governmental
Authority.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any

 

13

--------------------------------------------------------------------------------


 

ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate a
Plan under Section 4041 of ERISA, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate (“LIBOR”) per annum appearing on Reuters Screen
LIBOR01 Page (or other commercially available source providing quotations of
LIBOR as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London or other offshore interbank market for such currency
at their request at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.  Eurodollar Rate Loans that are
Revolving Credit Loans may be denominated in Dollars or, to the extent that
LIBOR is then being quoted for an Alternative Currency, in such Alternative
Currency.  Eurodollar Rate Loans that are Term Loans must be denominated in
Dollars.

 

14

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Collateral” means (a) Equity Interests constituting more than 65% of
the total outstanding voting Equity Interests of any CFC or Foreign Holding
Company, (b) Equity Interests constituting more than 65% of the total
outstanding voting Equity Interests of any Disregarded Entity substantially all
of the assets of which consist of interests in a CFC or CFC Debt and (c) any
property or assets of any CFC (whether held directly or indirectly) and CFC
Debt.

 

“Excluded Subsidiary” means each (a) Foreign Subsidiary, (b) Foreign Holding
Company and (c) Subsidiary that is owned directly or indirectly by a CFC.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 20 of the Guaranty and any other
“keepwell, support or other agreement for the benefit of such Guarantor and any
and all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes (including Taxes imposed on or measured by net income
(however denominated) and franchise taxes), in each case (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii)
that are Other Connection Taxes, (b) any branch profits Taxes imposed by the
United States or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
federal withholding Tax that is required to be imposed on amounts payable to
such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.01, (d) any
Taxes attributable to a Lender’s failure to comply with Section 3.01(e), and (e)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

15

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.03, which shall
be deemed outstanding as Letters of Credit hereunder as of the Effective Date
pursuant to Section 2.03(a).

 

“Existing Term A Loan” has the meaning specified in Section 2.01(a).

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than (1) proceeds of any
Disposition, (2) proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings, (3) proceeds of insurance
received in connection with casualty losses that occurred prior to the Effective
Date, (4) insurance or condemnation proceeds required to be provided to
landlords (or their mortgagees) pursuant to the terms of any lease to which a
Loan Party or any Subsidiary thereof is party and (5) casualty insurance
proceeds used, or committed to be used, to repair or replace damaged property
within 180 days after receipt thereof (or applied to reimburse the Borrower or a
Subsidiary for the cost of such repair or replacement)), condemnation awards
(and payments in lieu thereof), and indemnity payments.

 

“Facility” means the Term A Facility, the Revolving Credit Facility, any
Incremental Term Loan Facility or any Refinancing Term Facility, as the context
may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Foreign Holding Company” means any Subsidiary of the Borrower organized under
the laws of the United States or a political subdivision thereof substantially
all of the assets of which consist of Equity Interests or other securities of
one or more CFCs and/or CFC Debt.  For the avoidance of doubt, each of Bally
Gaming GP, LLC and Bally Gaming LP, LLC shall be deemed to be a Foreign Holding
Company as of the date of this Agreement and shall continue to be so treated for
so long as substantially all of their assets consist of Equity Interests or
other securities of one or more CFCs and/or CFC Debt.

 

16

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, a State thereof, or the District
of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Board” means, collectively, (a) the Nevada Gaming Commission, (b) the
Nevada State Gaming Control Board, (b) the Mississippi Gaming Commission, (c)
the Mississippi State Tax Commission, (d) the Missouri Gaming Commission, (e)
the Louisiana Gaming Control Board, (f) the Michigan Gaming Control Board and
(g) any other Governmental Authority that holds regulatory, licensing or permit
authority over gambling, gaming, lottery or casino activities conducted by the
Borrower or any Subsidiary of the Borrower within its jurisdiction.

 

“Gaming Laws” means, collectively, The Nevada Gaming Control Act, The Louisiana
Draw Poker Devices Control Law, the Mississippi Gaming Control Act and Missouri
laws relating to licensed gaming activities, excursion gambling boats and
suppliers of gaming equipment and slot machines set forth in Chapter 313 of the
Revised Statutes of Missouri, in each case together with the rules and
regulations thereunder, pursuant to which any Gaming Board possesses regulatory,
licensing or permit authority over gambling, gaming, lottery or casino
activities conducted by the Borrower and its Subsidiaries within its
jurisdiction.

 

17

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness of the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, however, that the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or reasonable indemnity obligations in effect on the Effective Date or
otherwise entered into in the ordinary course of business, including in
connection with any acquisition or Disposition of assets or incurrence of
Indebtedness or other obligations, in any case to the extent permitted under
this Agreement.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to Section
6.12, and (b) with respect to Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Secured Cash
Management Agreement or Secured Hedge Agreement, the Borrower.

 

“Guaranty” means, collectively, the Second Amended and Restated Guaranty, dated
as of the date hereof, made by the Guarantors in favor of the Secured Parties in
substantially the form of Exhibit H, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12, as each of the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,

 

18

--------------------------------------------------------------------------------


 

infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Headquarters Property” means the real property located at 6601 South Bermuda
Road, Las Vegas, Nevada 89119 more particularly described in Schedule 5.08(c)
and the improvements located thereon.

 

“Hedge Bank” means any Person that, (i) at the time it enters into an interest
rate or currency Swap Contract permitted under Article VI or VII, is a Lender or
an Affiliate of a Lender, or (ii) both (x) at the time it entered into a Swap
Contract permitted under Article VI and VII, was a “Lender” or an Affiliate of a
“Lender” under the Existing Credit Agreement and (y) as of the Effective Date is
a Lender or an Affiliate of a Lender, in any such case, in its capacity as a
party to such Swap Contract.

 

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

 

“Incremental Term Lender” means, at any time, any Lender that holds Incremental
Term Loans at such time.

 

“Incremental Term Loan” has the meaning specified in Section 2.15(a).

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business in accordance with ordinary trade
terms);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

19

--------------------------------------------------------------------------------


 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                                  all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Information Memorandum” means the Lender presentation dated March 14, 2013 used
by the Arrangers in connection with the syndication of the Commitments.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such

 

20

--------------------------------------------------------------------------------


 

Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or substantially all
of the business of, such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.22.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

21

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of the Borrower or any of its Subsidiaries.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

22

--------------------------------------------------------------------------------


 

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the fee letters with the Arrangers,
(f) each Issuer Document, (g) the Omnibus Reaffirmation, (h) each Refinancing
Lender Joinder, (i) each joinder agreement executed pursuant to Section 2.14 or
2.15 and (j) any intercreditor agreement executed pursuant to Section 2.18(d).

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of tangible Property of the
Borrower or its Subsidiaries, but excluding any Capital Expenditure which adds
to or further improves any such tangible Property.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under the Loan
Documents, or of the ability of the Borrower and the Guarantors to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means the fifth anniversary of the Effective Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(iii).

 

“Mortgage Policy” has the meaning specified in Section 4.02(a)(iii)(B).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

23

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Disposition by the
Borrower or any of its Subsidiaries, or any Extraordinary Receipt received or
paid to the account of the Borrower or any of its Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by the applicable asset and
that is required to be repaid in connection with such transaction (other than
Indebtedness under the Loan Documents), (B) the actual expenses incurred or
payable by the Borrower or such Subsidiary in connection with such transaction
and (C) income taxes reasonably estimated to be actually payable within two
years of the date of the relevant transaction; provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

 

(b)                                 with respect to the sale or issuance of any
Equity Interest by the Borrower or any of its Subsidiaries, or the incurrence or
issuance of any Indebtedness by the Borrower or any of its Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other actual out-of-pocket expenses, incurred or payable by the Borrower or such
Subsidiary in connection therewith.

 

“New Term A Loan” has the meaning specified in Section 2.01(a).

 

“Note” means a Term Note, an Incremental Term Note or a Refinancing Term Note or
a Revolving Credit Note, as the context may require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Omnibus Reaffirmation” means an Omnibus Reaffirmation by the Loan Parties of
their obligations under the Loan Documents in substantially the form of Exhibit
G.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents

 

24

--------------------------------------------------------------------------------


 

with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received or perfected a security interest under or enforced
any Loan Document, or sold or assigned an interest in any Commitment, Loan or
Loan Document pursuant to the Borrower’s request under Section 3.06).

 

“Other Taxes” means all present or future stamp, court or documentary taxes,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 10.13).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

25

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Encumbrances” means:

 

(a)                                 inchoate Liens incident to construction on
or maintenance of real property; or Liens incident to construction on or
maintenance of real property now or hereafter filed of record for which adequate
reserves have been set aside in accordance with GAAP (or deposits made pursuant
to applicable Law) and which are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such real property is
subject to a material risk of loss or forfeiture;

 

(b)                                 Liens for taxes and assessments which are
not yet delinquent; or Liens for taxes and assessments for which adequate
reserves have been set aside in accordance with GAAP and are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,
provided that, by reason of nonpayment of the obligations secured by such Liens,
no Property is subject to a material risk of loss or forfeiture;

 

(c)                                  minor defects and irregularities in title
to any real property which in the aggregate do not materially impair the fair
market value or use of the real property for the purposes for which it is or may
reasonably be expected to be held;

 

(d)                                 easements, exceptions, reservations, or
other agreements for the purpose of pipelines, conduits, cables, wire
communication lines, power lines and substations, streets, trails, walkways,
drainage, irrigation, water, and sewerage purposes, dikes, canals, ditches, the
removal of oil, gas, coal, or other minerals, and other like purposes affecting
real property, facilities, or equipment which in the aggregate do not materially
burden or impair the fair market value or use of such real property for the
purposes for which it is or may reasonably be expected to be held;

 

(e)                                  easements, exceptions, reservations, or
other agreements for the purpose of facilitating the joint or common use of real
property in or adjacent to a shopping center or similar project affecting real
property which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

 

(f)                                   rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, the use of any real property;

 

26

--------------------------------------------------------------------------------


 

(g)                                  present or future zoning laws and
ordinances or other laws and ordinances restricting the occupancy, use, or
enjoyment of real property;

 

(h)                                 statutory or common law Liens, other than
those described in clauses (a) or (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith, provided that, if delinquent, adequate reserves have
been set aside in accordance with GAAP with respect thereto and, by reason of
nonpayment, no real property is subject to a material risk of loss or
forfeiture;

 

(i)                                     covenants, conditions, and restrictions
affecting the use of real property which in the aggregate do not materially
impair the fair market value or use of the real property for the purposes for
which it is or may reasonably be expected to be held;

 

(j)                                    rights of tenants under leases and rental
agreements covering real property entered into in the ordinary course of
business of the Person owning such real property;

 

(k)                                 bankers liens and Liens consisting of
pledges or deposits to secure obligations under workers’ compensation laws,
mandatory unemployment insurance or similar legislation, including Liens of
judgments thereunder which are not currently dischargeable;

 

(l)                                     Liens consisting of pledges or deposits
of Property to secure performance in connection with operating leases made in
the ordinary course of business to which the Borrower or a Subsidiary of the
Borrower is a party as lessee, provided the aggregate value of all such pledges
and deposits in connection with any such lease does not at any time exceed 20%
of the annual fixed rentals payable under such lease; and

 

(m)                             Liens in favor of Governmental Authorities on
the assets of the Borrower and its Subsidiaries imposed by applicable Gaming
Laws to the extent required in connection with the operation of lotteries in
various jurisdictions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of April 15, 2011, made by the Borrower and each of the Subsidiaries
from time to time party thereto, as grantors, in favor of the Administrative
Agent and the Lenders, together with each other pledge agreement delivered
pursuant to Section 6.12, as each of the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

27

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning specified in Section 1 of the Pledge
Agreement but shall not include any Excluded Collateral.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Transaction” means a purchase or acquisition of the Equity Interests
or property of any Person permitted under Section 7.03(g).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(vii).

 

“Refinanced Term Loan” has the meaning specified in Section 2.18(a).

 

“Refinancing Lender Joinder” has the meaning specified in Section 2.18(a).

 

“Refinancing Term Facility” has the meaning specified in Section 2.18(a).

 

“Refinancing Term Lender” has the meaning specified in Section 2.18(b).

 

“Refinancing Term Loan” has the meaning specified in Section 2.18(a).

 

“Refinancing Term Note” means a promissory note made by the Borrower in favor of
a Refinancing Term Lender evidencing Refinancing Term Loans made by such
Refinancing Term Lender.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, members and
advisors of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Incremental Term Lenders” means, as of any date of determination with
respect to any Incremental Term Facility, Incremental Term Lenders holding more
than 50% of such Incremental Term Facility on such date; provided that the
portion of any Incremental Term

 

28

--------------------------------------------------------------------------------


 

Facility held by any Defaulting Lender shall be excluded for purposes of making
a determination of Required Incremental Term Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Refinancing Term Lenders” means, as of any date of determination with
respect to any Refinancing Term Facility, Refinancing Term Lenders holding more
than 50% of such Refinancing Term Facility on such date; provided that the
portion of any Refinancing Term Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Refinancing Term
Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, repurchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

29

--------------------------------------------------------------------------------


 

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following:  (i) each date of a Borrowing of a Eurodollar Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan denominated in an Alternative Currency pursuant to Section
2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time which as of
the Effective Date shall be an amount equal to $700,000,000.

 

“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.14(d).

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or

 

30

--------------------------------------------------------------------------------


 

payment for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate or currency Swap Contract
permitted under Article VI or VII that is entered into by and between any Loan
Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security Agreements” means, collectively, the Borrower Security Agreement and
the Subsidiaries Security Agreement.

 

“Security Agreement Supplement” means an Instrument of Joinder substantially in
the form of Exhibit A to the Subsidiaries Security Agreement.

 

“Senior Secured Indebtedness” means the Indebtedness of the Loan Parties that is
secured by any assets of the Loan Parties.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed

 

31

--------------------------------------------------------------------------------


 

as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Special Notice Currency” means, at any time, an Alternative Currency other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 20 of the Guaranty).

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower and
its Subsidiaries which is contractually subordinated in right of payment to the
Obligations pursuant to then-current market subordination provisions.

 

“Subsidiaries Security Agreement” means that certain Amended and Restated
Subsidiaries Security Agreement, dated as of April 15, 2011, made by each of the
Subsidiaries from time to time party thereto, as grantors, in favor of the
Administrative Agent and the Lenders, together with each other security
agreement and security agreement supplement delivered by a Subsidiary pursuant
to Section 6.12, as each of the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index

 

32

--------------------------------------------------------------------------------


 

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any Swap Contract or any other agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

33

--------------------------------------------------------------------------------


 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Commitment Percentage” means in respect of the Term A Commitments, with
respect to any Term A Lender at any time prior to the Effective Date, the
percentage (carried out to the ninth decimal place) of the aggregate Term A
Commitments represented by such Term Lender’s Term A Commitment.  The Term A
Commitment Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01.

 

“Term A Facility” means, at any time, (a) on or prior to the Effective Date, the
aggregate amount of the Term A Commitments at such time, which as of the
Effective Date shall be an amount (the “Effective Date Term A Loan Amount”)
equal to $370,000,000 and (b) thereafter, the aggregate principal amount of the
Term A Loans of all Term A Lenders outstanding at such time.

 

“Term A Lender” means (a) at any time on or prior to the Effective Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Effective Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means each New Term A Loan and each Existing Term A Loan continued
as a Term A Loan pursuant to Section 2.01(a).

 

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type, of the same Facility and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a) or the applicable Refinancing Lender Joinder, as applicable.

 

“Term Facility” means the Term A Facility, any Incremental Term Facility, and
any Refinancing Term Facility as applicable.

 

34

--------------------------------------------------------------------------------


 

“Term Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Term Lender” means each Term A Lender, each Incremental Term Lender and each
Refinancing Term Lender.

 

“Term Loan” means each Term A Loan, each Incremental Term Loan and each
Refinancing Term Loan.

 

“Term Note” means each Term A Note, each Incremental Term Note and each
Refinancing Term Note.

 

“Term Refinancing Effective Date” has the meaning specified in Section 2.18(c).

 

“Threshold Amount” means $25,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Borrower and its
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) the refinancing of certain outstanding Indebtedness of the Borrower
and its Subsidiaries and the termination of all commitments with respect thereto
and (c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

35

--------------------------------------------------------------------------------


 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be

 

36

--------------------------------------------------------------------------------


 

computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

 

1.07                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurodollar Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

37

--------------------------------------------------------------------------------


 

1.08                        Additional Alternative Currencies.

 

(a)                                 The Borrower may from time to time request
that Revolving Credit Loans that are Eurodollar Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Eurodollar Rate Loans, such request shall
be subject to the approval of the Administrative Agent and the Revolving Credit
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurodollar Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurodollar Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c)                                  Any failure by a Lender or the L/C Issuer,
as the case may be, to respond to such request within the time period specified
in the preceding sentence shall be deemed to be a refusal by such Lender or the
L/C Issuer, as the case may be, to permit Eurodollar Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders that would be obligated to make Credit
Extensions in such requested currency consent to making Eurodollar Rate Loans in
such requested currency and the Administrative Agent and such Lenders reasonably
determine that a Eurodollar Rate is available to be used for such currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Rate Loans; and if the Administrative
Agent and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.

 

(a)                                 The Term A Borrowing.  Subject to the terms
and conditions set forth herein, (i) each Term A Lender holding a “Term A Loan”
as defined in the Existing Credit

 

38

--------------------------------------------------------------------------------


 

Agreement (each, an “Existing Term A Loan”) agrees that such Existing Term A
Loan shall, effective on the Effective Date, be a Term A Loan under this
Agreement, and (ii) each Term A Lender severally agrees to make a single loan
(each such loan, a “New Term A Loan”) to the Borrower on the Effective Date in
an amount not to exceed such Term A Lender’s Term A Commitment Percentage of
$100,000,000.  The amount of each Lender’s Existing Term A Loans is set forth
opposite the name of such Lender on Schedule 2.01.  The Term A Borrowing shall
consist of (x) the conversion of Existing Term A Loans to Term A Loans pursuant
to clause (i) above and (y) Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Term A Commitment Percentage of
$100,000,000, each of which Term A Loans shall be treated equally pursuant to
this Agreement on and after giving effect to the Effective Date.  Amounts
converted or borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed.  Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment and (iii) the
aggregate Outstanding Amount of all Revolving Credit Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, that Revolving Credit Loans
that are denominated in Alternative Currencies must be Eurodollar Rate Loans.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
denominated in Dollars or of any conversion of Eurodollar Rate Loans denominated
in Dollars to Base Rate Loans, (ii) four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in any Alternative Currency or of any conversion of Eurodollar Rate Loans
denominated in an Alternative Currency to Base Rate Loans and (iii) on

 

39

--------------------------------------------------------------------------------


 

the requested date of any Borrowing of Base Rate Loans.  Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (v) the currency of the Loans to be borrowed and (vi)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurodollar Rate Loans in their original currency
with an Interest Period of one month.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage under the applicable Facility of the applicable
Term Loans or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a).  In the case of a Term Borrowing or a Revolving
Credit Borrowing (other than the portion of the Term Borrowing referred to in
clause (i) of Section 2.01(a)), each Appropriate Lender shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent, in the case of any Loan
in an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is

 

40

--------------------------------------------------------------------------------


 

given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Credit Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans (whether in Dollars or an Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurodollar Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Term Borrowings
of Term A Loans, all conversions of Term A Loans from one Type to the other, and
all continuations of Term A Loans as the same Type, there shall not be more than
five Interest Periods in effect in respect of the Term A Facility.  After giving
effect to all Term Borrowings of Incremental Term Loans under any Incremental
Term Facility, all conversions of Incremental Term Loans from one Type to the
other, and all continuations of Incremental Term Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of such
Incremental Term Facility.  After giving effect to all Term Borrowings of
Refinancing Term Loans under any Refinancing Term Facility, all conversions of
Refinancing Term Loans from one Type to the other, and all continuations of
Refinancing Term Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of such Refinancing Term Facility.  After
giving effect to all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than eight Interest
Periods in effect in respect of the Revolving Credit Facility.

 

2.03                        Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.  (i)
 Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total

 

41

--------------------------------------------------------------------------------


 

Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Credit Lenders have approved such expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

42

--------------------------------------------------------------------------------


 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $500,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars or an Alternative Currency or the L/C Issuer does
not as of the issuance date of such requested Letter of Credit issue Letters of
Credit in the requested currency;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(F)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless the L/C Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i)  Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and

 

43

--------------------------------------------------------------------------------


 

signed by a Responsible Officer of the Borrower.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage times the amount of such
Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed

 

44

--------------------------------------------------------------------------------


 

upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Lenders have elected
not to permit such extension or (2) from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations. (i)  Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C Issuer
(at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Borrower shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Borrower will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Borrower of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Borrower
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof.  In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base

 

45

--------------------------------------------------------------------------------


 

Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
any notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral for this purpose) for the account
of the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make

 

46

--------------------------------------------------------------------------------


 

Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

 

(d)                                 Repayment of Participations.  (i)  At any
time after the L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances described
in Section 10.05 (including pursuant to any settlement entered into by the L/C
Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Revolving
Credit Percentage thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect.  The obligations of the Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall

 

47

--------------------------------------------------------------------------------


 

be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or

 

48

--------------------------------------------------------------------------------


 

the authority of the Person executing or delivering any such document.  None of
the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)                                  Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Revolving Credit Lender
in accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the Dollar Equivalent of the daily amount
available to be drawn under any Letter of Credit, the

 

49

--------------------------------------------------------------------------------


 

amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the Dollar Equivalent of the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Borrower’s fee letter with Bank
of America, computed on the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the Dollar Equivalent of the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable

 

50

--------------------------------------------------------------------------------


 

Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate.  Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

 

(c)                                  Refinancing of Swing Line Loans.  (i)  The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice

 

51

--------------------------------------------------------------------------------


 

for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02.  The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Applicable Revolving Credit Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim,

 

52

--------------------------------------------------------------------------------


 

recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate.  The Administrative Agent will make such demand upon the request of
the Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 Optional.  (i)  Subject to the last sentence
of this Section 2.05(a)(i), the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium

 

53

--------------------------------------------------------------------------------


 

or penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans denominated in Dollars, (2) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurodollar Rate Loans denominated
in Alternative Currencies and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof; and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein; provided that not more than
two times per fiscal year, such notice, if accompanied by a commitment reduction
notice in accordance with Section 2.06, may state that it is conditioned upon
the effectiveness of other credit facilities or the incurrence of other
Indebtedness, the consummation of a particular Disposition or the occurrence of
a Change of Control, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Each
prepayment of the outstanding Term A Loans pursuant to this Section 2.05(a)
shall be applied to the principal repayment installments thereof on a pro-rata
basis, and subject to Section 2.17 each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.  Notwithstanding anything to the contrary
contained herein, the Borrower shall not be permitted to prepay the Term A
Facility pursuant to this Section 2.05(a)(i) during the period from the
Effective Date through the date ten Business Days thereafter.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     If the Borrower or any of its
Subsidiaries Disposes of any property in a transaction permitted under Section
7.05(f) and realizes Net Cash Proceeds in excess of $20,000,000 in any fiscal
year, the Borrower shall prepay an aggregate

 

54

--------------------------------------------------------------------------------


 

principal amount of Loans equal to 100% of such excess Net Cash Proceeds within
five Business Days of receipt thereof by such Person (such prepayments to be
applied as set forth in clauses (v) and (vii) below); provided, however, that
for the purposes of this Section, the amount of any Net Cash Proceeds received
in any such Disposition shall be calculated as the sum of the portion of such
Subsidiary owned, directly or indirectly, by the Borrower multiplied by the
total amount of such Net Cash Proceeds received in such transaction.

 

(ii)                                  Upon the sale or issuance by the Borrower
or any of its Subsidiaries of any of its Equity Interests (other than any sales
or issuances of Equity Interests to another Loan Party, to a wholly-owned
Subsidiary of a Loan Party or to any director, officer, employee, consultant or
advisor of the Borrower or any Subsidiary thereof), the Borrower shall prepay an
aggregate principal amount of Loans equal to 50% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (v) and (vii)
below).

 

(iii)                               Upon the incurrence or issuance by the
Borrower or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clauses (v) and (vii) below).

 

(iv)                              Upon any Extraordinary Receipt received by or
paid to or for the account of the Borrower or any of its Subsidiaries, and not
otherwise included in clause (i), (ii) or (iii) of this Section 2.05(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clauses (v) and (vii) below); provided, however, that with respect to any
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, the Borrower or such Subsidiary may apply
within 180 days after the receipt of such cash proceeds to replace or repair the
equipment, fixed assets or real property in respect of which such cash proceeds
were received; and provided, further, however, that the Borrower shall make a
prepayment of the Loans as set forth in this Section 2.05(b)(iv) to the extent
any such proceeds are not so applied; and provided, further, however, that for
the purposes of this Section, the amount of any Extraordinary Receipt received
by or paid to or for the account of any non-wholly-owned Subsidiary of the
Borrower shall be calculated as the sum of the portion of such Subsidiary owned,
directly or indirectly, by the Borrower multiplied by the total amount of such
Extraordinary Receipt.

 

55

--------------------------------------------------------------------------------


 

(v)                                 Each (a) prepayment of Loans from the
proceeds of any Refinancing Term Facility shall be applied ratably to the Term A
Facility and any Incremental Term Facility, for application to the principal
repayment installments thereof (x) on a pro rata basis, in the case of the Term
A Facility, and (y) as provided in such Incremental Term Facility and (b) other
prepayment of Loans pursuant to the foregoing provisions of this Section 2.05(b)
shall be applied, first, ratably to the Term A Facility, any Incremental Term
Facility and any Refinancing Term Facility, for application to the principal
repayment installments thereof (x) on a pro rata basis, in the case of the Term
A Facility, and (y) as provided in such Incremental Term Facility or Refinancing
Term Facility and, second, to the Revolving Credit Facility in the manner set
forth in clause (vii) of this Section 2.05(b), but without reducing the
Revolving Credit Commitment.

 

(vi)                              If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess (unless such excess is a
result of the circumstances described in clause (viii) or (ix) below, in which
case such clause shall govern).

 

(vii)                           Prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05(b) (except pursuant to clause (viii) hereof),
first, shall be applied ratably to the L/C Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Credit Loans, and,
third, but only to the extent an Event of Default shall have occurred and be
continuing, shall be used to Cash Collateralize the remaining L/C Obligations;
and, in the case of prepayments of the Revolving Credit Facility required
pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and, if so
required, the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of its business and for other
purposes not prohibited hereby.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.

 

(viii)                        If the Administrative Agent notifies the Borrower
at any time that the Outstanding Amount of all Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 105% of the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed the Alternative Currency Sublimit then in effect.

 

56

--------------------------------------------------------------------------------


 

(ix)                              If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 105% of the Letter of Credit Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(x)                                 For the avoidance of doubt and
notwithstanding anything to the contrary contained herein and without in any way
affecting the Borrower’s obligation to make any payment or Cash Collateralize
any L/C Obligation under this Section 2.05, in no event shall the Borrower be
required to repatriate cash of Foreign Subsidiaries.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit,
or from time to time permanently reduce the Revolving Credit Facility, the
Letter of Credit Sublimit, the Alternative Currency Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Alternative Currency Sublimit if, after giving effect thereto, the Outstanding
Amount of Revolving Credit Loans denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit or (D) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit. 
Not more than two times per fiscal year, a notice to reduce the Aggregate
Commitments hereunder may state that it is conditioned upon the effectiveness of
other credit facilities or the incurrence of other Indebtedness, the
consummation of a particular Disposition or the occurrence of a Change of
Control, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified commitment reduction date)
if such condition is not satisfied.

 

(b)                                 Mandatory.

 

(i)                                     The aggregate Term A Commitments shall
be automatically and permanently reduced to zero on the date of the Term A
Borrowing.

 

(ii)                                  If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit, the Alternative

 

57

--------------------------------------------------------------------------------


 

Currency Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit, the Alternative
Currency Sublimit, Swing Line Sublimit or the Revolving Credit Commitment under
this Section 2.06.  Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 Term A Loans.  The Borrower shall repay to
the Term A Lenders the aggregate principal amount of all Term A Loans
outstanding on the following dates in the respective amounts ascribed to such
dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section
2.05):  (i) on the last day of each calendar quarter (A) from June 30, 2013
through March 31, 2014, an amount equal to $5,625,000; (B) from June 30, 2014
through March 31, 2016, an amount equal to $7,500,000; and (C) from and after
June 30, 2016, an amount equal to $5,000,000; and (ii) on the Maturity Date for
the Term A Facility, an amount equal to the aggregate principal amount of all
Term A Loans outstanding on such date.

 

(b)                                 Revolving Credit Loans.  The Borrower shall
repay to the Revolving Credit Lenders on the Maturity Date the aggregate
principal amount of all Revolving Credit Loans outstanding on that date.

 

(c)                                  Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date.

 

(d)                                 Incremental Term Loans.  The Borrower shall
repay the principal amount of all Incremental Term Loans on the dates and at the
amounts set forth in the applicable joinder.

 

(e)                                  Refinancing Term Loans.  The Borrower shall
repay the principal amount of all Refinancing Term Loans on the dates and at the
amounts set forth in the applicable Refinancing Lender Joinder.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of Section
2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof

 

58

--------------------------------------------------------------------------------


 

from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)                                 (i)  If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last day of each March, June, September
and December, commencing with the first such date to occur after the Effective
Date, and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

 

59

--------------------------------------------------------------------------------


 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the fee letters with the Arrangers.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  (a)  All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c), 2.03(h)
or 2.08(a) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive for 90 days following the termination of the Commitments
and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions

 

60

--------------------------------------------------------------------------------


 

made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 p.m. on the date specified herein.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal of and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time on the date specified herein.  Without limiting the generality
of the foregoing, the Administrative Agent may require that any payments due
under this Agreement be made in the United States.  If, for any reason, the
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.  If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected on computing interest or fees, as the case
may be.

 

61

--------------------------------------------------------------------------------


 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the applicable Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
applicable Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
II, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in

 

62

--------------------------------------------------------------------------------


 

Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving
Credit Loans or Term Loans made by it, or the participations in L/C Obligations
or in Swing Line Loans held by it resulting in such Lender’s receiving payment
of a proportion of the aggregate amount of such Revolving Credit Loans, Term
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Loans or Term Loans and other amounts owing them, as the case
may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance

 

63

--------------------------------------------------------------------------------


 

with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Revolving Credit Facility.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
all of the Revolving Credit Lenders), the Borrower may from time to time request
an increase in the Revolving Credit Facility by an amount (for all such
requests, together with the aggregate amount of all increases to the Term A
Facility and any Incremental Term Facilities requested pursuant to Section
2.15(a)) not exceeding $250,000,000; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 with respect to the
Revolving Credit Facility, and (ii) the Borrower may make a maximum of three
such requests in the aggregate under this Section 2.14(a) and Section 2.15(a). 
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Revolving Credit
Lenders).

 

(b)                                 Lender Elections to Increase.  Each
Revolving Credit Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Revolving Credit Percentage of such requested increase.  Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Revolving Credit Lenders.  The Administrative Agent shall notify the
Borrower and each Revolving Credit Lender of the Revolving Credit Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Revolving Credit Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Revolving Credit Facility is increased in accordance with this Section, the
Administrative Agent and the Borrower shall

 

64

--------------------------------------------------------------------------------


 

determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase.  The Administrative Agent shall
promptly notify the Borrower and the Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Revolving
Credit Increase Effective Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by each Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Revolving Credit Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) no Default exists, and (C) after giving
pro forma effect to the application of proceeds of Loans to be made on the
Revolving Credit Increase Effective Date the Borrower would be in compliance
with Section 7.11 as of the fiscal quarter of the Borrower most recently ended. 
The Borrower shall prepay any Revolving Credit Loans outstanding on the
Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.  The Applicable Rate for any such increase will
be determined by the Borrower and the Revolving Credit Lenders (including any
new Revolving Credit Lenders) at the time such increase is made; provided that
if such Applicable Rate would exceed the Applicable Rate for the Revolving
Credit Facility or the Term A Facility, the Applicable Rate for the Revolving
Credit Facility and the Term A Facility (including any prior increases to the
Revolving Credit Facility or Term A Facility) shall be automatically increased
to equal the Applicable Rate on the new Revolving Credit Loans or new Term A
Loans.

 

(f)                                   Conflicting Provisions.  This Section
shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15                        Increase in Term Facilities.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Borrower may from time
to time request an increase in the Term A Facility or the issuance of a new
tranche (an “Incremental Term Facility”) of Term Loans (the “Incremental Term
Loans”) by an amount (for all such requests, together with the aggregate amount
of all increases to the Revolving Credit Facility requested pursuant to Section
2.14(a)) not exceeding $250,000,000; provided that (i) if after giving pro forma
effect to the application of proceeds of Loans to be made pursuant to such
increase the Consolidated Total Leverage Ratio would not exceed 3.50 to 1.0 as
of the fiscal quarter of the Borrower most recently ended for which financial
statements have been delivered pursuant to Section 6.01 hereof, such
$250,000,000 maximum shall not apply, (ii) any such request for an increase
shall be in a

 

65

--------------------------------------------------------------------------------


 

minimum amount of $25,000,000 with respect to the any Term A Facility or
Incremental Term Facility, (iii) the Borrower may make a maximum of three such
requests in the aggregate under Section 2.14(a) and this Section 2.15(a), (iv)
any such Incremental Term Loans shall rank pari passu or junior in right of
payment, prepayment and of security with the Term A Loans and the other
Obligations, (v) any such Incremental Term Loans shall not mature earlier than
the applicable maturity date for the Term A Loans then in effect, (vi) any such
Incremental Term Loans shall have a weighted average life to maturity that is
not shorter than the weighted average life to maturity of the Term A Loans,
(vii) any such Incremental Term Facility shall have pricing and optional
prepayment terms as determined by the Administrative Agent, the Incremental Term
Lenders under such Incremental Term Facility and the Borrower and as set forth
in a joinder agreement in a form acceptable to the Administrative Agent, the
Incremental Term Lenders under such Incremental Term Facility and the Borrower,
and (viii) such Incremental Term Facility shall be subject to such other terms
that are, taken as a whole, substantially identical to, or less favorable to the
Incremental Term Lenders in respect thereof than those applicable to Term A
Loans, except to the extent necessary to provide for additional or different
covenants or other terms applicable only during the period after the applicable
maturity date that is in effect as of the effective date for such Incremental
Term Facility.

 

(b)                                 Additional Term Lenders.  Subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld), the Borrower may invite Eligible Assignees to become Term Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(c)                                  Effective Date and Allocations.  If the
Term Loans are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Term Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and, if any existing Term Lenders have
elected to participate in the increased Term Loans, such Term Lenders under the
applicable Facility of the final allocation of such increase and the Term
Increase Effective Date.  As of the Term Increase Effective Date, (i) in the
case of an increase of the Term A Facility, the amortization schedule for the
Term A Loans set forth in Section 2.07(b) shall be amended to increase the
then-remaining unpaid installments of principal by an aggregate amount equal to
the additional Term A Loans being made on such date, such aggregate amount to be
applied to increase such installments ratably in accordance with the amounts in
effect immediately prior to the Term Increase Effective Date, and (ii) in the
case of any Incremental Term Facility, the amortization schedule, if any, for
such Incremental Term Loans shall be set forth in the applicable joinder
agreement.  Such amendment may be signed by the Administrative Agent on behalf
of the Lenders.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of the Borrower dated as of the Term Increase
Effective Date signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by each Loan Party approving or consenting
to such increase, and (ii) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of the Term Increase Effective Date, except to the
extent that such representations and warranties specifically

 

66

--------------------------------------------------------------------------------


 

refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists, and (C) after giving pro forma effect to the application of
proceeds of Loans to be made on the Term Increase Effective Date the Borrower
would be in compliance with Section 7.11 as of the fiscal quarter of the
Borrower most recently ended.  The additional Term Loans shall be made by the
Term Lenders participating therein pursuant to the procedures set forth in
Section 2.02.  The Applicable Rate for any additional Term Loans will be
determined by the Borrower and the Term Lenders (including any new Term Lenders)
at the time such additional Term Loan is made.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.16 or Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of
Letters of Credit or Swing Line Loans shall be held and applied to the

 

67

--------------------------------------------------------------------------------


 

satisfaction of the specific L/C Obligations, Swing Line Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.16 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.17                        Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction

 

68

--------------------------------------------------------------------------------


 

obtained by any Lender, the L/C Issuer or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  That Defaulting Lender (x)
shall not be entitled to receive any commitment fee pursuant to Section 2.09(a)
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Credit Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash

 

69

--------------------------------------------------------------------------------


 

Collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.18                        Refinancing Term Facilities.

 

(a)                                 Request for Refinancing.  Provided there
exists no Default, upon notice to the Administrative Agent, the Borrower may
from time to time request a new term loan facility (each, a “Refinancing Term
Facility”); provided that (i) any such request shall be in a minimum amount of
$25,000,000, (ii) the Borrower may make a maximum of three such requests under
this Section 2.18, (iii) the Net Cash Proceeds of such Refinancing Term Facility
shall be directly applied to repay the Term Loans (the “Refinanced Term Loans”)
pursuant to Section 2.05(b)(v), (iv) the term loans (the “Refinancing Term
Loans”) made pursuant to such Refinancing Term Facility shall not be in an
aggregate principal amount that is in excess of the aggregate principal amount
of such Refinanced Term Loans plus any fees, discounts and commissions, and
other actual out-of-pocket expenses, incurred or payable in connection with such
Refinancing Term Loans; (v) such Refinancing Term Loans shall rank pari passu or
junior in right of payment, prepayment and of security with the Refinanced Term
Loans and the other Obligations; (vi) such Refinancing Term Loans shall not
mature earlier than the applicable maturity date for the Refinanced Term Loans
then in effect; (vii) such Refinancing Term Loans shall have a weighted average
life to maturity that is not shorter than the weighted average life to maturity
of the Refinanced Term Loans at the time of such refinancing (except to the
extent of amortization for periods where amortization has been eliminated as a
result of prepayment of the Refinanced Term Loans prior to the time of the
incurrence of the Refinancing Term Loans); (viii) such Refinancing Term Facility
shall have pricing (including an Applicable Rate) and optional prepayment terms
as determined by the Administrative Agent, the Refinancing Term Lenders under
such Refinancing Term Facility and the Borrower and as set forth in a joinder
agreement (each, a “Refinancing Lender Joinder”) in a form acceptable to the
Administrative Agent, the Refinancing Term Lenders under such Refinancing Term
Facility and the Borrower; and (ix) such Refinancing Term Facility shall be
subject to such other terms that are, taken as a whole, substantially identical
to, or less favorable to the Refinancing Term Lenders in respect thereof than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for additional or different covenants or other terms applicable only
during the period after the applicable maturity date that is in effect as of the
effective date for such Refinancing Term Facility.

 

(b)                                 Notification by Administrative Agent;
Additional Term Lenders.  Each lender under a Refinancing Term Facility (each, a
“Refinancing Term Lender”) shall be an Eligible Assignee reasonably acceptable
to the Administrative Agent.

 

70

--------------------------------------------------------------------------------


 

(c)                                  Effective Date and Allocations.  The
Administrative Agent and the Borrower shall determine the effective date (the
“Term Refinancing Effective Date”) and the final allocation of any increase
pursuant to this Section 2.18.  The Administrative Agent shall promptly notify
the Borrower and the Refinancing Term Lenders of the final allocation of such
increase and the Term Refinancing Effective Date.

 

(d)                                 Conditions to Effectiveness of Refinancing. 
As conditions precedent to such refinancing, (I) the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the Term
Refinancing Effective Date signed by a Responsible Officer of the Borrower (i)
certifying and attaching the resolutions adopted by each Loan Party approving or
consenting to such refinancing, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such refinancing, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Term
Refinancing Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists, and (C) after giving pro forma effect to
the application of proceeds of Loans to be made on the Term Refinancing
Effective Date the Borrower would be in compliance with Section 7.11 as of the
fiscal quarter of the Borrower most recently ended for which financial
statements have been delivered pursuant to Section 6.01 hereof, and (II) the
Administrative Agent shall have received executed counterparts of the
Refinancing Lender Joinder.  The Refinancing Term Loans shall be made by the
Term Lenders participating therein pursuant to the procedures set forth in
Section 2.02.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i)  Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall to the extent permitted by applicable Laws be made free and clear
of and without reduction or withholding for any Taxes.  If, however, applicable
Laws require the Borrower or the Administrative Agent to withhold or deduct any
Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Borrower or the Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Borrower or the Administrative Agent shall withhold or
make such deductions as

 

71

--------------------------------------------------------------------------------


 

are determined by the Borrower or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) the Borrower or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any such
required withholding or the making of all such required deductions (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Laws.

 

(c)                                  Tax Indemnifications.  (i)  Without
limiting the provisions of subsection (a) or (b) above, the Borrower shall, and
does hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.

 

(ii)                                  Without limiting the provisions of
subsection (a) or (b) above, each Lender and the L/C Issuer shall, and does
hereby, indemnify the Borrower and the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Administrative Agent) incurred by or asserted
against the Borrower or the Administrative Agent by any Governmental Authority
as a result of the failure by such Lender or the L/C Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Borrower or the Administrative Agent pursuant to subsection
(e).  Each Lender and the L/C Issuer hereby authorizes the

 

72

--------------------------------------------------------------------------------


 

Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or the L/C Issuer, as the case may be, under this Agreement or
any other Loan Document against any amount due to the Administrative Agent under
this clause (ii).  The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrower or the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.  (i) 
Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

 

(ii)                                  Without limiting the generality of the
foregoing, if the Borrower is resident for tax purposes in the United States,

 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent executed originals of Internal Revenue
Service Form W-9 or such other documentation or information prescribed by
applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the

 

73

--------------------------------------------------------------------------------


 

date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(I)                                   executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                              executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                         executed originals of Internal Revenue Service
Form W-8IMY and all required supporting documentation,

 

(IV)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN, or

 

(V)                               executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

74

--------------------------------------------------------------------------------


 

Solely for purposes of this clause (iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iv)                              Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

 

3.02                        Illegality.  If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans the interest on which is determined by reference to the Eurodollar
Rate (whether denominated in Dollars or in an Alternative Currency), or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or to convert Base Rate Loans to Eurodollar Rate Loans
denominated in the affected currency shall be suspended and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference

 

75

--------------------------------------------------------------------------------


 

to the Eurodollar Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate and if such Loans are denominated in
Dollars, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurodollar Rate.  Upon any such prepayment
or conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03                        Inability to Determine Rates.  If in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof, (a) the Administrative Agent determines that (i) deposits (whether in
Dollars or an Alternative Currency)  are not being offered to banks in the
London interbank eurodollar market for the applicable amount and Interest Period
of such Eurodollar Rate Loan, or (ii) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan (whether denominated in Dollars or an
Alternative Currency)  or in connection with an existing or proposed Base Rate
Loan, or (b) the Required Lenders determine that for any reason the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein to the extent available (or, in the case of a pending
request for a Loan denominated in an Alternative Currency, Australian Dollars or
Canadian Dollars, the Borrower and the Required Lenders may establish a mutually
acceptable alternative rate).

 

76

--------------------------------------------------------------------------------


 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

(ii)                                  subject any Lender or the L/C Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurodollar Rate Loan made
by it, or change the basis of taxation of payments to such Lender or the L/C
Issuer in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the L/C Issuer); or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will

 

77

--------------------------------------------------------------------------------


 

compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower;

 

78

--------------------------------------------------------------------------------


 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13; or

 

(d)                                 any failure by the Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

79

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions to Effective Date and Initial Credit
Extension.  The occurrence of the Effective Date and the obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Effective Date (or, in the
case of certificates referred to in clause (iii) or (vii) below, a recent date
before the Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower;

 

(ii)                                  executed counterparts of the Omnibus
Reaffirmation, together with:

 

(A)                               certificates representing the Pledged
Collateral referred to in the Pledge Agreement, accompanied by undated stock
powers executed in blank and all instruments evidencing Indebtedness
constituting Collateral indorsed in blank (except that the Pledged Collateral
shall not include the Equity Interests of any Subsidiary until the expiration of
all notice periods and the obtaining of appropriate consents under applicable
Gaming Laws, as contemplated by Section 6.18),

 

(B)                               proper financing statements filed or in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreements, covering the Collateral
described in the Security Agreements, and

 

(C)                               completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements.

 

(iii)                               an amendment and restatement of the existing
deed of trust, in substantially the form of Exhibit F (with such changes as may
be satisfactory to the Administrative Agent and its counsel to account for local
law matters) and covering the property listed on Schedule 4.01 (together with
the Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12, in each case as amended and restated, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

 

80

--------------------------------------------------------------------------------


 

(A)                               evidence that counterparts of the Mortgages
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid,

 

(B)                               fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or updates to existing
policies (the “Mortgage Policies”), with endorsements and in amounts reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all material defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting Permitted
Encumbrances and other Liens permitted under the Loan Documents, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens and for zoning
of the applicable property) and such coinsurance and direct access reinsurance
as the Administrative Agent may deem reasonably necessary, and

 

(C)                               a completed flood hazard determination form
and, if needed, (i) evidence that a notification of flood insurance availability
under the National Flood Insurance Program has been executed by the
Administrative Agent and delivered to the Borrower and that the Borrower has
acknowledged receipt of such notice prior to its execution of the Mortgages and
(ii) evidence that any required flood insurance has been obtained and is in
effect.

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party;

 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and the Guarantors is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

81

--------------------------------------------------------------------------------


 

(vi)                              a certificate of a Responsible Officer of the
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the consummation by each Loan Party of the
Transaction and the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required, except for such consents, licenses or approvals as are listed on such
certificate;

 

(vii)                           a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied, (B) that there has been no event or circumstance
since June 30, 2012 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) that as of the
Effective Date, no action, suit, investigation or proceeding is pending or, to
the best knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
(D) a calculation of the Consolidated Total Leverage Ratio as of December 31,
2012 after giving pro forma effect to the Transaction;

 

(viii)                        a favorable opinion of Gibson, Dunn & Crutcher
LLP, counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in a form reasonably acceptable to the Administrative Agent;

 

(ix)                              a favorable opinion of Fennemore Craig, P.C.,
local counsel to the Loan Parties in Nevada, addressed to the Administrative
Agent and each Lender, in a form reasonably acceptable to the Administrative
Agent;

 

(x)                                 a business plan and budget of the Borrower
and its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the fiscal year of the Borrower ending June 30, 2013 and on
an annual basis for each subsequent fiscal year during the term of this
Agreement;

 

(xi)                              a certificate from the chief financial officer
of the Borrower attesting that the Borrower is, and the Loan Parties taken as a
whole are, Solvent before and after giving effect to the Transaction;

 

(xii)                           evidence that the Existing Credit Agreement has
been, or concurrently with the Effective Date is being, terminated and all loans
and other amounts outstanding thereunder shall have been repaid in full;

 

(xiii)                        a Note executed by the Borrower in favor of each
Lender requesting a Note;

 

82

--------------------------------------------------------------------------------


 

(xiv)                       such assurances as the Administrative Agent deems
appropriate that the relevant Gaming Boards have approved the transactions
contemplated by the Loan Documents to the extent that such approval is required
by applicable Gaming Laws;

 

(xv)                          evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect
consisting of certificates of insurance, naming the Administrative Agent, on
behalf of the Lenders, as an additional insured or loss payee, as the case may
be, under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral; and

 

(xvi)                       there shall have been no event or circumstance since
June 30, 2012 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Effective Date shall
have been paid and (ii) all fees required to be paid to the Lenders on or before
the Effective Date shall have been paid, to the extent invoices therefor have
been presented to the Borrower at least one Business Day prior to the expected
Effective Date.

 

(c)                                  If requested by the Administrative Agent
prior to the Effective Date, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)                                 The reports, financial statements,
certificates and other written information (other than projected financial
information, other forward looking information and information of a general
economic or industry specific nature) provided by or on behalf of a Loan Party
to the Administrative Agent prior to June 30, 2012, shall be, when taken as a
whole with all other information so provided and as modified or supplemented by
other information so furnished, complete and correct in all material respects;
and no changes or developments shall have occurred, and no new or additional
reports, financial statements, certificates or other written information (other
than projected financial information, other forward looking information and
information of a general economic or industry specific nature) shall have been
received or discovered by the Administrative Agent or the Lenders regarding the
Borrower and its Subsidiaries or the Transaction after June 30, 2012 that (A)
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect or (B) could reasonably be expected to adversely affect
the Facilities or any other aspect of the Transaction, and nothing shall have
come to the attention of the Lenders during the course of such due diligence
investigation to lead them to believe that the Information Memorandum, taken as
a whole, contained any untrue statement of a material fact or omitted to state a
material fact

 

83

--------------------------------------------------------------------------------


 

necessary to make the statements contained therein not misleading in light of
all of the circumstances existing at the date of the Information Memorandum or
has become misleading, incorrect or incomplete in any material respect; provided
that (a) with respect to information relating to the Borrower’s industry
generally and trade data which relates to a Person that is not the Borrower or a
Subsidiary thereof, the Borrower represents only that such information is
believed by it in good faith to be accurate in all material respects and (b)
with respect to financial statements, other than projected financial
information, the Borrower represents only that such financial statements present
fairly in all material respects the consolidated financial condition of the
applicable Person as of the dates indicated.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

Notwithstanding the foregoing, unless each of the conditions specified in this
Section 4.01 shall have been satisfied (or waived in accordance with Section
10.01) prior to 5:00 p.m. on April 30, 2013, the Effective Date shall not occur,
the Lenders shall have no obligation to make Credit Extensions hereunder, the
Commitments shall terminate and the Existing Credit Agreement shall remain in
full effect.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, that are qualified by materiality shall be true and correct on and
as of the date of such Credit Extension, and each of the representations and
warranties of the Borrower and each other Loan Party contained in any other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, that are not qualified by materiality shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

84

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Revolving Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) (or, with respect to any Subsidiary that is not a Loan
Party, in each case referred to in clause (a), (b) or (c)), to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in the case of clauses (b)
and (c), as could not reasonably be expected to have a Material Adverse Effect.

 

85

--------------------------------------------------------------------------------


 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 5.03.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws, Gaming Laws or equitable principles relating to
the granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case, to the extent required to
be reflected on the Audited Financial Statements in accordance with GAAP or
identified in the footnotes thereto.

 

(b)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)                                  The consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s reasonable estimate of its
future financial condition and performance.

 

5.06                        Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document or the

 

86

--------------------------------------------------------------------------------


 

consummation of the Transaction, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

5.07                        No Default.  Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens; Investments.

 

(a)                                 Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Schedule 5.08(b) sets forth, as of the date
hereof, a complete and accurate list of all Liens on the property or assets of
each Loan Party, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party is subject to no Liens, other than Liens set forth on Schedule
5.08(b), and as otherwise permitted by Section 7.01.

 

(c)                                  Schedule 5.08(c) sets forth, as of the date
hereof, a complete and accurate list of all real property owned by each Loan
Party, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, and record owner thereof.  Each Loan Party has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.

 

(d)                                 (i)                                    
Schedule 5.08(d)(i) sets forth, as of the date hereof, a complete and accurate
list of all leases of real property under which any Loan Party is the lessee
that are material to the Borrower and its Subsidiaries taken as a whole.

 

(ii)                                  Schedule 5.08(d)(ii) sets forth, as of the
date hereof, a complete and accurate list of all leases of real property under
which any Loan Party is the lessor that are material to the Borrower and its
Subsidiaries taken as a whole.

 

5.09                        Environmental Compliance.  The Loan Parties and
their respective Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.10                        Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses where the Borrower or the applicable Subsidiary operates.

 

87

--------------------------------------------------------------------------------


 

5.11                        Taxes.  The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges reflected on such returns or reports as due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

 

5.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification that would
reasonably be expected to have a Material Adverse Effect.  The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties.  The
Borrower has, as of the date hereof, no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by the Persons and in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents or permitted by Section 7.01(c).  As of the date
hereof, the Borrower has no equity investments in any other corporation or
entity other than those (1) specifically disclosed in Part (b) of Schedule 5.13
and (2) equity investments in any corporation or entity where the aggregate
amount invested in such Person by the Borrower is less than $10,000,000.  Set
forth on Part (c)

 

88

--------------------------------------------------------------------------------


 

of Schedule 5.13 is, as of the date hereof, a complete and accurate list of all
Loan Parties, showing as of the date hereof (as to each Loan Party) the
jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. 
The copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Section 4.01(a) is, as of the date hereof, a true and correct copy
of each such document, each of which is valid and in full force and effect as of
the date hereof.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other written or otherwise formally
presented information furnished (other than projected financial information,
other forward looking information and information of a general economic or
industry specific nature) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the Transaction and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (when taken as a whole with all other information so provided and as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time; and,
provided further that (a) with respect to information relating to the Borrower’s
industry generally and trade data which relates to a Person that is not the
Borrower or a Subsidiary thereof, the Borrower represents only that such
information is believed by it in good faith to be accurate in all material
respects and (b) with respect to financial statements, other than projected
financial information, the Borrower represents only that such financial
statements present fairly in all material respects the consolidated financial
condition of the applicable Person as of the dates indicated.

 

5.16                        Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either

 

89

--------------------------------------------------------------------------------


 

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc.  Except as
disclosed on Schedule 5.17, the Borrower and each of its Subsidiaries own, or
possess the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, and Schedule 5.17 sets forth, as of the
date hereof, a complete and accurate list of all such IP Rights owned or used by
each Loan Party that are registered with the United States Patent and Trademark
Office or the United States Copyright Office.  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person, where such infringement could reasonably be expected
to result in a Material Adverse Effect.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.18                        Solvency.  The Borrower is, and the Loan Parties
taken as a whole are, Solvent.

 

5.19                        Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.20                        Labor Matters.  Except as reflected on Schedule
5.20, as of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.

 

5.21                        Collateral Documents.  Except that the Pledged
Collateral shall not include the Equity Interests of any Subsidiary until the
expiration of all notice periods and the obtaining of appropriate consents under
applicable Gaming Laws as contemplated by Section 6.18, the provisions of the
Collateral Documents shall be, upon the execution and delivery thereof on the
Effective Date, effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.01) on all right, title and
interest of the respective Loan Parties in the Collateral described therein. 
Except for filings completed prior to the Effective Date and as contemplated
hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.

 

5.22                        OFAC.  Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions, nor is the Borrower
or any Subsidiary located, organized or resident in a Designated Jurisdiction. 
Neither

 

90

--------------------------------------------------------------------------------


 

the Borrower, nor any of its Subsidiaries, knowingly engages or will engage in
any transactions with any Person that is the subject of any Sanctions.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01                        Financial Statements.  Deliver to the Administrative
Agent for distribution by it to the Lenders, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended June 30, 2013), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing selected by the Borrower and
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended March 31,
2013), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                                  as soon as available, but in any event at
least 45 days after the commencement of each fiscal year of the Borrower
(commencing with the fiscal year ending June 30, 2013) a budget and projection
by fiscal quarter for that fiscal year and by fiscal year for the next two
succeeding fiscal years, including for the first such fiscal year, projected
consolidated balance sheets, statements of operations and statements of cash
flow and, for the second and third such fiscal years, projected consolidated
condensed balance sheets and

 

91

--------------------------------------------------------------------------------


 

statements of operations and cash flows, of the Borrower and its Subsidiaries,
all in reasonable detail.

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02                        Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.01(a) (commencing with the
delivery of the financial statements for the fiscal year ended June 30, 2013), a
certificate of its independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Default under the financial covenants
set forth herein or, if any such Default shall exist, stating the nature and
status of such event;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the fiscal quarter ended March 31,
2013), a duly completed Compliance Certificate signed by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Borrower shall also provide,
if necessary for the determination of compliance with Section 7.11, a statement
of reconciliation conforming such financial statements to GAAP;

 

(c)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

 

(d)                                 promptly after any request by the
Administrative Agent or any Lender, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934
(other than registration statements on Form S-8 or any successor form thereto),
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement with outstandings in excess of

 

92

--------------------------------------------------------------------------------


 

the Threshold Amount and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

(f)                                   as soon as available, but in any event
within 30 days after the end of each fiscal year of the Borrower, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(g)                                  promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(h)                                 not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement with outstandings in excess of the Threshold
Amount and, from time to time upon request by the Administrative Agent, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;

 

(i)                                     promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could (i) reasonably be expected
to have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

 

(j)                                    as soon as available, but in any event
within 30 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an
identification of all owned and leased real property disposed of by the Borrower
or any Subsidiary thereof during such fiscal year, a list and description of all
real property leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete; (ii) a report supplementing Schedule
5.17 as may be necessary to make it accurate and complete; and (iii) a report
supplementing Schedule 5.13 containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, each such report to be signed by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the
Administrative Agent;

 

(k)                                 promptly after request by the Administrative
Agent or any Lender, copies of any other report or other document that was filed
by the Borrower or any of its Subsidiaries with any Governmental Authority
(other than routine applications and reports filed by the Borrower and its
Subsidiaries with any Gaming Board);

 

93

--------------------------------------------------------------------------------


 

(l)                                     not less than 10 days before the
effectiveness thereof, written notice to the Administrative Agent of any
amendments to the Organization Documents of the Borrower or any Subsidiary; and

 

(m)                             promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, governmental, or other third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent promptly upon request therefor by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent.  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state

 

94

--------------------------------------------------------------------------------


 

securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

 

6.03                        Notices.  Promptly notify the Administrative Agent
and each Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws in each case
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof;

 

(e)                                  of any indication by any Gaming Board of
its intent to consider or act upon a License Revocation or a fine or penalty of
$500,000 or more with respect to the Borrower or any of its Subsidiaries; and

 

(f)                                   of the (i) occurrence of any Disposition
of property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(i), (ii) occurrence of any sale of
capital stock or other Equity Interests for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(ii), (iii) incurrence or
issuance of any Indebtedness for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(iii), and (iv) receipt of any
Extraordinary Receipt for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.0(b)(iv).

 

Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                        Payment of Obligations.  Pay and discharge as the
same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower or such
Subsidiary; (b) all lawful

 

95

--------------------------------------------------------------------------------


 

claims which, if unpaid, would by law become a Lien upon its property that is
not permitted hereunder; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness to the extent that failure to make any
such payment would result in an Event of Default.

 

6.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05 and except to the extent that failure to do so by any Loan Party
other than the Borrower could not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 7.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.07                        Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

 

6.08                        Compliance with Laws.  Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records.

 

(a)                                 Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with

 

96

--------------------------------------------------------------------------------


 

all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10                        Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent (or any Lender accompanied
by the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the representatives or independent contractors of the Administrative
Agent and accompanied Lender may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11                        Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) to refinance certain existing indebtedness of the Borrower and
its Subsidiaries, including without limitation indebtedness under the Existing
Credit Agreement, (ii) to pay fees and expenses incurred in connection with the
Transaction, and (iii) for ongoing working capital and other general corporate
purposes, including permitted Restricted Payments, in accordance with the Loan
Documents.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                 Upon the formation or acquisition of any
new, wholly-owned, direct Domestic Subsidiary (but not including any Excluded
Subsidiary) by any Loan Party, then the Borrower shall, at the Borrower’s
expense:

 

(i)                                     within 30 days after such formation or
acquisition, cause such Subsidiary, to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
satisfactory to the Administrative Agent, guaranteeing the other Loan Parties’
obligations under the Loan Documents,

 

(ii)                                  within 30 days after such formation or
acquisition, furnish to the Administrative Agent a description of the real and
personal properties of such Subsidiary, in detail satisfactory to the
Administrative Agent,

 

(iii)                               within 30 days after such formation or
acquisition, cause such Subsidiary to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (including delivery
of all Pledged Interests in and of such Subsidiary, and other instruments of the
type specified in Section 4.01(a)(ii)(A)), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such personal property and material
real property, but only to the extent no third-party

 

97

--------------------------------------------------------------------------------


 

approvals are required, including, without limitation, consents required by any
Gaming Board or under any Gaming Laws (provided, however, that the Borrower
agrees to use its commercially reasonable efforts to obtain any such approvals),

 

(iv)                              within 30 days after such formation or
acquisition, cause such Subsidiary to take whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms but only to the extent no third-party approvals are required,
including, without limitation, consents required by any Gaming Board or under
any Gaming Laws (provided, however, that the Borrower agrees to use its
commercially reasonable efforts to obtain any such approvals),

 

(v)                                 within 60 days after such formation or
acquisition, deliver to the Administrative Agent, upon the reasonable request of
the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request, and

 

(vi)                              as promptly as practicable after such
formation or acquisition, deliver, upon the reasonable request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to each parcel of real property owned or held by the entity that is the
subject of such formation or acquisition title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Administrative Agent, provided, however,
that to the extent that any Loan Party or any of its Subsidiaries shall have
otherwise received any of the foregoing items with respect to such real
property, such items shall, promptly after the receipt thereof, be delivered to
the Administrative Agent.

 

(b)                                 Upon the acquisition of any property by any
Loan Party (other than any Excluded Collateral), if such property, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrower shall, at the
Borrower’s expense:

 

(i)                                     within 30 days after such acquisition,
furnish to the Administrative Agent a description of the property so acquired in
detail satisfactory to the Administrative Agent,

 

98

--------------------------------------------------------------------------------


 

(ii)                                  within 30 days after such acquisition,
cause the applicable Loan Party to duly execute and deliver to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent, securing payment of
all the Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such personal property and material real property but
only to the extent no third-party approvals are required, including, without
limitation, consents required by any Gaming Board or under any Gaming Laws
(provided, however, that the Borrower agrees to use its commercially reasonable
efforts to obtain any such approvals),

 

(iii)                               within 30 days after such acquisition, cause
the applicable Loan Party to take whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

 

(iv)                              within 60 days after such acquisition, deliver
to the Administrative Agent, upon the reasonable request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and

 

(v)                                 as promptly as practicable after any
acquisition of a real property, deliver, upon the reasonable request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to such real property title reports, surveys and engineering, soils and
other reports, and environmental assessment reports, each in scope, form and
substance satisfactory to the Administrative Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent,

 

(c)                                  Upon the request of the Administrative
Agent following the occurrence and during the continuance of a Default, the
Borrower shall, at the Borrower’s expense:

 

(i)                                     within 30 days after such request,
furnish to the Administrative Agent a description of the real and personal
properties of the Loan Parties and their respective Subsidiaries (other than any
Excluded Collateral) in detail satisfactory to the Administrative Agent,

 

99

--------------------------------------------------------------------------------


 

(ii)                                  within 30 days after such request, duly
execute and deliver, and cause each Subsidiary of the Borrower (if it has not
already done so) to duly execute and deliver, to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and other security and
pledge agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all Pledged Collateral in and of
such Subsidiary, and other instruments of the type specified in Section
4.01(a)(ii)(A)), securing payment of all the Obligations of such Subsidiary
under the Loan Documents and constituting Liens on all such personal property
and material real property,

 

(iii)                               within 30 days after such request, take, and
cause each Subsidiary of the Borrower to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms, but only to the extent no third-party approvals are required,
including, without limitation, consents required by any Gaming Board or under
any Gaming Laws (and the Borrower agrees to use its commercially reasonable
efforts to obtain any such approvals),

 

(iv)                              within 60 days after such request, deliver to
the Administrative Agent, upon the request of the Administrative Agent in its
sole discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above, and as to such other matters as the Administrative
Agent may reasonably request, and

 

(v)                                 as promptly as practicable after such
request, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned or held by the Borrower and its Subsidiaries, title reports,
surveys and engineering, soils and other reports, and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

 

(d)                                 At any time upon request of the
Administrative Agent, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may reasonably deem necessary in obtaining the full benefits of, or (as

 

100

--------------------------------------------------------------------------------


 

applicable) in perfecting and preserving the Liens of, such guaranties, deeds of
trust, trust deeds, deeds to secure debt, mortgages, Security Agreement
Supplements and other security and pledge agreements.  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, no Excluded
Subsidiary shall be required to provide a Guarantee of, and no Excluded
Collateral shall be required to be pledged to secure, any of the Obligations
under any Loan Document.  In addition, no Loan Party shall be required to
deliver any supplemental Loan Document to give effect to any Lien that is
governed by any law other than the laws of the United States or any State or
political subdivision thereof.

 

6.13                        Compliance with Environmental Laws.  Comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with all material
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

6.14                        Preparation of Environmental Reports.  At the
request of the Required Lenders from time to time, provide to the Lenders within
60 days after such request, at the expense of the Borrower, an environmental
site assessment report for any of its properties described in such request,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the estimated cost of any compliance, removal or remedial action in
connection with any Hazardous Materials on such properties;  provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
provide such assessments or reports with respect to any property for which such
assessments or reports have been provided within five years preceding the date
of such request; and without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a material risk
exists that any such report will not be provided within the time referred to
above, the Administrative Agent may, upon notice to the Borrower, retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

6.15                        Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents,

 

101

--------------------------------------------------------------------------------


 

(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its wholly-owned domestic Subsidiaries’ (other than any Excluded
Subsidiary’s) properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (iii)
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

 

6.16                        Compliance with Terms of Leaseholds.  Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

 

6.17                        Designation as Senior Debt.  Designate all
Obligations as “Designated Senior Indebtedness” or such other designation as may
be appropriate under any indenture pursuant to which any Subordinated
Indebtedness shall have been issued.

 

6.18                        Approvals of Pledge of Certain Subsidiary Shares. 
Diligently pursue by appropriate proceedings and in all events shall obtain
before September 30, 2013 all Gaming Board and other Governmental Authority
approvals required for the Borrower and its Subsidiaries to perform under this
Agreement, including but not limited to approvals required for the Borrower and
its Subsidiaries to pledge their shares of gaming licensees described in
Schedule 6.18 to the Administrative Agent to secure the Obligations pursuant to
the Pledge Agreement.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                        Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

 

(a)                                 Liens pursuant to any Loan Document or any
“Loan Document” as defined in the Existing Credit Agreement;

 

102

--------------------------------------------------------------------------------


 

(b)                                 Liens existing on the date hereof and listed
on Schedule 5.08(b) and any renewals or extensions thereof, provided that (i)
the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.02(c),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.02(c);

 

(c)                                  Liens for taxes not yet delinquent or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(e); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition;

 

(j)                                    Liens under the Loan Documents to secure
Swap Contracts;

 

(k)                                 Liens on assets of Subsidiaries of the
Borrower that are not Loan Parties to secure obligations not prohibited
hereunder;

 

(l)                                     Liens created by operation of applicable
Gaming Laws or imposed by contract with the relevant Gaming Board, including
without limitation, Liens in favor of Governmental Authorities on the assets of
the Borrower and its Subsidiaries to the extent required or desirable in
connection with the operation of lotteries in various jurisdictions;

 

(m)                             Liens on Cash Equivalents or Investments
securing liabilities for jackpots payable for progressive games in a manner
consistent with industry practice and applicable Gaming Laws;

 

103

--------------------------------------------------------------------------------


 

(n)                                 Permitted Encumbrances;

 

(o)                                 Liens associated with the sale of customer
loans and receivables permitted by Section 7.05(h);

 

(p)                                 Liens on property of a person existing at
the time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or Investment and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.02(f), and any renewals, replacements or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(c), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(c); and

 

(q)                                 other Liens securing Indebtedness and other
obligations of the Borrower or any Subsidiary outstanding in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding.

 

7.02                        Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 Indebtedness of a Subsidiary of the Borrower
or the Borrower owed to the Borrower or a wholly-owned Subsidiary of the
Borrower, as the case may be, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Collateral” under the applicable
Security Agreement, (ii) be on terms (including subordination terms) acceptable
to the Administrative Agent and (iii) be otherwise permitted under the
provisions of Section 7.03;

 

(b)                                 Indebtedness under the Loan Documents or
under the “Loan Documents” as defined in the Existing Credit Agreement;

 

(c)                                  Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;

 

(d)                                 Guarantees of the Borrower or any Subsidiary
in respect of Indebtedness otherwise permitted hereunder of the Borrower or any
wholly-owned Subsidiary;

 

(e)                                  Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets within the limitations set forth in

 

104

--------------------------------------------------------------------------------


 

Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $30,000,000;

 

(f)                                   Indebtedness in an aggregate principal
amount not to exceed $50,000,000 at any one time outstanding of any Person that
becomes a Subsidiary of the Borrower after the date hereof in accordance with
the terms of Section 7.03(g), which Indebtedness is existing at the time such
Person becomes a Subsidiary of the Borrower (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower)
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

 

(g)                                  certificates of deposit, bonds and other
surety obligations required to be maintained in accordance with applicable
Gaming Laws or in accordance with industry practice or otherwise in accordance
with the ordinary course of business;

 

(h)                                 senior unsecured Indebtedness and unsecured
Subordinated Indebtedness of the Borrower (including Guaranties thereof by the
Guarantors) so long as both before and immediately after giving pro forma effect
to the incurrence of such Indebtedness (i) no Default shall then exist and (ii)
the Loan Parties shall be in compliance with Section 7.11 as of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 hereof (or Section 6.01 of the Existing Credit Agreement, as the
case may be); provided, however, that any such Indebtedness (a) does not mature
or require amortization prior to the date six months after the Maturity Date and
(b) is governed by an agreement which does not contain maintenance financial
covenants more restrictive upon and onerous to the Borrower and its Subsidiaries
than the provisions of the Loan Documents;

 

(i)                                     obligations (contingent or otherwise) of
the Borrower or any Subsidiary existing or arising under any Swap Contract,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(j)                                    Indebtedness consisting of earn-out or
similar earnings sharing arrangements payments in respect of (x) the Borrower’s
acquisition of Sightline Payments, LLC or (y) other acquisitions described in
clause (ii) of the proviso to the definition of “Consolidated Funded
Indebtedness”;

 

(k)                                 Indebtedness of direct or indirect
Subsidiaries of the Borrower that are not Loan Parties in an aggregate amount
not to exceed $30,000,000 at any one time outstanding; and

 

105

--------------------------------------------------------------------------------


 

(l)                                     Indebtedness of the Borrower or any
Subsidiary not otherwise permitted hereby in an aggregate principal amount not
to exceed $15,000,000 at any one time outstanding.

 

7.03                        Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by any Loan Party in the
form of Cash Equivalents and similar Investments by any Subsidiary that is not a
Loan Party;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries for travel, entertainment, relocation
and analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties, (iv) so long
as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in Subsidiaries that are
not Loan Parties in an aggregate amount invested from the Effective Date not to
exceed $90,000,000 at any one time outstanding;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business; and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss in an aggregate amount at any time not to exceed $25,000,000;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
7.03(f);

 

(g)                                  the purchase or other acquisition of all of
the Equity Interests in, or all or substantially all of the property of, any
Person that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):

 

(i)                                     any such newly-created or acquired
Subsidiary required to do so shall comply with the requirements of Section 6.12;

 

(ii)                                  the lines of business of the Person to be
(or the property of which is to be) so purchased or otherwise acquired shall be
reasonably related to one or more lines of business conducted by the Borrower
and its Subsidiaries in the ordinary course;

 

(iii)                               such purchase or other acquisition shall not
include or result in any contingent liabilities that could reasonably be
expected to be material to the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole (as determined in good faith
by the board of directors (or the

 

106

--------------------------------------------------------------------------------


 

persons performing similar functions) of the Borrower or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer);

 

(iv)                              (A) immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition, the Borrower and its Subsidiaries shall be
in pro forma compliance with all of the covenants set forth in Section 7.11,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby; and

 

(v)                                 the Borrower shall have delivered to the
Administrative Agent and each Lender, at least five Business Days prior to the
date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the requirements set forth in this clause (g) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;

 

(h)                                 Investments received in connection with the
settlement of a bona fide dispute with another Person;

 

(i)                                     Investments in Swap Contracts permitted
by Section 7.02(j);

 

(j)                                    so long as no Event of Default has
occurred and is continuing or would result therefrom, Investments by the
Borrower in one or more joint ventures related to the development of gaming
equipment in an aggregate amount not to exceed $25,000,000;

 

(k)                                 Investments consisting of non-ordinary
course advances to officers, managers, directors, and employees of the Borrower
and its Subsidiaries in an aggregate amount outstanding at any one time not to
exceed $1,000,000;

 

(l)                                     Investments received in connection with
a Disposition permitted by Section 7.05;

 

(m)                             Investments consisting of loans to customers so
long as the aggregate principal amount of any such loans made after the
Effective Date does not exceed $75,000,000 at any time or $25,000,000 per
property of any such customer; and

 

(n)                                 other Investments not exceeding $30,000,000
in the aggregate in any fiscal year of the Borrower.

 

7.04                        Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or

 

107

--------------------------------------------------------------------------------


 

substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower (provided that the Borrower shall be the continuing or surviving
Person) or (ii) any one or more other Subsidiaries (provided that (x) when any
wholly-owned Subsidiary is merging with another Subsidiary, such wholly-owned
Subsidiary shall be the continuing or surviving Person and (y) in the case of
any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving Person);

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party; and

 

(d)                                 so long as no Default has occurred and is
continuing or would result therefrom, any Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation, (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving corporation and (iii) the Person surviving such
merger shall be a wholly-owned Subsidiary of the Borrower.

 

7.05                        Dispositions.  Make any Disposition, except:

 

(a)                                 Dispositions of surplus, obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory and leased gaming
equipment in the ordinary course of business;

 

(c)                                  Dispositions of equipment to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary; provided that if the transferor
of such property is a Guarantor, the transferee thereof must either be the
Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                   Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that (i)
at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (f) in any fiscal year shall not exceed $20,000,000
unless the proceeds

 

108

--------------------------------------------------------------------------------


 

thereof in excess thereof are applied to the prepayment of the Obligations in
accordance with the provisions of Section 2.05(a);

 

(g)                                  so long as no Default shall occur and be
continuing, the grant of any option or other right to purchase any asset in a
transaction that would be permitted under the provisions of Section 7.05(f);

 

(h)                                 Dispositions of the Borrower’s and its
Subsidiaries’ customer loans or receivables for risk management purposes;
provided that the consideration for all sales pursuant to this clause (h) shall
be in cash and shall not exceed $15,000,000 per customer or $40,000,000, in the
aggregate, in any fiscal year;

 

(i)                                     the Borrower and its Subsidiaries may,
in the ordinary course of business, license, on a non-exclusive basis, patents,
trademarks, copyrights, mask works and know-how to third Persons;

 

(j)                                    leases or subleases of interests in real
property entered into in the ordinary course of business;

 

(k)                                 the surrender or waiver of contractual
rights or the settlement, release or surrender of contract or tort claims in the
ordinary course of business; and

 

(l)                                     Dispositions of Cash and Cash
Equivalents.

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(j) shall be for fair market value.

 

7.06                        Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiaries of the Borrower that are Guarantors and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Loans pursuant to
Section 2.05(b)(ii), the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

 

(d)                                 the Borrower and each Subsidiary may pay
interest on Indebtedness that is convertible into or exchangeable for Equity
Interests of the Borrower, and the Borrower may issue and deliver Equity
Interests of the Borrower upon conversion of such Indebtedness or in

 

109

--------------------------------------------------------------------------------


 

exchange for such Indebtedness (subject, however, to any applicable
subordination terms in any Subordinated Indebtedness); and

 

(e)                                  so long as no Default shall have occurred
and be continuing at the time of any action described below or would result
therefrom, the Borrower may (x) declare or pay cash dividends to its
stockholders and (y) purchase, redeem or otherwise acquire for cash Equity
Interests issued by it:

 

(i)                                     if the pro forma Consolidated Total
Leverage Ratio as of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 hereof (or Section 6.01
of the Existing Credit Agreement, as the case may be) both before and after
giving pro forma effect to such payment, purchase, redemption or other
acquisition would be less than 2.75 to 1.0, without limitation; and

 

(ii)                                  if the pro forma Consolidated Total
Leverage Ratio as of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 hereof (or Section 6.01
of the Existing Credit Agreement, as the case may be) either before or after
giving pro forma effect to such payment, purchase, redemption or other
acquisition would be 2.75 to 1.0 or greater, so long as after giving pro forma
effect thereto the aggregate amount of such dividends, purchases, redemptions,
retirements and acquisitions paid or made during any fiscal year would be less
than or equal to (x) if no Covenant Bifurcation Election has been made by the
Borrower during or prior to such fiscal year, $150,000,000, and (y) if a
Covenant Bifurcation Election has been made by the Borrower during or prior to
such fiscal year, $100,000,000.

 

7.07                        Change in Nature of Business.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business reasonably related or incidental thereto.

 

7.08                        Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (1) transactions between or among the
Loan Parties, (2) Investments and Restricted Payments permitted hereby (3)
customary fees paid to directors of the Loan Parties, and customary indemnities
provided to all directors of the Loan Parties, and (4) transactions disclosed on
Schedule 7.08 hereto.

 

7.09                        Burdensome Agreements.  Enter into or permit to
exist any Contractual Obligation (other than this Agreement, any other Loan
Document, the Existing Credit Agreement or any other “Loan Document” as defined
in the Existing Credit Agreement) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor,
except for any agreement in effect (A) on the date hereof and set forth on
Schedule 7.09 or (B) at the time any

 

110

--------------------------------------------------------------------------------


 

Subsidiary becomes a Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(e) or (f)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; and provided further, however, that this Section 7.09
shall not prohibit:

 

(i)                                     restrictions imposed by other
Indebtedness permitted to be incurred by Section 7.02, provided that such
restrictions are no more restrictive than those imposed by this Agreement;

 

(ii)                                  restrictions imposed by Indebtedness of
Subsidiaries that are not Loan Parties that is permitted to remain outstanding
hereunder;

 

(iii)                               restrictions with respect solely to any
Subsidiary imposed pursuant to a binding agreement which has been entered into
for the sale of all or substantially all of the Equity Interests or assets of
such Subsidiary, provided that such restrictions apply solely to the Equity
Interests or assets of such Subsidiary which are being sold; and provided
further that such amounts received by the Loan Parties in connection therewith
are applied pursuant to the prepayment provisions of this Agreement; or

 

(iv)                              customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business.

 

7.10                        Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates or would be inconsistent with, Regulation T, U or X of the FRB.

 

7.11                        Financial Covenants.

 

(a)                                 Consolidated Total Leverage Ratio.  Permit
the Consolidated Total Leverage Ratio (i) at the end of any fiscal quarter of
the Borrower prior to the Borrower’s delivery of a Covenant Bifurcation Election
to be greater than 3.50 to 1.0, (ii) at the end of any fiscal quarter of the
Borrower on or after the Borrower’s delivery of a Covenant Bifurcation Election
but prior to the first anniversary of the applicable Qualified Transaction to be
greater than 4.25 to 1.0, (iii) at the end of any fiscal quarter of the Borrower
on or after the Borrower’s delivery of a Covenant Bifurcation Election and on or
after the first anniversary of the applicable Qualified Transaction but prior to
the second anniversary thereof to be greater than 3.75 to 1.0,

 

111

--------------------------------------------------------------------------------


 

and (iv) at the end of any fiscal quarter of the Borrower on or after the
Borrower’s delivery of Covenant Bifurcation Election and on or after the second
anniversary of the applicable Qualified Transaction to be greater than 3.50 to
1.0.

 

(b)                                 Consolidated Interest Coverage Ratio. 
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 3.00 to 1.0.

 

(c)                                  Senior Secured Leverage Ratio.  Permit the
Senior Secured Leverage Ratio at the end of any fiscal quarter of the Borrower
on or after the Borrower’s delivery of a Covenant Bifurcation Election to be
greater than 3.25 to 1.0.

 

7.12                        Capital Expenditures.  Make, or become legally
obligated to make, any Capital Expenditure except:

 

(a)                                 Maintenance Capital Expenditures in an
aggregate amount not to exceed $30,000,000 in any fiscal year; and

 

(b)                                 other Capital Expenditures in an aggregate
amount not to exceed $50,000,000 in the aggregate from and after the Effective
Date.

 

7.13                        Accounting Changes.  Make any change in (a)
accounting policies or reporting practices, except as required by GAAP, other
applicable Law or its auditors, or (b) its fiscal year.

 

7.14                        Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any Indebtedness subordinated in right of payment to the Obligations.

 

7.15                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

112

--------------------------------------------------------------------------------


 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03 (solely with respect to the notices of default required to be delivered
pursuant to Section 6.03(a) and (b)), 6.05, 6.10, 6.11, 6.12 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for 30 days after such Loan Party has
actual knowledge thereof; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its

 

113

--------------------------------------------------------------------------------


 

property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  (i)
Any Loan Party or any Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $15,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
within 30 days a stay of such judgment, by reason of appeal or otherwise, is not
in effect or such judgment is not satisfied within such 30 day period; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $15,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$15,000,000; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any Subsidiary thereof contests in any manner the validity or enforceability of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to the Existing Credit Agreement or
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or

 

(m)                             Subordination.  (i)  The subordination
provisions of the documents evidencing or governing any Subordinated
Indebtedness (the “Subordinated Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the

 

114

--------------------------------------------------------------------------------


 

Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the L/C Issuer or (C) that all payments of principal of or premium
and interest on the applicable Subordinated Indebtedness, or realized from the
liquidation of any property of any Loan Party, shall be subject to any of the
Subordination Provisions.

 

8.02                        Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default in Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations (including any amounts
received pursuant to Section 2.13) shall be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be

 

115

--------------------------------------------------------------------------------


 

employees of any Lender or the L/C Issuer)) arising under the Loan Documents and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, to Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.

 

(a)                                 Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan

 

116

--------------------------------------------------------------------------------


 

Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

117

--------------------------------------------------------------------------------


 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct. 
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower, a Lender or the L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and

 

118

--------------------------------------------------------------------------------


 

powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

9.06                        Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

119

--------------------------------------------------------------------------------


 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                        No Other Duties, Etc.  Anything herein to the
contrary notwithstanding, none of the Book Managers, Arrangers, Documentation
Agents or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations (other than Obligations under Secured
Hedge Agreements and Secured Cash Management Agreements without the consent of
the applicable Hedge Bank or Cash Management Bank) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

120

--------------------------------------------------------------------------------


 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10                        Collateral and Guaranty Matters.  Each of the
Lenders (including in its capacities as a potential Cash Management Bank and a
potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank of Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or transferred or to be sold or
transferred as part of or in connection with any sale or transfer permitted
hereunder or under any other Loan Document, or (iii)  if approved, authorized or
ratified in writing in accordance with Section 10.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

9.11                        Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any

 

121

--------------------------------------------------------------------------------


 

other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc.  No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in Section
4.01 (other than Section 4.01(b)(i) or (c)), or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension under the Revolving Credit Facility without the written consent of the
Required Revolving Lenders;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments other
than mandatory prepayments under clauses (vi) or (viii) of Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Revolving Lenders shall be necessary to
amend the definition of “Default Rate” for purposes of the Revolving Credit
Facility or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate under the Revolving Credit Facility; only the
consent of the Required Incremental Lenders shall be necessary to amend the
definition of “Default Rate” for purposes of any Incremental Credit Facility or
to waive any obligation of the Borrower to pay interest at the Default Rate
under any

 

122

--------------------------------------------------------------------------------


 

Incremental Credit Facility; and only the consent of the Required Refinancing
Term Lenders shall be necessary to amend the definition of “Default Rate” for
purposes of any Refinancing Term Facility or to waiver any obligation of the
Borrower to pay interest at the Default Rate under any Refinancing Term
Facility;

 

(f)                                   change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders, (iii) if such
Facility is an Incremental Term Facility, the Required Incremental Term Lenders,
and (iv) if such Facility is a Refinancing Term Facility, the Required
Refinancing Term Lenders;

 

(g)                                  change (i) any provision of this Section
10.01 or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 10.01(g)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders”, “Required Term A Lenders”, “Required
Incremental Term Lenders” or “Required Refinancing Term Lenders” without the
written consent of each Lender under the applicable Facility;

 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                     release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

(j)                                    impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders, (iii) if such
Facility is an Incremental Term Facility, the Required Incremental Term Lenders,
and (iv) if such Facility is a Refinancing Term Facility, the Required
Refinancing Term Lenders; or

 

(k)                                 amend Section 1.08 or the definition of
“Alternative Currency” without the written consent of each Revolving Credit
Lender;

 

and provided, further, that:

 

(i)                                     no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required above, affect the rights or duties of the L/C

 

123

--------------------------------------------------------------------------------


 

Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it;

 

(ii)                                  no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement;

 

(iii)                               no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

(iv)                              a fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;

 

(v)                                 any Refinancing Lender Joinder and any
joinder agreement executed pursuant to Section 2.14 or 2.15 may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
Borrower, the Administrative Agent and each Lender party thereto; and

 

(vi)                              this Agreement may be amended in order to
extend the maturity of the Commitments and Loans of Lenders under any Facility
without the approval of Required Lenders so long as (i) each extending Lender
shall have approved such amendment, (ii) the Borrower and the Administrative
Agent shall have approved such amendment, (iii) each Lender under such Facility
shall have been provided with an opportunity on at least 10 Business Days’
notice to approve such amendment, and (iv) the Borrower shall have delivered to
the Administrative Agent a certificate of the Borrower dated as of the date of
effectiveness of such amendment signed by a Responsible Officer of the Borrower
(A) certifying and attaching the resolutions adopted by each Loan Party
approving or consenting to such extension, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such extension, (I) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this clause
(vi), the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, and (II) no
Default exists.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (y) the principal amount of any Loan or L/C Borrowing or any
fees or other amounts payable to such Lender hereunder or under any other Loan
Document may not be reduced or forgiven without the consent of such Lender and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects

 

124

--------------------------------------------------------------------------------


 

any Defaulting Lender disproportionately as compared with other affected Lenders
shall require the consent of such Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that (x) requires the consent of each
Lender or each affected Lender or (y) extends the Commitments and/or the
maturity date for the Obligations, and in either case such amendment, waiver,
consent or release has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under

 

125

--------------------------------------------------------------------------------


 

such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such

 

126

--------------------------------------------------------------------------------


 

Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement.  No failure
by any Lender, the L/C Issuer or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth

 

127

--------------------------------------------------------------------------------


 

in clauses (b), (c) and (d) of the preceding proviso and subject to Section
2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all reasonable fees, time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the

 

128

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Notwithstanding the foregoing, this Section 10.04 shall
not apply with respect to Taxes (except for Taxes resulting from non-Tax related
claims, losses or liabilities).

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

129

--------------------------------------------------------------------------------


 

(f)                                   Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

130

--------------------------------------------------------------------------------


 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of any Term Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not (A)
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

131

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Revolving Credit Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)                               the consent of the L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding);

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Revolving Credit Facility; and

 

(E)                                notwithstanding anything to the contrary
herein, the rights of the Lenders to make assignment of their Commitments shall
be subject to the approval of any Gaming Board, to the extent required by
applicable Gaming Laws.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           No Assignment Resulting in Additional
Indemnified Taxes.  No such assignment in respect of any Revolving Credit
Commitment shall be made to any Person that, (A) through its Lending Offices,
cannot make Loans denominated in the applicable Alternative Currencies to the
Borrower or (B) through the making of Loans to the Borrower through its Lending
Offices, would subject the Borrower to additional Indemnified Taxes.

 

(viii)                        Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment

 

132

--------------------------------------------------------------------------------


 

shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. 

 

133

--------------------------------------------------------------------------------


 

The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with any other requirement of applicable Tax Law.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.  Notwithstanding
anything to the contrary herein, the rights of the Lenders to grant
participations in their Commitments shall be subject to the approval of any
Gaming Board, to the extent required by applicable Gaming Laws.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of

 

134

--------------------------------------------------------------------------------


 

the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 10.06(b), Bank of
America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as
L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of America resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors, members and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the

 

135

--------------------------------------------------------------------------------


 

enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same or at least as restrictive as those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.14(c) or Section 2.15(c) or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

“Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or otherwise in accordance with such Person’s customary
practices.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08                 Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Administrative Agent to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under

 

136

--------------------------------------------------------------------------------


 

this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  The rights of each Lender, the L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuer or
their respective Affiliates may have.  Each Lender and the L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09                 Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12                 Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the

 

137

--------------------------------------------------------------------------------


 

remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

10.13                 Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

138

--------------------------------------------------------------------------------


 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15                 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF

 

139

--------------------------------------------------------------------------------


 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, or any other Person and (B) neither the Administrative Agent
nor any Arranger nor any Lender has any obligation to the Borrower with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates, and neither the Administrative Agent nor any
other Arranger nor any other Lender has any obligation to disclose any of such
interests to the Borrower.  To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

 

10.17                 Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18                 USA PATRIOT Act.  Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. 

 

140

--------------------------------------------------------------------------------


 

The Borrower shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the Act.

 

10.19                 Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20                 Gaming Boards.  The Administrative Agent and each of the
Lenders agree to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Subsidiaries, including the provision of such documents or other information as
may be requested by any such Gaming Board relating to the Administrative Agent
or the Lenders, to the Borrower and its Subsidiaries, or to the Loan Documents.

 

10.21                 Nevada Gaming Collateral.  Subject to the release of any
Collateral as contemplated by any of the Loan Documents, the Administrative
Agent shall (or through one or more of its agents, sub-agents or sub-collateral
agents shall), to the extent required by Nevada Gaming Regulations, retain
possession of all pledged securities delivered to it consisting of capital stock
of any Nevada gaming licensee or registered intermediary company within the
State of Nevada at a location designated and approved by the applicable Gaming
Board.

 

10.22                 Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from the Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

141

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

/s/ Neil Davidson

 

Name:

Neil Davidson

 

Title:

Senior Vice President, Chief Financial

 

 

Officer and Treasurer

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Alan Tapley

 

Name:

Alan Tapley

 

Title:

Assistant Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

By:

/s/ Brian D. Corum

 

Name:

Brian D. Corum

 

Title:

Managing Director

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

/s/ Mitchell Broth

 

Name:

Mitchell Broth

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

By:

/s/ Pierre Bury

 

Name:

Pierre Bury

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Ling Li

 

Name:

Ling Li

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, as a
Lender

 

 

 

By:

/s/ Kyle E. Orrock

 

Name:

Kyle E. Orrock

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Compass Bank, as a Lender

 

 

 

By:

/s/ Alan Pothast

 

Name:

Alan Pothast

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as a Lender

 

 

 

By:

/s/ Richard Arendale

 

Name:

Richard Arendale

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL, ASSOCIATION, as a
Lender

 

 

 

By:

/s/ Thomas A. Crandell

 

Name:

Thomas A. Crandell

 

Title:

Senior Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

By:

/s/ Jean Frammolino

 

Name:

Jean Frammolino

 

Title:

Vice President

 

RESTRICTED

Credit Agreement

 

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Bryan C. Camden

 

Name:

Bryan C. Camden

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Nicole Ferry Lacchia

 

Name:

Nicole Ferry Lacchia

 

Title:

Authorized Signatory

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Nevada State Bank, as a Lender

 

 

 

By:

/s/ Jamie Gazza

 

Name:

Jamie Gazza

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS BANK, as a Lender

 

 

 

By:

/s/ Sandy Lee

 

Name:

Sandy Lee

 

Title:

Vice President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FAR EAST NATIONAL BANK, as a Lender

 

 

 

By:

/s/ Alton Wang

 

Name:

Alton Wang

 

Title:

President

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

SCHEDULE 2.01

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

REVOLVING
CREDIT
COMMITMENT:

 

APPLICABLE
PERCENTAGE
(REVOLVING
COMMITMENTS):

 

EXISTING TERM
A LOAN:

 

TERM A
COMMITMENT:

 

TERM A
COMMITMENT
PERCENTAGE:

 

APPLICABLE
PERCENTAGE
(TERM A
FACILITY):

 

TOTAL:

 

PERCENTAGE OF
TOTAL
COMMITMENTS:

 

BANK OF AMERICA, N.A.

 

$

102,738,066.96

 

14.676866709

%

$

47,571,428.47

 

$

12,976,181.05

 

12.417398134

%

16.364218789

%

$

163,285,676.48

 

15.260343596

%

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

100,488,066.99

 

14.355438141

%

$

47,628,390.60

 

$

12,226,181.06

 

11.699694794

%

16.176911259

%

$

160,342,638.65

 

14.985293332

%

UNION BANK, N.A.

 

$

100,488,066.99

 

14.355438141

%

$

32,134,719.72

 

$

12,226,181.06

 

11.699694794

%

11.989432643

%

$

144,848,967.77

 

13.537286707

%

JPMORGAN CHASE BANK, N.A.

 

$

79,535,686.04

 

11.362240863

%

$

28,928,571.46

 

$

12,226,181.06

 

11.699694794

%

11.122906086

%

$

120,690,438.56

 

11.279480239

%

U.S. BANK NATIONAL ASSOCIATION

 

$

61,607,142.86

 

8.801020409

%

$

28,928,571.46

 

$

6,250,000.00

 

5.980861244

%

9.507722016

%

$

96,785,714.32

 

9.045393862

%

COMPASS BANK

 

$

48,928,571.41

 

6.989795916

%

$

19,285,714.31

 

$

6,785,714.28

 

6.493506488

%

7.046332051

%

$

75,000,000.00

 

7.009345794

%

FIFTH THIRD BANK

 

$

56,250,000.00

 

8.035714286

%

$

0.00

 

$

18,750,000.00

 

17.942583732

%

5.067567568

%

$

75,000,000.00

 

7.009345794

%

KEYBANK NATIONAL ASSOCIATION

 

$

51,857,142.86

 

7.408163266

%

$

19,928,571.46

 

$

3,000,000.00

 

2.870813397

%

6.196911205

%

$

74,785,714.32

 

6.989319095

%

HSBC BANK USA, NATIONAL ASSOCIATION

 

$

32,234,375.00

 

4.604910714

%

$

13,500,000.00

 

$

4,078,125.00

 

3.902511962

%

4.750844595

%

$

49,812,500.00

 

4.655373832

%

COMERICA BANK

 

$

22,488,839.29

 

3.212691327

%

$

9,642,857.15

 

$

2,734,375.00

 

2.616626794

%

3.345197878

%

$

34,866,071.44

 

3.258511350

%

GOLDMAN SACHS BANK USA

 

$

24,634,041.60

 

3.519148800

%

$

3,368,896.92

 

$

2,497,061.49

 

2.389532526

%

1.585394165

%

$

30,500,000.01

 

2.850467291

%

NEVADA STATE BANK

 

$

18,750,000.00

 

2.678571429

%

$

0.00

 

$

6,250,000.00

 

5.980861244

%

1.689189189

%

$

25,000,000.00

 

2.336448598

%

MANUFACTURERS BANK

 

$

0.00

 

0.000000000

%

$

9,113,924.04

 

$

2,250,000.00

 

2.153110048

%

3.071330822

%

$

11,363,924.04

 

1.062048976

%

FAR EAST NATIONAL BANK

 

$

0.00

 

0.000000000

%

$

5,468,354.41

 

$

2,250,000.00

 

2.153110048

%

2.086041732

%

$

7,718,354.41

 

0.721341534

%

 

 

$

700,000,000.00

 

100

%

$

265,500,000.00

 

$

104,500,000.00

 

100

%

100

%

$

1,070,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT SCHEDULES

 

2.01                                                                                               
Commitments and Applicable Percentages

2.03                                                                                               
Existing Letters of Credit

4.01                                                                                               
Mortgaged Properties

5.03                                                                                               
Required Consents

5.08(b)                                                                                
Existing Liens

5.08(c)                                                                                 
Real Property

5.08(d)                                                                                
Leases

5.13                                                                                               
Subsidiaries; Other Equity Investments; Loan Parties

5.17                                                                                               
Intellectual Property

5.20                                                                                               
Labor Matters

6.12                                                                                               
Guarantors

6.18                                                                                               
Gaming Licenses

7.02                                                                                               
Existing Indebtedness

7.03(f)                                                                                  
Existing Investments
7.08                                                                                               
Transactions with Affiliates

7.09                                                                                               
Burdensome Agreements

10.02                                                                                        
Administrative Agent’s Office, Certain Addresses for Notices

 

--------------------------------------------------------------------------------


 

Schedule 2.01
Commitments and Applicable Percentages

 

See Attached.

 

--------------------------------------------------------------------------------


 

Schedule 2.03
Existing Letters of Credit

 

Borrower Name

 

LC/BA Id

 

Issue Date

 

Expiry
Date

 

Beneficiary Name

 

Amount

 

BALLY TECHNOLOGIES, INC.

 

00000003125229

 

6/26/2012

 

4/30/2013

 

BBVA CONTINENTA

 

$

50,000.00

 

BALLY TECHNOLOGIES, INC.

 

00000003097580

 

12/10/2008

 

10/30/2013

 

BANK OF AMERICA

 

€

66,442.47

 

BALLY TECHNOLOGIES, INC.

 

00000003118670

 

1/17/2012

 

1/30/2014

 

BANK OF AMERICA

 

€

31,577.33

 

BALLY TECHNOLOGIES, INC.

 

00000003118671

 

1/17/2012

 

1/30/2014

 

BANK OF AMERICA

 

€

28,243.08

 

BALLY TECHNOLOGIES, INC.

 

00000003118815

 

1/17/2012

 

1/30/2014

 

BANK OF AMERICA

 

€

31,577.33

 

 

--------------------------------------------------------------------------------


 

Schedule 4.01
Mortgaged Properties

 

The real property (headquarters property) located at 6601 South Bermuda Road,
Las Vegas, Clark County, Nevada, 89119.  Legal Description: Lot Two (2) Hughes
Airport Center Phase III-Unit 1, as shown by map thereof on file in Book 44 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.

 

--------------------------------------------------------------------------------


 

Schedule 5.03
Required Consents

 

Notices will be provided to the entities and jurisdictions below, with
additional information as the Borrower deems appropriate or as may be required,
on or subsequent to the Effective Date.

 

Jurisdiction

Alabama

Macon County Racing Commission

Poarch Band of Creek Indians Tribal Gaming Commission

Alaska

Metlakatla Indian Community Gaming Commission

Arkansas

Arkansas Racing Commission

Arizona

Ak-Chin Indian Community Tribal Gaming Agency

Arizona Department of Gaming

Cocopah Tribal Gaming Office

Colorado River Indian Tribes Department of Revenue and Finance

Colorado River Indian Tribes Gaming Agency

Fort McDowell Yavapai Nation-Community & Economic Development Dept.

Fort McDowell Yavapai Nation-Tribal Gaming Office

Gila River Gaming Commission

Gila River Indian Community-Office of the Treasurer

Pascua Yaqui Tribe-Tribal Employment Rights Office

Pascua Yaqui Tribe Tribal Gaming Office

Quechan Tribal Gaming Commission

Quechan Tribal Gaming Commission-Economic Development Administration

Salt River Pima Maricopa Indian Community (SRPIC) Gaming Regulatory Agency

Salt River Pima Maricopa Indian Community (SRPMIC) Economic Development Division

San Carlos Apache Tribal Gaming Commission

Tohono O’Odham Nation Gaming Office

Tonto Apache Tribal Gaming Office

White Mountain Apache Tribal Gaming Commission

Yavapai-Apache Gaming Commission

Yavapai-Prescott Gaming Commission

California

Agua Caliente Gaming Commission

Alturas Rancheria Gaming Commission

Augustine Gaming Commission

Barona Gaming Commission

Bear River Tribal Gaming Commission

Berry Creek Rancheria Gaming Commission

Big Valley Gaming Commission

Bishop Paiute Gaming Commission

Blue Lake Tribal Gaming Commission

Cabazon Band of Mission Indians Gaming Commission

 

--------------------------------------------------------------------------------


 

Cahuilla Tribal Gaming Agency

Campo Tribal Gaming Commission

Chemehuevi Tribal Gaming Commission

Chicken Ranch Gaming Commission

Colusa Tribal Gaming Commission

Coyote Valley Gaming Commission

Dry Creek Gaming Commission

Elk Valley Rancheria Gaming Commission

Fort Independence Gaming Commission

Habematolel Tribal Gaming Commission

Hopland Gaming Commission

Jackson Rancheria Tribal Gaming Agency

Lytton Tribal Gaming Commission

Manchester Gaming Commission

Middletown Rancheria Tribal Gaming Regulatory Agency

Mooretown Tribal Gaming Commission

Morongo Tribal Gaming Authority

Pala Gaming Commission

Paskenta Tribal Gaming Commission

Pauma-Yuima Gaming Commission

Pechanga Gaming Commission

Picayune Rancheria Tribal Gaming Commission

Pit River Gaming Commission

Quechan Tribal Gaming Commission (California side)

Redding Rancheria Tribal Gaming Commission

Rincon Tribal Gaming Commission

Robinson Rancheria Gaming Commission

Round Valley Indian Tribes Gaming Commission

San Manuel Tribal Gaming Commission

San Pasqual Tribal Gaming Commission

Santa Rosa Rancheria Gaming Commission

Santa Ynez Band of Chumash Indians Tribal Gaming Agency

Santa Ysabel Gaming Commission

Sherwood Valley Gaming Commission

Shingle Springs Gaming Commission

Smith River Rancheria Tribal Gaming Agency

Soboba Tribal Gaming Commission

State of California Gambling Control Commission

Susanville Indian Rancheria Gaming Commission

Sycuan Band of Mission Indians Gaming Commission

Table Mountain Rancheria Tribal Gaming Commission

Torres Martinez Tribal Gaming Agency

Tule River Tribe Gaming Commission

Tuolumne Me-Wuk Tribal Gaming Agency

Twenty-Nine Palms Gaming Commission

United Auburn Indian Community Tribal Gaming Agency

Viejas Tribal Gaming Commission

 

--------------------------------------------------------------------------------


 

Yocha Dehe Tribal Gaming Agency (f/k/a Rumsey Tribal Gaming Agency)

Colorado

Southern Ute Indian Tribe Division of Gaming

State Of Colorado, Dept Of Revenue, Division Of Gaming (f/k/a Colorado Division
of Gaming)

Ute Mountain Ute Gaming Commission

Connecticut

Mashantucket Pequot Tribal Nation Gaming Commission

Mohegan Tribal Gaming Commission

State of Connecticut-Department of Consumer Protection, Gaming Division, Casino
Licensing

Delaware

Delaware State Lottery

Florida

Miccosukee Tribal Gaming Agency

Port of Miami-Dade County, Permit Section

Seminole Tribe of Florida dba Seminole Gaming Administration

State of Florida Dept. of Business and Professional Regulation Division of
Pari-Mutuel Wagering (f/k/a State of Florida Division of Pari-Mutuel Wagering)

Iowa

Iowa Division of Criminal Investigation

Iowa Lottery

Iowa Racing & Gaming Commission

Omaha Tribe of Nebraska and Iowa Tribal Gaming Commission

Sac & Fox Tribe of the Mississippi in Iowa Gaming Commission (IA)

Winnebago Gaming Commission

Idaho

Coeur d’Alene Tribal Gaming Board

Kootenai Tribe of Idaho

Nez Perce Tribal Gaming Commission

Shoshone-Bannock Gaming Commission (Fort Hall Indian Reservation)

Shoshone-Bannock Tribes Business License Department

Illinois

Illinois Gaming Board

Indiana

Indiana Gaming Commission

Kansas

Iowa Tribal Gaming Commission

Kansas Racing & Gaming Commission

Kickapoo Tribe Gaming Commission (KS)

Kickapoo Tribe in Kansas - Accounting Dept. Revenue & Taxation

Prairie Band Potawatomi Tribal Gaming Commission

Sac & Fox Gaming Commission (KS)

Louisiana

Chitimacha Gaming Commission

Coushatta Tribe of Louisiana Tribal Gaming Commission

Jena Band of Choctaw Indians Gaming Commission

Louisiana State Police Casino Gaming Division

Louisiana State Police, Indian Gaming Unit

 

--------------------------------------------------------------------------------


 

Tunica-Biloxi Tribe of Louisiana Gaming Commission

Maine

Maine Gambling Control Board, Department of Public Safety

Maryland

Maryland State Lottery Commission

Michigan

Bay Mills Gaming Commission

Grand Traverse Band of Ottawa & Chippewa Indians Gaming Commission

Gun Lake Tribal Gaming Commission

Hannahville Indian Tribal Gaming Commission (f/k/a Chip-In’s Island Resort
Casino Tribal Gaming Board of Directors)

Keweenaw Bay Indian Community Gaming Commission

Lac Vieux Band of Lake Superior Chippewa Indians Gaming Regulatory Commission

Little River Band of Ottawa Indians Gaming Commission

Little Traverse Bay Bands of Odawa Indians Gaming Regulatory Commission

Michigan Gaming Control Board (1)

Nottawaseppi Huron Band of Potawatomi Gaming Commission

Pokagon Band Gaming Commission

Sault Ste. Marie Tribe of Chippewa Indians Gaming Commission

Minnesota

Bois Forte Tribal Government

Fond Du Lac Reservation Business Committee-Office of the Registrar

Grand Portage Gaming Commission

Leech Lake Band of Ojibwa Indians Gaming Regulatory Board

Lower Sioux Gaming Commission

Mille Lacs Band of Ojibwe Indians Gaming Regulatory Authority

Minnesota Racing Commission

Prairie Island Indian Community Gaming Commission

Red Lake Gaming Commission

Shakopee Mdewakanton Sioux Community Gaming Commission

State of Minnesota, Department of Public Safety-Alcohol & Gambling Enforcement

Upper Sioux Community Gaming Commission

White Earth Tribal Gaming

Missouri

Missouri Gaming Commission (1)

Mississippi

Choctaw Gaming Commission

Mississippi Gaming Commission (Headquarters-Jackson) (1)

Montana

State of Montana Department of Justice Gambling Control Division

North Carolina

Cherokee Tribal Gaming Commission

North Dakota

Spirit Lake Tribe—Tribal Tax Department

Standing Rock Tribal Gaming Commission

Three Affiliated Tribes Gaming Commission

Turtle Mountain Tribal Gaming

 

--------------------------------------------------------------------------------


 

Nebraska

Rosebud Sioux Tribe (RST) Gaming Commission

Santee Sioux Nation Tribal Gaming Commission

New Jersey

New Jersey Casino Control Commission

New Mexico

Jicarilla Apache Gaming Regulatory Commission

Mescalero Apache Tribal Gaming Commission

Navajo Gaming Regulatory Office

New Mexico Gaming Control Board

Ohkay Owingeh (San Juan Pueblo) Gaming Commission

Pueblo of Acoma Gaming Commission (f/k/a Acoma Gaming Commission (Pueblo of
Acoma))

Pueblo of Isleta Gaming Regulatory Agency (f/k/a Isleta Gaming Commission)

Pueblo of Laguna Tribal Gaming Regulatory Authority

Pueblo of Pojoaque Gaming Commission (f/k/a Pojoaque Pueblo Gaming Commission)

Pueblo of Sandia Tribal Gaming Commission (f/k/a Sandia Tribal Gaming
Commission)

Pueblo of Santa Ana Gaming Regulatory Commission (f/k/a Santa Ana Gaming
Regulatory Commission)

Pueblo of Tesuque Gaming Commission

Pueblo of Tesuque Tax & Revenue Office

San Felipe Pueblo Gaming Regulatory Commission

Santa Clara Pueblo Gaming Commission

Taos Pueblo Gaming Commission

Taos Pueblo Taxation Office

Nevada

City of Las Vegas-Dept. of Finance & Business Services

City of North Las Vegas

Clark County Department of Business License

Nevada Gaming Commission (1)

New York

Cayuga Nation of New York(Haudenosaunee Cayuga Nation)

New York Lottery

New York State Racing and Wagering Board

Oneida Nation Gaming Commission

Seneca Gaming Authority

St. Regis Mohawk Tribal Gaming Commission

Ohio

Ohio Casino Control Commission

Ohio Lottery Commission

Oklahoma

Apache Gaming Commission

Cherokee Nation Gaming Commission

Cheyenne & Arapaho Tribes Gaming Commission

Chickasaw Nation Office of the Gaming Commissioner

Choctaw Nation Gaming Commission

Citizen Potawatomi Nation Gaming Commission

Comanche Nation Gaming Commission

 

--------------------------------------------------------------------------------


 

Delaware Nation Gaming Commission

Delaware Nation Tax Commission

Eastern Shawnee Tribal Gaming Commission

Fort Sill Apache Gaming Commission

Iowa Tribe of Oklahoma Gaming Commission

Kaw Nation Gaming Commission

Kickapoo Tribe of Oklahoma Gaming Commission

Kiowa Tribal Gaming Commission

Modoc Tribe of Oklahoma Gaming Commission

Muscogee (Creek) Nation Office of Public Gaming

Oklahoma Horse Racing Commission

Osage Nation Gaming Commission

Osage Nation Tax Commission

Otoe-Missouria Gaming Commission

Ottawa Gaming Commission

Pawnee Nation Gaming Commission

Peoria Gaming Commission

Ponca Tribal Gaming Commission

Quapaw Tribal Gaming Agency

Sac and Fox Nation Gaming Commission

Seminole Nation Gaming Commission

Seneca Cayuga Gaming Commission

Thlopthlocco Tribal Town Gaming Commission

Tonkawa Tribal Gaming Commission

Wichita Gaming Commission

Wyandotte Nation Gaming Commission

Oregon  

Burns Paiute Gaming Commission

Confederated Tribes Gaming Commission (f/k/a Confederated Tribes of Coos, Lower
Umpqua and Suislaw Indians Tribal Gaming Commission)

Confederated Tribes of the Umatilla Indian Reservation Gaming Commission

Coquille Gaming Commission

Cow Creek Gaming & Regulatory Commission

Grand Ronde Gaming Commission

Klamath Tribes Gaming Regulatory Commission

Oregon Department of State Police-Gaming Enforcement Division-Licensing

Oregon Department of State Police-Gaming Enforcement Division-Products

Siletz Tribal Gaming Regulatory Agency

Warm Springs Gaming Commission

Pennsylvania 

Pennsylvania Gaming Control Board

Rhode Island 

Rhode Island State Police-Lottery Investigations

State of Rhode Island, Department of Business Regulation-Division of Licensing &
Racing & Athletics

South Dakota 

Flandreau Santee Sioux Tribal Commission on Gaming

Lower Brule Sioux Tribe

 

--------------------------------------------------------------------------------


 

Oglala Sioux Tribal Gaming Commission

Sisseton-Wahpeton Oyate Gaming Commission (f/k/a Sisseton-Wahpeton Sioux Tribe
Gaming Commission)

South Dakota Commission on Gaming

Yankton Sioux Tribe Gaming Commission

Yankton Sioux Tribe Tax Deparment

Texas 

Kickapoo Traditional Tribe of Texas

State of Texas Comptroller of Public Accounts

Washington 

Chehalis Tribal Gaming Agency

Colville Tribal Gaming Commission

Jamestown S Klallam Tribal Gaming Agency

Kalispel Tribal Gaming Agency

Lower Elwha Tribal Gaming Commission

Lummi Tribal Gaming Commission

Muckleshoot Gaming Commission

Nisqually Tribal Gaming Commission

Nooksack Gaming Commission

Port Gamble S’Klallam Tribal Gaming Agency

Puyallup Tribal Gaming Regulatory Office

Quinault Tribal Gaming Agency

Shoalwater Bay Tribal Gaming Commission

Skokomish Tribal Gaming Commission

Snoqualmie Gaming Commission

Squaxin Island Gaming Commission

Stillaguamish Tribal Gaming Agency

Stillaguamish Tribe of Indians Tax Commission

Suquamish Tribal Gaming Commission

Swinomish Gaming Commission

Tulalip Tribal Gaming Agency

Upper Skagit Gaming Regulatory Commission

Washington State Gambling Commission

Yakama Nation

Yakama Nation Gaming Commission

Wisconsin

Bad River Band of Lake Superior Chippewa Indians

Forest County Potawatomi Gaming Commission

Ho-Chunk Nation Gaming Commission

Lac du Flambeau Tribal Gaming Commission

Menominee Tribal Gaming Commission

Mohican Gaming Commission

Oneida Licensing Department

Red Cliff Gaming Commission

Sokaogon Chippewa Gaming Commission

St. Croix Gaming Commission

State of Wisconsin Dept. of Admin. Division of Gaming-Office of Indian Gaming
and Reg. Compliance

 

--------------------------------------------------------------------------------


 

West Virginia 

West Virginia Lottery Commission (Lottery Gaming Facility)

West Virginia Lottery Commission (Racetrack Video Lottery)

Wyoming

Eastern Shoshone Gaming Agency

Northern Arapaho Gaming Agency

Shoshone & Arapaho Tribes Tribal Employment Rights Office

Canada

Alberta Gaming and Liquor Commission (AGLC)

Alcohol and Gaming Commission of Ontario (AGCO)

Atlantic Lottery Corporation

British Columbia Gaming Policy and Enforcement Branch (1) 

Manitoba Gaming Control Commission

Nova Scotia Alcohol and Gaming Division

Saskatchewan Liquor & Gaming Authority

Surete du Quebec (Police)-The Alcohol, Racing, and Gaming Commission of the
Province of Quebec

 

See also Schedule 6.18.

 

--------------------------------------------------------------------------------


 

Schedule 5.08(b) 
Existing Liens

 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

Bally Gaming Inc.

 

NV SOS

 

American Express Business Finance
600 Travis Street
Houston, TX 77002

 

Initial
03/29/04 2004010151-1

 

E(S)

 

 

 

 

 

 

 

 

Continuation 2008038111-7 12/17/08

 

 

 

 

Sierra Design Group

 

NV SOS

 

WMS Gaming, Inc.
800 S. Northpoint Blvd. Waukegan, IL 60085

 

Initial 2008028764-8 09/17/08

 

E(S) & proceeds thereof

 

 

Bally Gaming, Inc.

 

NV SOS

 

PDS Gaming Corporation

 

Initial 2004020807-4 07/01/04

 

E(C) & related Lease Payments and Other Assets

 

 

 

 

 

 

Cochran Road, LLC, As Agent

 

Assignment 2004021128-5 07/06/04

 

 

 

Change of secured party

 

 

 

 

D.B. Zwim Finance, LLC

 

Assignment 2006033886-9 10/09/06

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Corp.

 

Assignment 2007017275-6 05/30/07

 

 

 

Change of secured party

 

 

 

 

PDS Special Purpose III, LLC

 

Assignment 2008018984-2 06/16/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Corp.

 

Assignment 2008020119-3 06/25/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Co. LLC

1345 Avenue of the Americas

New York, NY 10105

 

Assignment 2008020460-6 06/26/08

 

 

 

Change of secured party

 

 

 

 

 

 

Continuation 2009014421-8 06-09-09

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

Bally Gaming, Inc.

 

NV SOS

 

PDS Gaming Corporation

 

Initial 2004020814-9 07/01/04

 

E(C) & related Lease Payments and Other Assets

 

 

 

 

 

 

Cochran Road, LLC, As Agent

 

Assignment 2004021127-3 07/06/04

 

 

 

Change of secured party

 

 

 

 

D.B. Zwim Finance, LLC

 

Assignment 2006033885-7 10/09/06

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Corp.

 

Assignment 2007017274-4 05/30/07

 

 

 

Change of secured party

 

 

 

 

PDS Special Purposes III, LLC

 

Assignment 2008018979-1 06/16/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Corp.

 

Assignment 2008020130-7 06/25/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Co. LLC

1345 Avenue of the Americas

New York, NY 10105

 

Assignment 2008020455-5 06/26/08

 

 

 

Change of secured party

 

 

 

 

 

 

Continuation 2009104420-6
06-09-09

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

D.B. Zwim Finance, LLC

and PDS Gaming-Corporation

 

Initial 2006031418-6 09/20/06

 

E(C)

 

 

 

 

 

 

Liberty Harbor Master Fund I, L.P. as Agent

1 New York Plaza

New York, NY 10004

 

Assignment 2008017402-9 06/02/08

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

CIT Technology Financing Services, Inc.
10201 Centurion
Parkway North, Suite

100

Jacksonville, FL 32256

 

Initial 2006032160-0 09/26/06

 

E(C)

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

Bally Technologies, Inc.

 

NV SOS

 

CIT Technology Financing Services, Inc. 10201 Centurion

Parkway North, Suite

100

Jacksonville, FL 32256

 

Initial
2006032894-5
10/02/06

 

E(C)

 

 

Bally Technologies, Inc.

 

NV SOS

 

D.B. Zwim Finance, LLC

 

Initial
2006036609-6
11/02/06

 

E(C)

 

 

 

 

 

 

Bank of Wyoming

435 Arapahoe
Thermopolis, WY

82443

 

Assignment
2008017653-0
06/03/08

 

 

 

Change of secured party

Bally Technologies, Inc.

 

NV SOS

 

Fortress Credit Corp.

 &

PDS Gaming

Corporation

 

Initial
2006042520-6
12/28/06

 

E(C)

 

 

 

 

 

 

PDS Special Purpose III, LLC

 

Assignment
2008019041-5
06/16/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Corp.

 

Assignment
2008019763-5
06/20/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Co LLC

 

Assignment
2008020502-6
06/26/08

 

 

 

Change of secured party

 

 

 

 

Fortress Credit Co LLC
1345 Avenue of the
Americas, 46th Floor

New York, NY 10105

 

Assignment
2008020512-7
06/26/08

 

 

 

Appears to be duplicate filing to change secured party

Bally Technologies, Inc.

 

NV SOS

 

Toshiba Financial Services

1961 Hirst Drive

Moberly, MO 65270

 

Initial
200703100-1
01/30/07

 

E(C)

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive Armonk, NY 10504

 

Initial
2007009884-7
03/29/07

 

E(S)

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive Armonk, NY 10504

 

Initial
2007012637-9
04/20/07

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

Bally Gaming, Inc.

 

NV SOS

 

Arrow Electronics, Inc.

50 Marcus Drive

Melville, NY 111747

 

Initial 2007018336-7 06/07/07

 

E(C)

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive Armonk, NY 10504

 

Initial 2008039252-6 12/31/08

 

E(S)

 

 

Bally Gaming, Inc.

 

NV SOS

 

Key Equipment

Finance Inc.

1000 South McCaslin Blvd.

 Superior, CO 80027

 

Initial 2009007584-3 03/25/09

 

E(C)

 

 

Bally Technologies, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW Grand Rapids, MI

49509

 

Initial 2009017694-8 07/17/09

 

E(S)

 

 

Bally Technologies, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW Grand Rapids, MI

49509

 

Initial 2009021159-0 08/28/09

 

E(S)

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW Grand Rapids, MI

49509

 

Initial 2009022051-3 09/10/09

 

E(S)

 

 

Bally Technologies, Inc. Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW Grand Rapids, MI

49509

 

Initial 2009022052-5 09/10/09

 

E(S)

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW Grand Rapids, MI

49509

 

Initial 2009022053-7 09/10/09

 

E(S)

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW Grand Rapids, MI

49509

 

Initial 2009022550-1 09/16/09

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./
FILE DATE

 

COLLATERAL
DESCRIPTION

 

COMMENT

Bally Gaming, Inc.

 

NV SOS

 

Greatamerica Leasing,

Corp.

PO Box 609

Cedar Rapids, IA

52406

 

Initial 2010006022-5 03/10/10

 

E(S)

 

 

Bally Technologies, Inic.

 

NV SOS

 

Die-Tech and

Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI

49509

 

Initial 2010013519-7 05/28/10

 

E(S)

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and

Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI

49509

 

Initial 2010015384-2 06/18/10

 

E(S)

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial 2010019909-0 08/09/10

 

E(S)

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial 2011001559-9 01/21/11

 

E(S)

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial 2011002243-1 01/27/11

 

E(S)

 

 

Bally Technologies, Inc.

 

NV SOS

 

Die-Tech and

Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI

49509

 

Initial 2011004364-9 02/23/11

 

E(S)

 

 

Bally Gaming, Inc.

 

Bally

Technologies, Inc.

 

NV SOS

 

Bally Gaming Technologies, Inc.

6601 S Bermuda Rd.

Las Vegas, NV 89119

 

Initial 2011020660-7 08-05-11

 

E(S)

 

 

Bally Technologies, Inc.

 

NV SOS

 

Yesco, LLC

6725 W. Chicago St.

Chandler, AZ 85226

 

Initial 2011034599-2 12-23-11

 

E(S)

 

 

Bally Gaming, Inc.

 

NV SOS

 

GreatAmerica Leasing Corporation

625 First Street

Cedar Rapids, IA

52401-2030

 

Initial 2012021715-7 08-13-12

 

E(S)

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.08(c) 
Owned Real Property

 

The real property (headquarters property) located at 6601 South Bermuda Road,
Las Vegas, Clark County, Nevada, 89119.  Legal Description: Lot Two (2) Hughes
Airport Center Phase III-Unit 1, as shown by map thereof on file in Book 44 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada,
owned by Bally Gaming, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 5.08(d) 
Leases

 

(i) Leased Real Property (Lessee)

 

 

 

LANDLORD

 

ADDRESS

NEVADA

 

Bre/NV Hughes Airport # 1 LLC

 

350 Pilot Rd., Las Vegas,
NV 89119

 

CIP Airport Industrial/Flex Portfolio LLC

 

6600 Bermuda Rd., Suite D, Las Vegas,
NV 89119

 

Realty Associate Fund IX LP

 

1151 Grier Dr., Suite M, Las Vegas, NV 89119

 

I.S. Peppermill Limit Partnership & I.S. Trails at Northpoint LLC

 

6655 So. Bermuda Rd., Las Vegas, NV 89119

 

Pannattoni Investments/D. Roberts Investments

 

950 Sandhill Rd., Reno, NV 89521

 

South Meadow Business Park Investors, c/o Pannattoni Investments

 

900 Sandhill Rd., Reno, NV 89521

NEW JERSEY

 

Bellevue Properties

 

3133 Fire Rd., Atlantic City, NJ 08234

 

Eisele Associates, Inc.

 

3129 Fire Rd., Atlantic City, NJ 08234

 

Rylocait Inc./Ramsey Associates

 

2501 Fire Rd., Atlantic City, NJ 08234

 

(ii) Leased Real Property (Lessor)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.13
Subsidiaries; Other Equity Investments; Loan Parties

 

(a)  Subsidiaries

 

U.S.

 

Subsidiary

 

Jurisdiction of
Organization

 

Owner(s) and Percentage(s)

 

Arcade Planet, Inc

 

California

 

Sierra Design Group; 100%

 

Bally Gaming International, Inc.

 

Delaware

 

Alliance Holding Company; 100%

 

Alliance Holding Company

 

Nevada

 

Bally Technologies, Inc.; 100%

 

Bally Gaming, Inc.

 

Nevada

 

Bally Gaming International, Inc.; 100%

 

Sierra Design Group

 

Nevada

 

Bally Gaming, Inc.; 100%

 

Casino Electronics, Inc.

 

Nevada

 

Bally Technologies, Inc.; 100%

 

Bally Gaming LP, LLC 

 

Nevada

 

Bally Gaming Inc.; 100%

 

Bally Gaming GP, LLC

 

Nevada

 

Bally Gaming, Inc.; 100%

 

Compudigm Services, Inc.

 

Nevada

 

Bally Gaming, Inc.; 100%

 

Bally Gaming Services, LLC

 

Nevada

 

BGI Gaming & Systems, S. DE R.L. DE C.V.; 100%

 

 

Non-U.S.

 

Subsidiary

 

Jurisdiction of
Organization

 

Owner(s) and Percentage

B.G.I. Australia Pty. Limited

 

Australia

 

Bally Gaming, Inc.; 100%

Bally Technologies Bermuda, L.P.

 

Bermuda

 

Bally Gaming GP, LLC; General Partner Bally Gaming LP, LLC; Limited Partner
Collectively, 100%

Bally Gaming Canada Ltd.

 

Canada

 

Bally Gaming, Inc.; 100%

Bally Gaming and Systems

 

France

 

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming International GmbH

 

Germany

 

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming Hong Kong Limited

 

Hong Kong

 

Bally Gaming, Inc.; 100%

Bally Technologies India Private Limited

 

India

 

Bally Gaming, Inc.; 100%

Bally Macau Limited

 

Macau

 

Bally Gaming Netherlands II B.V.; 90% Bally Gaming Netherlands I B.V.; 10%

B.G.I. Gaming & Systems, S. De R.L. De C.V.

 

Mexico

 

Bally Gaming, Inc.; 99% Bally Gaming International, Inc.; 1%

Bally Servicios, S. de R.L. de C.V.

 

Mexico

 

B.G.I. Gaming & Systems, S. De R.L. De C.V.; 99% Bally Gaming Services LLC; 1%

Bally Gaming de Puerto Rico, Inc.

 

Puerto Rico

 

Bally Gaming, Inc.; 100%

Bally Gaming d.o.o.

 

Slovenia

 

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming Africa (Proprietary) Ltd.

 

South Africa

 

Bally Gaming, Inc.; 100%

Bally Technologies Spain, S.L.U.

 

Spain

 

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming and Systems UK Limited

 

United Kingdom

 

Bally Gaming, Inc.; 100%

Bally Gaming and Systems, S.A.

 

Uruguay

 

Bally Gaming, Inc.; 100%

Bally Gaming Netherlands I B.V.

 

Netherlands

 

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming Netherlands II B.V.

 

Netherlands

 

Bally Technologies Bermuda, L.P.; 100%

Bally Gaming Netherlands III B.V.

 

Netherlands

 

Bally Gaming Netherlands II B.V.; 100%

Importadora Bally Technologies Chile Limitada

 

Chile

 

Bally Gaming Netherlands III B.V.; 99.9% Bally Gaming Netherlands I B.V.; 0.1%

Bally Technologies Italy S.R.L. Unipersonale

 

Italy

 

Bally Gaming Netherlands II B.V.; 100%

Bally Technologies Singapore PTE, Ltd.

 

Singapore

 

Bally Gaming Netherlands II B.V.; 100%

Bally Techonologies Colombia SAS

 

Colombia

 

Bally Gaming, Inc.; 100%

Bally Technologies New Zealand Limited

 

New Zealand

 

Bally Gaming Netherlands II B.V.; 100%

Bally Technologies Malta Limited

 

Malta

 

Bally Gaming, Inc; 99% Bally Gaming International, Inc.; 1%

 

--------------------------------------------------------------------------------


 

Bally Technologies (Gibraltar) Limited

 

Gibraltar

 

Bally Gaming Netherlands II B.V.; 100%

 

(b)  Other Equity Investments

 

None.

 

(c)  Loan Parties

 

 

 

Entity — U.S.

 

Jurisdiction

 

Address of Principal Place
of Business

 

Taxpayer ID#

1.

 

Bally Technologies, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0104066

2.

 

Arcade Planet, Inc.

 

California

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

94-3261265

3.

 

Bally Gaming International, Inc.

 

Delaware

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0274743

4.

 

Alliance Holding Company

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0359253

5.

 

Bally Gaming, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0276064

6.

 

Sierra Design Group

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0373993

7.

 

Casino Electronics, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0151764

8.

 

Compudigm Services, Inc.

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

88-0470678

9.

 

Bally Gaming Services, LLC

 

Nevada

 

6601 South Bermuda Road,
Las Vegas, Nevada, 89119

 

27-2951744

 

--------------------------------------------------------------------------------


 

Schedule 5.17
Intellectual Property

 

The Borrower is currently subject to litigation with respect to intellectual
property matters as disclosed in the Company’s Form 10-K filed Aug. 26, 2010.

 

Intellectual Property

 

See Intellectual Property Annex.

 

--------------------------------------------------------------------------------


 

[g105861mm049i001.jpg]

 

Patent No.

 

Title

 

Date Issued

 

 

5,190,495

 

High capacity coin hopper for a gaming machine

 

3/2/1993

 

 

5,209,477

 

Slot machine reel mounting assembly

 

5/11/1993

 

 

5,249,800

 

Progressive gaming control and communication system

 

10/5/1993

 

 

5,251,898

 

Gaming apparatus with bi-directional reels

 

10/12/1993

 

 

5,332,076

 

Money handling apparatus and method for use with gaming machines

 

7/26/1994

 

 

5,342,047

 

Touch screen video gaming machine

 

8/30/1994

 

 

5,362,052

 

Drive mechanism for a symbol-carrying symbol carrier

 

11/8/1994

 

 

5,371,345

 

Gaming machine change system

 

12/6/1994

 

 

5,423,540

 

Adjustable slot machine reel mounting assembly

 

6/13/1995

 

 

5,429,361

 

Gaming machine information, communication and display system

 

7/4/1995

 

 

5,470,079

 

Game machine accounting and monitoring system

 

11/28/1995

 

 

5,494,287

 

Gaming machine having dynamic payout amounts

 

2/27/1996

 

 

5,516,293

 

Gaming machine coin hopper coin sensor

 

5/14/1996

 

 

5,524,888

 

Gaming machine having electronic circuit for generating game results

 

6/11/1996

 

 

5,531,309

 

Method and apparatus for detecting fraud or theft in a gaming machine

 

7/2/1996

 

 

5,611,535

 

Gaming machine having compound win line

 

3/18/1997

 

 

5,813,911

 

Pattern keno game

 

9/29/1998

 

 

5,873,781

 

Gaming machine having truly random results

 

2/23/1999

 

--------------------------------------------------------------------------------


 

D

 

406,865

 

Bell ringer for a gaming machine

 

3/16/1999

D

 

413,317

 

Icon for a display screen

 

8/31/1999

D

 

414,757

 

Icon for a display screen

 

10/5/1999

D

 

415,135

 

Icon for a display screen

 

10/12/1999

D

 

415,535

 

Bill dispenser

 

10/19/1999

 

 

6,014,594

 

Gaming machine payout dispensing system with on escrow area and locks

 

1/11/2000

 

 

6,032,955

 

Progressive wagering system with jackpots displayed in tangible objects

 

3/7/2000

D

 

424,628

 

Symbol indicator for a gaming device

 

5/9/2000

D

 

429,769

 

Video display game table

 

8/22/2000

D

 

429,770

 

Video display game table

 

8/22/2000

 

 

6,105,962

 

Rotating disks slot machine

 

8/22/2000

 

 

6,125,307

 

Gaming machine payout transportsystem

 

9/26/2000

 

 

6,128,550

 

Gaming machine payout dispensing system and method

 

10/3/2000

D

 

437,004

 

Symbol indicator for a gaming device

 

1/30/2001

D

 

441,400

 

Bill dispenser

 

5/1/2001

 

 

6,289,261

 

Gaming machine payout dispensing system and method

 

9/11/2001

 

 

6,293,865

 

System, method and article of manufacture for tournament play in a network

 

9/25/2001

 

 

6,293,867

 

Gaming machine payout system and method

 

9/25/2001

 

 

6,306,035

 

Graphical user interface for providing gaming and prize redemption

 

10/23/2001

D

 

451,145

 

Bill dispenser

 

11/27/2001

 

 

6,332,099

 

Gaming machine payout controlling system and method

 

12/18/2001

D

 

454,920

 

Coin box printer for gaming device

 

3/26/2002

 

--------------------------------------------------------------------------------


 

 

 

6,368,214

 

Method and device for playing a keno game in which a player is charged for
performing game playing actions

 

4/9/2002

D

 

458,968

 

Bill dispenser

 

6/18/2002

 

 

6,443,642

 

Modular printing system

 

9/3/2002

D

 

465,531

 

Gaming device vault

 

11/12/2002

 

 

6,500,067

 

Voucher gaming system

 

12/31/2002

 

 

6,537,150

 

Gaming devices having reverse-mapped game set

 

3/25/2003

 

 

6,541,921

 

Illumination intensity control in electroluminescent display

 

4/1/2003

D

 

472,938

 

Gaming device

 

4/8/2003

D

 

474,248

 

Gaming device

 

5/6/2003

 

 

6,561,512

 

Gaming device with multiple spinning wheels and method

 

5/13/2003

 

 

6,570,346

 

Circuit for flashing fluorescent lamps

 

5/27/2003

D

 

476,698

 

Gaming device vault

 

7/1/2003

 

 

6,598,877

 

Slot machine using peripheral gears engaged by multiple drive systems

 

7/29/2003

 

 

6,609,969

 

Apparatus and method for dispensing of awards

 

8/26/2003

 

 

6,609,970

 

Method and apparatus for dispensing prizes in a gaming system

 

8/26/2003

 

 

6,612,928

 

Player identification using biometric data in a gaming environment

 

9/2/2003

 

 

6,622,084

 

Travel route planner system and method

 

9/16/2003

 

 

6,637,844

 

Gaming cabinet footrests

 

10/28/2003

 

 

6,641,483

 

Lockable security cabinet for casino game controllers

 

11/4/2003

 

 

6,645,068

 

Profile-driven network gaming and prize redemption system

 

11/11/2003

 

 

6,648,755

 

Pull-tab manufacturing and distribution system and method

 

11/18/2003

 

 

6,652,380

 

Cashless gaming system and method

 

11/25/2003

 

 

6,679,775

 

Voucher gaming system

 

1/20/2004

 

--------------------------------------------------------------------------------


 

 

 

6,685,559

 

Voucher gaming system and method

 

2/3/2004

 

 

6,705,944

 

Multiple game apparatus and method

 

3/16/2004

 

 

6,709,333

 

Player identification using biometric data in a gaming environment

 

3/23/2004

 

 

6,739,970

 

Method and device for playing a game in which a player is charged for performing
game playing actions

 

5/25/2004

 

 

6,749,500

 

Simulated poker for use with predetermined outcomes

 

6/15/2004

 

 

6,758,393

 

Mobile cashier terminal

 

7/6/2004

 

 

6,758,751

 

Method and apparatus for monitoring casinos and gaming

 

7/6/2004

 

 

6,758,755

 

Prize redemption system for games executed over a wide area network

 

7/6/2004

 

 

6,758,757

 

Method and apparatus for maintaining game state

 

7/6/2004

 

 

6,763,998

 

System and method for securely storing and controlling the dispensing of a
payout

 

7/20/2004

 

 

6,780,108

 

Networked multiple bingo game system

 

8/24/2004

 

 

6,805,633

 

Gaming machine with automatic sound level adjustment and method therefor

 

10/19/2004

 

 

6,811,486

 

Method and apparatus for enhancing game play through savable game play state

 

11/2/2004

 

 

6,814,518

 

Secure printer system for gaming devices

 

11/9/2004

 

 

6,824,465

 

Interactive keno gaming system and method

 

11/30/2004

 

 

6,843,720

 

Apparatus and method for dispensing prizes

 

1/18/2005

 

 

6,857,804

 

Vertically mounted modular printer system

 

2/22/2005

 

 

6,857,961

 

Method, apparatus and article for evaluating card games, such as blackjack

 

2/22/2005

 

 

6,863,611

 

Two wire exchange system

 

3/8/2005

 

 

6,866,265

 

Movable gaming machine tray

 

3/15/2005

 

--------------------------------------------------------------------------------


 

 

 

6,871,194

 

Interaction prediction system and method

 

3/22/2005

 

 

6,875,107

 

Method and system for increasing player participation of a gaming device

 

4/5/2005

 

 

6,887,154

 

Shared progressive gaming system and method

 

5/3/2005

 

 

6,896,180

 

System and method for securely storing and controlling the dispensing of a
payout

 

5/24/2005

 

 

6,896,617

 

Multi-reel slot machine with selectable reel play

 

5/24/2005

 

 

6,896,620

 

Lockable security cabinet for casino game controllers

 

5/24/2005

 

 

6,899,625

 

Countdown game for a gaming device

 

5/31/2005

 

 

6,899,626

 

Apparatus and method for dispensing prizes

 

5/31/2005

 

 

6,908,384

 

Voucher-based terminals for use in a gaming system

 

6/21/2005

 

 

6,913,331

 

Gaming cabinet footrests

 

7/5/2005

 

 

6,916,246

 

Voucher-based player terminals for use in a gaming system

 

7/12/2005

 

 

6,923,721

 

Apparatus and method for maintaining game state

 

8/2/2005

 

 

6,942,571

 

Gaming device with directional and speed control of mechanical reels using touch
screen

 

9/13/2005

 

 

6,958,014

 

Lottery-style on-demand ticket system and method

 

10/25/2005

 

 

6,958,015

 

Movable gaming machine tray

 

10/25/2005

 

 

6,964,612

 

Method, apparatus and article for evaluating card games, such as blackjack

 

11/15/2005

 

 

6,991,544

 

Method, apparatus and article for hierarchical wagering

 

1/31/2006

 

 

7,000,921

 

System and method for playing a bonus game

 

2/21/2006

 

 

7,004,837

 

Cashless gaming apparatus, system, and method of use

 

2/28/2006

 

 

7,011,309

 

Method and apparatus for monitoring casinos and gaming

 

3/14/2006

 

 

7,021,624

 

Gaming device with multiple spinning wheels and method

 

4/4/2006

D

 

519,571

 

Shaped top box for gaming machines

 

4/25/2006

 

--------------------------------------------------------------------------------


 

D

 

519,572

 

Shaped top box for gaming machines

 

4/25/2006

D

 

519,573

 

Shaped top box for gaming machines

 

4/25/2006

D

 

519,574

 

Shaped top box for gaming machines

 

4/25/2006

D

 

519,575

 

Shaped top box for gaming machines

 

4/25/2006

D

 

519,576

 

Shaped top box for gaming machines

 

4/25/2006

 

 

7,035,626

 

Remote gaming using cell phones with location and identity restrictions

 

4/25/2006

D

 

520,074

 

Shaped top box for gaming machines

 

5/2/2006

D

 

520,075

 

Shaped top box for gaming machines

 

5/2/2006

D

 

521,077

 

Shaped top box for gaming machines

 

5/16/2006

D

 

522,589

 

Shaped top box for gaming machines

 

6/6/2006

 

 

7,059,966

 

Networked multiple bingo game system

 

6/13/2006

D

 

525,316

 

Shaped top box for gaming machines

 

7/18/2006

 

 

7,077,747

 

Voucher-based gaming system

 

7/18/2006

D

 

526,686

 

Combined bolster and printer for gaming machines

 

8/15/2006

 

 

7,092,838

 

Method and apparatus for the analysis and optimization of variability in
nanometer technologies

 

8/15/2006

 

 

7,100,916

 

Indicator wheel system

 

9/5/2006

 

 

7,103,356

 

Method of operating a money game means

 

9/5/2006

 

 

7,108,602

 

Multi-reel slot machine with selectable reel play

 

9/19/2006

 

 

7,108,606

 

Lockable security cabinet for casino game controllers

 

9/19/2006

 

 

7,118,476

 

Lottery gaming with merchandising prizes

 

10/10/2006

 

 

7,128,645

 

Modified poker with bonus match card

 

10/31/2006

 

 

7,137,889

 

System and method for using time-sensitive tickets as player awards in gaming
machines

 

11/21/2006

 

 

7,158,968

 

Database query system and method

 

1/2/2007

 

--------------------------------------------------------------------------------


 

 

 

7,191,417

 

Method and apparatus for optimization of digital integrated circuits using
detection of bottlenecks

 

3/13/2007

 

 

7,192,347

 

Game machine having a plurality of ways for a user to obtain payouts based on
the appearance of any and all symbols within an active symbol matrix

 

3/20/2007

D

 

539,854

 

Gaming machine

 

4/3/2007

 

 

7,216,867

 

Gaming device with multiple spinning wheels and method

 

5/15/2007

D

 

543,247

 

Universal button module

 

5/22/2007

 

 

7,221,367

 

Queue management system and method

 

5/22/2007

RE

 

39,659

 

Gaming device with multiple spinning wheels and method

 

5/29/2007

 

 

7,244,182

 

Two wire exchange system

 

7/17/2007

 

 

7,247,098

 

Combination fingerprint reader and I/O devices for gaming machines

 

7/24/2007

D

 

549,785

 

Wide-screen gaming machine

 

8/28/2007

D

 

550,297

 

Universal button module

 

9/4/2007

D

 

550,298

 

Universal button module

 

9/4/2007

D

 

550,299

 

Universal button module

 

9/4/2007

D

 

550,300

 

Universal button module

 

9/4/2007

D

 

550,301

 

Universal button module

 

9/4/2007

D

 

550,302

 

Universal button module

 

9/4/2007

D

 

550,303

 

Universal button module

 

9/4/2007

D

 

550,304

 

Universal button module

 

9/4/2007

D

 

550,305

 

Universal button module

 

9/4/2007

 

 

7,278,068

 

Method and system for providing power-hit tolerant state machines and data
storage

 

10/2/2007

 

 

7,278,635

 

Game apparatus with rotary indicator and bonus multiplier

 

10/9/2007

 

 

7,281,979

 

Interactive keno gaming system and method

 

10/16/2007

 

--------------------------------------------------------------------------------


 

 

 

7,285,049

 

Universal overlay games in an electronic gaming environment

 

10/23/2007

D

 

556,268

 

Universal button module

 

11/27/2007

D

 

558,277

 

Universal button module

 

12/25/2007

 

 

7,311,304

 

Game apparatus with multiple moving elements

 

12/25/2007

 

 

7,314,324

 

Vertically mounted modular printer system

 

1/1/2008

 

 

7,316,395

 

Enhanced reel strip and method for assembling same

 

1/8/2008

 

 

7,316,615

 

Method and apparatus for monitoring casinos and gaming

 

1/8/2008

D

 

560,255

 

Universal button module

 

1/22/2008

 

 

7,320,641

 

Method and system for increasing player participation of a gaming device

 

1/22/2008

 

 

7,322,885

 

Lottery game tickets as prizes in games of chance

 

1/29/2008

 

 

7,324,705

 

Image distortion system and method

 

1/29/2008

D

 

561,268

 

User interface bezel

 

2/5/2008

D

 

561,269

 

User interface bezel

 

2/5/2008

D

 

561,843

 

User interface bezel

 

2/12/2008

D

 

562,410

 

Universal button module

 

2/19/2008

D

 

562,912

 

Gaming machine topper

 

2/26/2008

 

 

7,335,101

 

Electroluminescent display for gaming machines

 

2/26/2008

 

 

7,338,361

 

Interactive gaming system and method

 

3/4/2008

 

 

7,338,365

 

Interactive poker gaming system and method

 

3/4/2008

 

 

7,338,372

 

Reconfigurable gaming machine

 

3/4/2008

 

 

7,344,136

 

System and method for playing a bonus game

 

3/18/2008

 

 

7,351,144

 

Bonus game using a subset of reels

 

4/1/2008

 

 

7,351,151

 

Gaming board set and gaming kernel for game cabinets

 

4/1/2008

 

 

7,361,089

 

Multi-reel slot machine with selectable reel play

 

4/22/2008

D

 

567,881

 

User interface bezel

 

4/29/2008

 

--------------------------------------------------------------------------------


 

D

 

568,414

 

User interface bezel

 

5/6/2008

 

 

7,374,491

 

Gaming machine with space efficient configuration and multiple pin deck latch
and intuitive ticket redemption system

 

5/20/2008

 

 

7,377,850

 

Gaming device having multiple bonuses acting independently or simultaneously

 

5/27/2008

D

 

572,314

 

Dual wide-screen gaming machine

 

7/1/2008

 

 

7,404,765

 

Determining gaming information

 

7/29/2008

 

 

7,416,484

 

Simulated bonus method in finite-pool award system

 

8/26/2008

 

 

7,419,425

 

Shared secondary game station and system

 

9/2/2008

D

 

577,077

 

Wedge-shaped gaming machine

 

9/16/2008

 

 

7,425,176

 

Simulated poker with bonus wheel adder

 

9/16/2008

 

 

7,427,234

 

Method, apparatus and article for hierarchical wagering

 

9/23/2008

 

 

7,437,147

 

Remote gaming using cell phones with location and identity restrictions

 

10/14/2008

D

 

579,500

 

Multiplayer gaming machine

 

10/28/2008

 

 

7,448,626

 

Systems, methods and articles to facilitate playing card games

 

11/11/2008

 

 

7,467,404

 

System and method for distributing software licenses

 

12/16/2008

 

 

7,479,065

 

System and method for an enhanced gaming device

 

1/20/2009

 

 

7,481,707

 

Bingo bonusing system and method

 

1/27/2009

 

 

7,497,362

 

Printer tear bar and presenter system

 

3/3/2009

 

 

7,510,186

 

Systems, methods and articles to facilitate delivery of playing cards

 

3/31/2009

 

 

7,510,194

 

Playing cards with separable components

 

3/31/2009

 

 

7,513,401

 

Printer tear bar and presenter system

 

4/7/2009

 

--------------------------------------------------------------------------------


 

 

 

7,523,156

 

Method and system for electronic scheduling for playback of media contents

 

4/21/2009

 

 

7,523,937

 

Device for use in playing card handling system

 

4/28/2009

D

 

595,783

 

Multi-station gaming machine

 

7/7/2009

D

 

596,678

 

Slant-top gaming machine

 

7/21/2009

 

 

7,562,873

 

Variably bound secondary or bonus game play for games of chance

 

7/21/2009

D

 

597,144

 

Gaming machine layout

 

7/28/2009

 

 

7,575,234

 

Wireless monitoring of playing cards and/or wagers in gaming

 

8/18/2009

 

 

7,588,251

 

System and method for playing a poker game

 

9/15/2009

D

 

601,637

 

Gaming machine display enclosure

 

10/6/2009

 

 

7,625,279

 

On-demand ticket system

 

12/1/2009

 

 

7,627,668

 

Contact center data visualization system and method

 

12/1/2009

 

 

7,631,872

 

Method for playing a matching game

 

12/15/2009

 

 

7,668,726

 

Data visualisation system and method

 

2/23/2010

 

 

7,682,244

 

High granularity promotion-based awards and use in gaming environments

 

3/23/2010

D

 

613,802

 

Gaming machine

 

4/13/2010

 

 

7,699,697

 

Bonus game simulating auctions

 

4/20/2010

 

 

7,707,242

 

Internet browser-based gaming system and method for providing browser operations
to a non-browser enabled gaming network

 

4/27/2010

 

 

7,713,121

 

Shared progressive gaming system and method

 

5/11/2010

 

 

7,717,425

 

Method for manufacturing an enhanced reel strip and gaming machine

 

5/18/2010

 

 

7,721,006

 

Meta-message set with real-time and database aspects

 

5/18/2010

 

--------------------------------------------------------------------------------


 

 

 

7,727,064

 

Interactive bingo gaming system and method

 

6/1/2010

 

 

7,727,069

 

Embedded reel games with progressives

 

6/1/2010

 

 

7,727,072

 

Shared secondary game station and system

 

6/1/2010

 

 

7,730,198

 

UDP broadcast for user interface in a download and configuration gaming method

 

6/1/2010

 

 

7,730,325

 

Verification system and method

 

6/1/2010

 

 

7,736,226

 

Method for increasing base game play in a casino using a jackpot or progressive
prize

 

6/15/2010

 

 

7,736,227

 

Apparatus and method for dispensing prizes

 

6/15/2010

 

 

7,736,236

 

Method, apparatus and article for evaluating card games, such as blackjack

 

6/15/2010

 

 

7,743,163

 

Download and data transfer gaming system

 

6/22/2010

 

 

7,747,743

 

Contact center data visualization system and method

 

6/29/2010

 

 

7,749,076

 

System and method for an alterable storage media in a gaming machine

 

7/6/2010

 

 

7,753,779

 

Gaming chip communication system and method

 

7/13/2010

 

 

7,753,798

 

Systems, methods, and devices for monitoring card games such as baccarat

 

7/13/2010

 

 

7,758,413

 

Method for manufacturing on-demand lottery tickets

 

7/20/2010

 

 

7,762,885

 

Prize redemption system for games executed over a wide area network

 

7/27/2010

 

 

7,766,329

 

Wheel indicator and ticket dispenser apparatus

 

8/3/2010

 

 

7,766,745

 

Accounting system

 

8/3/2010

 

 

7,770,891

 

Method for providing multi-game reel strips

 

8/10/2010

 

 

7,770,893

 

Method, apparatus and article for evaluating card games, such as blackjack

 

8/10/2010

 

--------------------------------------------------------------------------------


 

 

 

7,771,272

 

Systems and methods for monitoring activities on a gaming table

 

8/10/2010

 

 

7,775,870

 

Arcade game

 

8/17/2010

 

 

7,775,888

 

Gaming device having a movable top box

 

8/17/2010

 

 

7,780,534

 

Methods and gaming devices having a movable top box

 

8/24/2010

 

 

7,783,881

 

Gaming device verification system and method using a file allocation structure

 

8/24/2010

 

 

7,788,390

 

Data transfer system and method

 

8/31/2010

 

 

7,794,319

 

Bingo game system and method

 

9/14/2010

 

 

7,798,898

 

Game for using remainder and partial credits

 

9/21/2010

D

 

624,604

 

Gaming machine top box

 

9/28/2010

 

 

7,803,047

 

Method for managing accounting

 

9/28/2010

 

 

7,806,766

 

Voucher gaming system and method

 

10/5/2010

 

 

7,806,770

 

Gaming machine having a mounting assembly for a flat panel display

 

10/5/2010

D

 

625,368

 

Gaming machine display enclosure

 

10/12/2010

 

 

7,819,741

 

Slot machine with a second wheel game

 

10/26/2010

 

 

7,823,883

 

Wheel indicator and ticket dispenser apparatus

 

11/2/2010

 

 

7,824,252

 

Mechanical wheel indicator with sound effects

 

11/2/2010

 

 

7,828,647

 

System and method for using time-sensitive tickets as player awards in gaming
machines

 

11/9/2010

 

 

7,832,727

 

Illuminated wheel indicators

 

11/16/2010

 

 

7,836,302

 

Device verification system and method

 

11/16/2010

 

 

7,857,698

 

Multiple primary games for a gaming device

 

12/28/2010

 

 

7,862,418

 

Voucher gaming systems and methods

 

1/4/2011

 

 

7,862,435

 

Service enhancing power supply system for gaming machines

 

1/4/2011

 

--------------------------------------------------------------------------------


 

 

 

7,874,903

 

Modified poker with bonus match card

 

1/25/2011

 

 

7,878,506

 

Wheel indicators

 

2/1/2011

 

 

7,896,735

 

Player gaming console, gaming machine, networked gaming system and method

 

3/1/2011

 

 

7,905,780

 

User interface system and method

 

3/15/2011

 

 

7,905,784

 

Method, apparatus and article for evaluating card games, such as blackjack

 

3/15/2011

 

 

7,907,729

 

Rollback attack prevention system and method

 

3/15/2011

 

 

7,922,175

 

Multi-mode wheel and pointer indicators

 

4/12/2011

 

 

7,922,176

 

Wheel indicator and progressive bonus means

 

4/12/2011

 

 

7,937,464

 

Download progress management gaming method

 

5/3/2011

 

 

7,938,401

 

Gaming machine including a matching game

 

5/10/2011

 

 

7,938,723

 

Multiple primary games for a gaming device

 

5/10/2011

 

 

7,942,732

 

Wagering game and method having a simultaneous multi-play feature

 

5/17/2011

 

 

7,942,736

 

Path or flow based bonus game

 

5/17/2011

 

 

7,950,661

 

Wireless monitoring of a card game and/or wagers in gaming

 

5/31/2011

 

 

7,950,999

 

User interface system and method for a gaming machine

 

5/31/2011

 

 

7,967,675

 

Fixed pool bonus method and apparatus

 

6/28/2011

 

 

7,967,682

 

Wireless gaming environment

 

6/28/2011

 

 

7,972,209

 

Gaming system having progressive tournaments and weighting

 

7/5/2011

 

 

7,972,212

 

Gaming method having dynamically changing image reel symbols

 

7/5/2011

 

 

7,976,022

 

Video wheel indicator

 

7/12/2011

 

 

7,976,373

 

Apparatus for providing amusement

 

7/12/2011

 

--------------------------------------------------------------------------------


 

 

 

7,976,376

 

Methods for providing amusement

 

7/12/2011

 

 

7,997,580

 

Variably bound secondary game method

 

8/16/2011

 

 

7,997,980

 

Voucher gaming system

 

8/16/2011

 

 

8,001,258

 

Data transfer system and method

 

8/16/2011

 

 

8,002,637

 

Method for retrofitting an extended display device to an existing gaming machine
assembly

 

8/23/2011

 

 

8,006,977

 

Wheel indicator and progressive bonus apparatus

 

8/30/2011

 

 

8,012,021

 

Gaming machine having a molded curved display

 

9/6/2011

D

 

646,336

 

Unified image display for a pair of video terminals including gaming machines

 

10/4/2011

D

 

646,337

 

Unified image display for a video terminal including a gaming machine

 

10/4/2011

 

 

8,038,153

 

Systems, methods and articles to facilitate playing card games

 

10/18/2011

 

 

8,038,519

 

Raffle game system and method

 

10/18/2011

 

 

8,038,534

 

Networked multiple bingo game system

 

10/18/2011

 

 

8,047,910

 

Gaming machines having rhythmic reels

 

11/1/2011

 

 

8,047,914

 

Player verification system

 

11/1/2011

 

 

8,051,196

 

Download and data transfer gaming method

 

11/1/2011

 

 

8,052,148

 

Wheel indicator and progressive bonus means

 

11/8/2011

 

 

8,052,518

 

Networked gaming system

 

11/8/2011

 

 

8,052,519

 

Systems, methods and articles to facilitate lockout of selectable odds/advantage
in playing card games

 

11/8/2011

 

 

8,055,955

 

Gaming machine with power-hit tolerant data storage

 

11/8/2011

 

 

8,057,297

 

Networked gaming system with player-centric rewards

 

11/15/2011

 

 

8,057,305

 

Gaming system having dynamically changing image reel symbols

 

11/15/2011

 

--------------------------------------------------------------------------------


 

 

 

8,061,714

 

Gaming machine game including a matching game

 

11/22/2011

 

 

8,062,125

 

High granularity promotion-based awards and use in gaming environments

 

11/22/2011

 

 

8,062,134

 

Browser manager for a networked gaming system and method

 

11/22/2011

 

 

8,064,478

 

Hybrid network system and method

 

11/22/2011

 

 

8,065,394

 

Local game-area network method

 

11/22/2011

 

 

8,066,563

 

Method for enhancing winning outcomes in a reel spinning game

 

11/29/2011

 

 

8,066,566

 

Reconfigurable gaming machine

 

11/29/2011

 

 

8,070,592

 

System for providing multi-game reel strips

 

12/6/2011

 

 

8,070,605

 

Multi-area progressive gaming system

 

12/6/2011

 

 

8,074,987

 

Systems and methods for processing playing cards collected from a gaming table

 

12/13/2011

 

 

8,075,389

 

Gaming device having one or more shared award-modifier reels

 

12/13/2011

 

 

8,075,391

 

Game and method having a perceived skill feature

 

12/13/2011

 

 

8,075,406

 

Inter-game communications in multi-machine gaming system and method

 

12/13/2011

 

 

8,083,594

 

Service enhancing power supply system for gaming machines

 

12/27/2011

 

 

8,087,998

 

Player-centric gaming rewards methods

 

1/3/2012

 

 

8,088,009

 

Method for managing gaming devices

 

1/3/2012

 

 

8,090,772

 

Separable URL gaming system

 

1/3/2012

 

 

8,092,307

 

Network gaming system

 

1/10/2012

 

 

8,096,554

 

Wheel indicator and ticket dispenser apparatus

 

1/17/2012

 

 

8,100,401

 

Multi-mode wheel and pointer indicators

 

1/24/2012

 

--------------------------------------------------------------------------------


 

 

 

8,100,750

 

Gaming machine with virtual user interface

 

1/24/2012

 

 

8,100,753

 

Systems, methods and articles to facilitate playing card games with selectable
odds

 

1/24/2012

 

 

8,105,155

 

Method for implementing loss limits

 

1/31/2012

 

 

8,109,825

 

Enhanced mechanical reel gaming system with touch controls

 

2/7/2012

 

 

8,109,826

 

Voucher gaming player terminal

 

2/7/2012

 

 

8,113,952

 

Embedded reel games with progressives

 

2/14/2012

 

 

8,113,956

 

System for managing gaming devices

 

2/14/2012

 

 

8,118,677

 

Device identification

 

2/21/2012

 

 

8,123,605

 

Games, gaming machines, systems and method having an accumulation/matching bonus

 

2/28/2012

 

 

8,128,495

 

Method for interacting a display with mechanical reels

 

3/6/2012

 

 

8,131,829

 

Gaming machine collection and management

 

3/6/2012

 

 

8,135,793

 

Download progress management gaming system

 

3/13/2012

 

 

8,137,176

 

Configurable displays used, for example in gaming machines

 

3/20/2012

 

 

8,137,182

 

System for animating mechanical reels on a gaming machine

 

3/20/2012

 

 

8,137,183

 

Method for animating mechanical reels on a gaming machine

 

3/20/2012

 

 

8,137,185

 

Gaming machine having a curved display

 

3/20/2012

 

 

8,137,200

 

Networked gaming system having a browser manager

 

3/20/2012

 

 

8,157,645

 

System and method for providing a bonus with multiple remote inputs

 

4/17/2012

 

 

8,157,648

 

Accounting system

 

4/17/2012

 

 

8,160,893

 

Data visualization system and method

 

4/17/2012

 

--------------------------------------------------------------------------------


 

 

 

8,165,294

 

Rollback attack prevention system and method

 

4/24/2012

 

 

8,167,723

 

Reconfigurable gaming display and system

 

5/1/2012

 

 

8,171,150

 

Data transfer system and method

 

5/1/2012

 

 

8,171,155

 

Download and data transfer gaming method

 

5/1/2012

 

 

8,171,275

 

ROM BIOS based trusted encrypted operating system

 

5/1/2012

 

 

8,172,661

 

Variable payout percentage gaming device and methods of using the same

 

5/8/2012

 

 

8,172,676

 

System for managing accounting

 

5/8/2012

 

 

8,172,683

 

Network gaming system

 

5/8/2012

 

 

8,177,638

 

Gaming machine having a curved display with a video switcher and touch router
system

 

5/15/2012

 

 

8,182,334

 

Partial credits cashout system

 

5/22/2012

 

 

8,187,077

 

Wagering game having multiple award components

 

5/29/2012

 

 

8,187,086

 

Partial credits cashout method

 

5/29/2012

 

 

8,191,121

 

Methods and systems for controlling access to resources in a gaming network

 

5/29/2012

 

 

8,192,277

 

Systems, methods and articles to enhance play at gaming tables with bonuses

 

6/5/2012

 

 

8,192,283

 

Networked gaming system including a live floor view module

 

6/5/2012

 

 

8,195,825

 

UDP broadcast for user interface in a download and configuration gaming method

 

6/5/2012

 

 

8,195,826

 

UDP broadcast for user interface in a download and configuration gaming method

 

6/5/2012

 

 

8,201,229

 

User authorization system and methods

 

6/12/2012

 

 

8,235,784

 

Method for initiating a group play feature on a plurality of casino games

 

8/7/2012

 

--------------------------------------------------------------------------------


 

 

 

8,235,788

 

Integrated display and input system

 

8/7/2012

 

 

8,235,791

 

Community lines game apparatus

 

8/7/2012

 

 

8,235,792

 

Game method using community lines

 

8/7/2012

 

 

8,235,794

 

Gaming system having gaming machines with projected or polarized image reel
symbols

 

8/7/2012

 

 

8,235,795

 

Gaming method having gaming machines with projected or polarized image reel
symbols

 

8/7/2012

 

 

8,235,806

 

Raffle game system and method

 

8/7/2012

 

 

8,235,807

 

System for managing accounting

 

8/7/2012

 

 

8,235,821

 

Progressive controller and TCP/IP in gaming system

 

8/7/2012

 

 

8,241,105

 

Gaming device with multiple spinning wheels and method

 

8/14/2012

 

 

8,241,106

 

Game with community lines

 

8/14/2012

 

 

8,241,113

 

Games, gaming machines, systems and method having a horserace bonus feature

 

8/14/2012

 

 

8,241,117

 

Accounting system

 

8/14/2012

 

 

8,241,123

 

Video switcher and touch router method for a gaming machine

 

8/14/2012

 

 

8,241,124

 

Gaming machine having a curved display with a video switcher and touch router
system

 

8/14/2012

 

 

8,246,436

 

Bonus games coordinated over network

 

8/21/2012

 

 

8,246,439

 

Tournament qualification and characteristics in a gaming system

 

8/21/2012

 

 

8,246,448

 

Gaming machine with player-centric rewards

 

8/21/2012

 

 

8,246,452

 

Wagering game, gaming machine and networked gaming system and method with a
multiple-progressive wheel game and associated methods

 

8/21/2012

 

--------------------------------------------------------------------------------


 

 

 

8,251,799

 

Gaming machine and method having a perceived skill component

 

8/28/2012

 

 

8,251,803

 

Overlapping progressive jackpots

 

8/28/2012

 

 

8,251,808

 

Game transaction module interface to single port printer

 

8/28/2012

 

 

8,257,180

 

Reconfigurable gaming display and system

 

9/4/2012

 

 

8,259,596

 

Method for managing IP addresses in a network gaming environment

 

9/4/2012

 

 

8,259,597

 

System for managing IP addresses in a network gaming environment

 

9/4/2012

 

 

8,260,946

 

UDP broadcast for user interface in a download and configuration gaming method

 

9/4/2012

 

 

8,266,213

 

Apparatus, method, and system to provide a multiple processor architecture for
server-based gaming

 

9/11/2012

 

 

8,267,763

 

Select and drag method for a gaming machine

 

9/18/2012

 

 

8,267,772

 

Gaming machines having rhythmic reels

 

9/18/2012

 

 

8,271,671

 

UDP broadcast for a user interface in a download and configuration gaming method

 

9/18/2012

 

 

8,272,935

 

Gaming system with a select and drag feature

 

9/25/2012

 

 

8,272,945

 

Game related systems, methods, and articles that combine virtual and physical
elements

 

9/25/2012

 

 

8,272,957

 

Gaming machine having a curved display and related gaming systems

 

9/25/2012

 

 

8,272,963

 

Reconfigurable gaming machine

 

9/25/2012

 

 

8,275,848

 

System and method for one-way delivery of notifications from server-to-clients
using modified multicasts

 

9/25/2012

 

 

8,282,478

 

System and method for a player to commit to limitations with biometrical
enforcement

 

10/9/2012

 

--------------------------------------------------------------------------------


 

 

 

8,285,034

 

Apparatus, method and article for evaluating a stack of objects in an image

 

10/9/2012

 

 

8,292,739

 

Gaming system having dynamically changing image reel symbols

 

10/23/2012

 

 

8,298,066

 

Game method using community reels

 

10/30/2012

 

 

8,298,067

 

Game system including community reels

 

10/30/2012

 

 

8,308,546

 

Apparatus for providing amusement

 

11/13/2012

 

 

8,308,562

 

Biofeedback for a gaming device, such as an electronic gaming machine (EGM)

 

11/13/2012

 

 

8,313,371

 

Method and apparatus for awarding component prizes in a gaming environment

 

11/20/2012

 

 

8,316,145

 

Data transfer system and method

 

11/20/2012

 

 

8,317,588

 

Apparatus for providing amusement

 

11/27/2012

 

 

8,317,601

 

Bonus game points in a gaming environment

 

11/27/2012

 

 

8,317,608

 

Gaming device having hard drive based media and related methods

 

11/27/2012

 

 

8,317,609

 

Method, apparatus and system for determining the presence of a user at a device
such as a gaming machine

 

11/27/2012

 

 

8,317,620

 

Tournament gaming systems

 

11/27/2012

 

 

8,317,626

 

Inter-game communications in multi-machine gaming system and method

 

11/27/2012

 

 

8,321,571

 

Local game-area network method

 

11/27/2012

 

 

8,323,093

 

Enhanced reel gaming system with touch controls

 

12/4/2012

 

 

8,323,111

 

Method for managing gaming devices

 

12/4/2012

 

 

8,340,980

 

Data visualisation system and method

 

12/25/2012

D

 

673,622

 

Gaming machine top display

 

1/1/2013

 

--------------------------------------------------------------------------------


 

 

 

8,342,533

 

Systems, methods and articles to facilitate playing card games with
multi-compartment playing card receivers

 

1/1/2013

 

 

8,342,932

 

Systems, methods and articles to facilitate playing card games with intermediary
playing card receiver

 

1/1/2013

 

 

8,342,935

 

Integrated display and input system

 

1/1/2013

 

 

8,342,948

 

System, apparatus and method for saving game state and for utilizing game states
on different gaming devices

 

1/1/2013

 

 

8,347,280

 

System and method for validating download or configuration assignment for an EGM
or EGM collection

 

1/1/2013

 

 

8,347,303

 

Apparatus, method, and system to provide a multi-core processor for an
electronic gaming machine (EGM)

 

1/1/2013

 

 

8,348,755

 

Power winners processing system

 

1/8/2013

 

 

8,348,759

 

User interface system and method for a gaming machine

 

1/8/2013

 

 

8,353,761

 

Progressive game and processing system thereof

 

1/15/2013

 

 

8,360,869

 

Power winners processing engine

 

1/29/2013

 

 

8,371,923

 

Gaming machine having a simulated musical interface

 

2/12/2013

 

 

8,371,929

 

Gaming method having dynamically changing image reel symbols

 

2/12/2013

 

 

8,371,934

 

Self configuring progressive jackpot award systems

 

2/12/2013

 

 

8,371,935

 

Wagering game, gaming machine and networked gaming system and method with a
multiple-progressive wheel game and associated methods

 

2/12/2013

 

 

8,366,109

 

System and method to handle playing cards, employing elevator mechanism

 

2/5/2013

 

--------------------------------------------------------------------------------


 

 

 

8,366,539

 

Method for enhancing winning outcomes in a reel spinning game

 

2/5/2013

 

 

8,366,541

 

Gaming machine with virtual user interface

 

2/5/2013

 

 

8,366,542

 

Networked gaming system with enterprise accounting methods and apparatus

 

2/5/2013

 

 

8,371,923

 

Gaming machine having a simulated musical interface

 

2/12/2013

 

 

8,371,929

 

Gaming method having dynamically changing image reel symbols

 

2/12/2013

 

 

8,371,934

 

Self configuring progressive jackpot award systems

 

2/12/2013

 

 

8,371,935

 

Wagering game, gaming machine and networked gaming system and method with a
multiple-progressive wheel game and associated methods

 

2/12/2013

 

 

8,371,942

 

System for managing gaming devices

 

2/12/2013

 

 

8,371,942

 

System for managing gaming devices

 

2/12/2013

 

 

8,371,944

 

Progressive controller and TCP/IP in a gaming system

 

2/12/2013

 

 

8,376,846

 

Kiosk system and method for a gaming machine

 

2/19/2013

 

 

8,376,847

 

Embedded reel games with progressives

 

2/19/2013

 

 

8,382,584

 

Networked gaming system with enterprise accounting methods and apparatus

 

2/26/2013

 

 

8,382,586

 

Power winners processing method

 

2/26/2013

 

 

8,386,627

 

UDP broadcast for a user interface in a download and configuration gaming method

 

2/26/2013

 

 

8,371,944

 

Progressive controller and TCP/IP in a gaming system

 

2/12/2013

 

 

8,376,846

 

Kiosk system and method for a gaming machine

 

2/19/2013

 

 

8,376,847

 

Embedded reel games with progressives

 

2/19/2013

 

--------------------------------------------------------------------------------


 

 

 

8,382,584

 

Networked gaming system with enterprise accounting methods and apparatus

 

2/26/2013

 

 

8,382,586

 

Power winners processing method

 

2/26/2013

 

 

8,386,627

 

UDP broadcast for a user interface in a download and configuration gaming method

 

2/26/2013

 

 

8,392,506

 

Networked gaming system including a location monitor and dispatcher using
personal data keys

 

3/5/2013

 

 

8,392,707

 

Gaming network

 

3/5/2013

 

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

1,000,000 Degrees

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77584611

 

02-Oct-2008

 

3606043

 

14-Apr-2009

1,000,000 Pennies

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

76315102

 

20-Sep-2001

 

2722380

 

03-Jun-2003

24 Karat

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

75183238

 

16-Oct-1996

 

2108954

 

28-Oct-1997

5 Riches

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868587

 

06-Mar-2013

 

 

 

 

777 Blazing

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325292

 

19-May-2011

 

4049404

 

01-Nov-2011

777 Collect

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77135924

 

20-Mar-2007

 

3351363

 

11-Dec-2007

888 Blazing

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325275

 

19-May-2011

 

4049403

 

01-Nov-2011

Ace On The Deal

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78616429

 

25-Apr-2005

 

3303677

 

02-Oct-2007

Acorn Pixie

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714811

 

28-Aug-2012

 

 

 

 

Acorn’s Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85432402

 

26-Sep-2011

 

4203613

 

04-Sep-2012

ACSC Advanced Casino Systems Corporation

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

76216639

 

26-Feb-2001

 

2898515

 

02-Nov-2004

Alaskan Dawn

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837859

 

31-Jan-2013

 

 

 

 

Alaskan Sun

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78744025

 

31-Oct-2005

 

3295276

 

18-Sep-2007

Alice and the Scattered Hearts

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671595

 

20-Jan-2011

 

009671595

 

28-Jun-2011

Alice and the Scattered Hearts

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226041

 

25-Jan-2011

 

4172478

 

10-Jul-2012

All About Money

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

009671793

 

20-Jan-2011

 

 

 

 

All About Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85034505

 

10-May-2010

 

3988343

 

05-Jul-2011

All that Jazz!

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85332790

 

27-May-2011

 

4250850

 

27-Nov-2012

All the Marbles

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85375511

 

19-Jul-2011

 

 

 

 

Alliance Gaming

 

Costa Rica

 

AGC

 

Registered

 

 

 

 

 

32547978

 

08-Jan-2001

Alliance Gaming

 

United States of America

 

AGC

 

Renewed

 

74633292

 

13-Feb-1995

 

1944254

 

26-Dec-1995

Almost Midnight

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815195

 

03-Jan-2013

 

 

 

 

Aloha Delight

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514051

 

13-Sep-2012

 

 

 

 

Aloha Delight

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204441

 

22-Dec-2010

 

4110002

 

06-Mar-2012

Aloha Island

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204442

 

22-Dec-2010

 

4110003

 

06-Mar-2012

Alpha (2)(a2) Multilink

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481521

 

28-Nov-2011

 

 

 

 

Alpha 2

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

849770

 

 

 

 

 

 

Alpha 2

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1450009

 

22-Sep-2011

 

 

 

 

Alpha 2

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671851

 

20-Jan-2011

 

009671851

 

02-Dec-2011

Alpha Elite

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78860474

 

12-Apr-2006

 

3386726

 

19-Feb-2008

Alpha Game Platform

 

United States of America

 

Sierra Design Group

 

Registered

 

76526148

 

16-Jun-2003

 

2915672

 

04-Jan-2005

Alpha Pro

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872579

 

13-Nov-2009

 

3982210

 

21-Jun-2011

Alpha Team Four

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926399

 

02-Feb-2010

 

4122264

 

03-Apr-2012

 

March 22, 2013

 

1

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Amazing Wins

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85227728

 

27-Jan-2011

 

4012571

 

16-Aug-2011

Amazon Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714900

 

28-Aug-2012

 

 

 

 

Amber Rays

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85227767

 

27-Jan-2011

 

4012573

 

16-Aug-2011

American Original

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132213

 

05-Nov-2010

 

 

 

 

American Original

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132182

 

05-Nov-2010

 

 

 

 

American Original

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

009671892

 

20-Jan-2011

 

 

 

 

American Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85313822

 

05-May-2011

 

4049378

 

01-Nov-2011

Ancient Pyramids

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85589389

 

04-Apr-2012

 

 

 

 

Ancient Relics

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837838

 

31-Jan-2013

 

 

 

 

Ancient Wonders

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77134752

 

19-Mar-2007

 

3347618

 

04-Dec-2007

Angel Wings

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785370

 

21-Nov-2012

 

 

 

 

Arabian Fortunes

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85743125

 

01-Oct-2012

 

 

 

 

Arctic Aces

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849374

 

13-Feb-2013

 

 

 

 

Asian Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225971

 

25-Jan-2011

 

3998227

 

19-Jul-2011

Aussie Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85152118

 

13-Oct-2010

 

4150945

 

29-May-2012

Aussie Gold

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390814

 

27-Oct-2010

 

1390814

 

27-Oct-2010

Aztec Dawn

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85795777

 

05-Dec-2012

 

 

 

 

B C Curve

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85661173

 

25-Jun-2012

 

 

 

 

Bacchus Gold

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671926

 

20-Jan-2011

 

009671926

 

28-Jun-2011

Bacchus Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028995

 

03-May-2010

 

3994919

 

12-Jul-2011

Bacchus Gold

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381547

 

03-Sep-2010

 

1381547

 

03-Sep-2010

Balboa’s Discovery

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785396

 

21-Nov-2012

 

 

 

 

Balloon Festival

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563458

 

07-Mar-2012

 

 

 

 

Bally

 

Argentina

 

Bally Gaming, Inc.

 

Registered

 

2944334

 

14-Sep-2009

 

2375379

 

09-Jun-2010

Bally

 

Argentina

 

Bally Gaming, Inc.

 

Registered

 

2944336

 

14-Sep-2009

 

2375381

 

09-Jun-2010

Bally

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

219417

 

18-Sep-2009

 

2366-11

 

28-Jan-2011

Bally

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

219418

 

18-Sep-2009

 

1737-11

 

15-Dec-2010

Bally

 

Namibia

 

Bally Gaming, Inc.

 

Registered

 

1997/1500

 

24-Oct-1997

 

1997/1500

 

24-Oct-1997

Bally

 

Argentina

 

Bally Gaming, Inc.

 

Renewed

 

2392157

 

09-Feb-1989

 

1903208

 

30-Sep-1992

Bally (stylized)

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

960360

 

10-Sep-2008

 

1148880

 

10-Sep-2008

Bally Gaming

 

Venezuela

 

Bally Gaming, Inc.

 

Pending

 

199950

 

01-Jan-2008

 

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.148

 

28-Nov-2002

 

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.154

 

28-Nov-2002

 

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.157

 

28-Nov-2002

 

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.160

 

28-Nov-2002

 

 

 

 

Bally Gaming

 

Russian Federation

 

Bally Gaming International, Inc.

 

Pending

 

2406813549

 

18-Oct-2003

 

 

 

 

Bally Gaming

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

247032

 

01-Nov-1995

 

534,342

 

01-Nov-1995

 

March 22, 2013

 

2

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Bally Gaming

 

Venezuela

 

Bally Gaming, Inc.

 

Registered

 

2001-150

 

08-Jan-2001

 

P-237083

 

12-Apr-2002

Bally Gaming

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

62,680/95

 

31-Oct-1995

 

2086-99

 

15-Sep-1999

Bally Gaming

 

Japan

 

Bally Gaming, Inc.

 

Registered

 

123846/95

 

29-Nov-1995

 

4135122

 

10-Apr-1998

Bally Gaming

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2003723325

 

26-Nov-2003

 

283959

 

26-Nov-2003

Bally Gaming

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255077

 

24-Oct-1995

 

255077

 

24-Oct-1995

Bally Gaming

 

Peru

 

Bally Gaming International, Inc.

 

Registered

 

046605

 

16-Dec-1997

 

046605

 

16-Jun-1998

Bally Gaming

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2003723324

 

26-Nov-2003

 

277766

 

26-Nov-2003

Bally Gaming

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95/14325

 

26-Oct-1995

 

95/14325

 

26-Oct-1995

Bally Gaming

 

Switzerland

 

Bally Gaming International, Inc.

 

Registered

 

00758/2001

 

24-Jan-2001

 

485141

 

28-Jun-2001

Bally Gaming

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

2045130

 

01-Nov-1995

 

2045130

 

01-Nov-1995

Bally Gaming

 

Uruguay

 

Bally Gaming International, Inc.

 

Registered

 

282397

 

03-Nov-1995

 

282397

 

09-Jun-1997

Bally Gaming

 

Benelux

 

Bally Gaming International, Inc.

 

Registered

 

80,151

 

31-Oct-1995

 

586207

 

31-Oct-1995

Bally Gaming

 

Brazil

 

Bally Gaming International, Inc.

 

Registered

 

819140465

 

08-Mar-1995

 

819140465

 

17-Nov-1998

Bally Gaming

 

Costa Rica

 

Bally Gaming International, Inc.

 

Registered

 

107900

 

24-May-1996

 

107900

 

11-Jun-1998

Bally Gaming

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

127004

 

15-Nov-1995

 

127004

 

15-Nov-1995

Bally Gaming

 

Argentina

 

Bally Gaming, Inc.

 

Renewed

 

2950412

 

01-Nov-1995

 

2424776

 

12-Oct-1999

Bally Gaming

 

Spain

 

Bally Gaming International, Inc.

 

Renewed

 

2390402

 

26-Dec-1995

 

2390402

 

30-Mar-2001

Battle for the Crown

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815172

 

03-Jan-2013

 

 

 

 

Beach Party

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815182

 

03-Jan-2013

 

 

 

 

Beat the Heat

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563426

 

07-Mar-2012

 

 

 

 

Bee Lucky

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85425227

 

16-Sep-2011

 

4203595

 

04-Sep-2012

Beijing Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85265209

 

11-Mar-2011

 

4158764

 

12-Jun-2012

Better Off Ed

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642846

 

04-Jun-2012

 

 

 

 

Bewildered

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785367

 

21-Nov-2012

 

 

 

 

Big Sevens

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393552

 

10-Nov-2010

 

 

 

 

 

March 22, 2013

 

3

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Big Vegas

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85301631

 

21-Apr-2011

 

4162234

 

19-Jun-2012

Black & White

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85313683

 

05-May-2011

 

4049376

 

01-Nov-2011

Black & White Sevens

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85435857

 

29-Sep-2011

 

4153470

 

05-Jun-2012

Black and White 7s

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381558

 

03-Sep-2010

 

1381558

 

03-Sep-2010

Black and White Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132214

 

05-Nov-2010

 

1261440

 

20-Jan-2012

Black and White Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132184

 

05-Nov-2010

 

1261438

 

20-Jan-2012

Black Gold

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381559

 

03-Sep-2010

 

 

 

 

Black Gold

 

France

 

Bally Gaming International, Inc.

 

Registered

 

11259

 

22-Mar-1990

 

1582085

 

15-Nov-1990

Black Gold

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

73831263

 

13-Oct-1989

 

1629270

 

25-Dec-1990

Black Gold Black

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314878

 

06-May-2011

 

4053198

 

08-Nov-2011

Black Gold Black (words & design)

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

74022285

 

24-Jan-1990

 

1627332

 

11-Dec-1990

Black Gold Black and Design

 

France

 

Bally Gaming International, Inc.

 

Registered

 

11795

 

20-Jun-1990

 

1634060

 

16-Jul-1991

Black Star

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671975

 

20-Jan-2011

 

009671975

 

25-Nov-2011

Black Star

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028980

 

03-May-2010

 

3994917

 

12-Jul-2011

Blazing 777 & Design

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

765822

 

04-Oct-1994

 

TMA484,296

 

20-Oct-1997

Blazing 777 (words & design)

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

74523332

 

03-May-1994

 

1894972

 

23-May-1995

Blazing 7777’s & Design

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255149

 

26-Oct-1995

 

255149

 

28-Apr-1997

Blazing 777’s & Design

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

676374

 

26-Oct-1995

 

676374

 

26-Oct-1995

Blazing 777’s & Design

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95-14327

 

26-Oct-1995

 

95-14327

 

26-Oct-1995

Blazing 777’s & Design

 

France

 

Bally Gaming International, Inc.

 

Renewed

 

95/594857

 

27-Oct-1995

 

95594856

 

27-Oct-1995

Blazing 7s

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381560

 

03-Sep-2010

 

 

 

 

Blazing Dragons

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164003

 

28-Oct-2010

 

4165295

 

26-Jun-2012

Blazing Dragons

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672023

 

20-Jan-2011

 

009672023

 

28-Jun-2011

Blazing Inferno

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837937

 

31-Jan-2013

 

 

 

 

Blazing Peppers

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714669

 

28-Aug-2012

 

 

 

 

Blazing Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132215

 

05-Nov-2010

 

1209518

 

30-Mar-2011

Blazing Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132185

 

05-Nov-2010

 

1209594

 

18-Mar-2011

Blazing Sevens

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672049

 

20-Jan-2011

 

009672049

 

28-Jun-2011

Blazing Sevens Hot Shots

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787877

 

05-Apr-2012

 

010787877

 

05-Sep-2012

Blazing Stars

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85324883

 

19-May-2011

 

4049402

 

01-Nov-2011

 

March 22, 2013

 

4

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Blazing Sun

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028966

 

03-May-2010

 

3994916

 

12-Jul-2011

Blue Oasis

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734955

 

21-Sep-2012

 

 

 

 

Boiling Over

 

United States of America

 

Sierra Design Group

 

Registered

 

76545055

 

16-Sep-2003

 

2916988

 

11-Jan-2005

Bollywood Fantastic

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85285589

 

04-Apr-2011

 

 

 

 

Bonus Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470811

 

11-Nov-2011

 

4161380

 

19-Jun-2012

Bonus Sevens

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78218881

 

25-Feb-2003

 

2973043

 

19-Jul-2005

Bonus Strike

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85589394

 

04-Apr-2012

 

 

 

 

Bonus Strike 5

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563436

 

07-Mar-2012

 

 

 

 

Boxcar Bonus

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

78619446

 

28-Apr-2005

 

3079778

 

11-Apr-2006

Breakthrough Free Games

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85428606

 

21-Sep-2011

 

4195922

 

21-Aug-2012

Bullseye Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028974

 

03-May-2010

 

4242410

 

13-Nov-2012

Burger Run

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85251200

 

24-Feb-2011

 

4026219

 

13-Sep-2011

Buried Treasure

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390844

 

27-Oct-2010

 

1390844

 

27-Oct-2010

Buried Treasures

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132217

 

05-Nov-2010

 

1209519

 

30-Mar-2011

Buried Treasures

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132187

 

05-Nov-2010

 

1207595

 

18-Mar-2011

Buried Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311164

 

03-May-2011

 

4272849

 

08-Jan-2013

Burnout Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85770721

 

02-Nov-2012

 

 

 

 

Burnout Free Games Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734933

 

21-Sep-2012

 

 

 

 

Butterfly Bonanza

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85432399

 

26-Sep-2011

 

4203612

 

04-Sep-2012

Butterfly Fairy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714798

 

28-Aug-2012

 

 

 

 

By The Bay

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837989

 

31-Jan-2013

 

 

 

 

Ca$h Canyon

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868636

 

06-Mar-2013

 

 

 

 

Ca$h Wheel

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845570

 

09-Oct-2009

 

3908987

 

18-Jan-2011

Cairo Dreams

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78639443

 

27-May-2005

 

3357251

 

18-Dec-2007

Calamity Jane

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85225995

 

25-Jan-2011

 

 

 

 

Cape Lookout

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837898

 

31-Jan-2013

 

 

 

 

Cash Adventure

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

77126717

 

09-Mar-2007

 

3343255

 

27-Nov-2007

Cash Connection

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85428654

 

21-Sep-2011

 

4203601

 

04-Sep-2012

Cash Cruise

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85284312

 

01-Apr-2011

 

4272795

 

08-Jan-2013

Cash Eclipse

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731919

 

07-May-2009

 

4202676

 

04-Sep-2012

Cash For Life

 

Argentina

 

Bally Gaming International, Inc.

 

Pending

 

2411229

 

02-Mar-2006

 

 

 

 

Cash For Life

 

European Community

 

Bally Gaming International, Inc.

 

Registered

 

3032356

 

04-Feb-2003

 

3032356

 

04-Feb-2003

 

March 22, 2013

 

5

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Cash For Life

 

Peru

 

Bally Gaming International, Inc.

 

Registered

 

172748

 

 

 

88815

 

05-Mar-2020

Cash For Life

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2002706543

 

20-Mar-2002

 

254394

 

02-Sep-2003

Cash For Life

 

Brazil

 

Bally Gaming International, Inc.

 

Registered

 

825388295

 

21-Mar-2003

 

825388295

 

24-Jul-2007

Cash For Life

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Feb-2002

 

023154445

 

19-Mar-2002

Cash Hogs

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815174

 

03-Jan-2013

 

 

 

 

Cash Meteor

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312453

 

04-May-2011

 

4053181

 

08-Nov-2011

Cash Mountain

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132218

 

05-Nov-2010

 

1209520

 

30-Mar-2011

Cash Mountain

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132188

 

05-Nov-2010

 

1207596

 

18-Mar-2011

Cash Mountain

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390962

 

27-Oct-2010

 

1390962

 

27-Oct-2010

Cash Slide

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85204372

 

22-Dec-2010

 

 

 

 

Cash Spin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393597

 

10-Nov-2010

 

 

 

 

Cash Spin

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132219

 

05-Nov-2010

 

1209521

 

18-Mar-2011

Cash Spin

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132190

 

05-Nov-2010

 

1207597

 

30-Mar-2011

Cash Spin

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672081

 

20-Jan-2011

 

009672081

 

01-Sep-2011

Cash Spin

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

834214

 

12-Feb-2010

 

834214

 

12-Feb-2010

Cash Wave

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85301623

 

21-Apr-2011

 

4158921

 

12-Jun-2012

Cash Wizard

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845535

 

09-Oct-2009

 

3990705

 

05-Jul-2011

Cash Wizard Tiki Magic

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85657186

 

20-Jun-2012

 

 

 

 

Cash’M If You Can

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85585525

 

30-Mar-2012

 

 

 

 

Casino Critters

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85621106

 

09-May-2012

 

 

 

 

Casino Merchandising Technology

 

United States of America

 

Sierra Design Group

 

Registered

 

76311622

 

10-Sep-2001

 

2888168

 

28-Sep-2004

Celestial Garden

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785378

 

21-Nov-2012

 

 

 

 

Celtic Myst

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85838000

 

31-Jan-2013

 

 

 

 

Challenge Connection

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85867741

 

05-Mar-2013

 

 

 

 

Challenge Connection

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85734944

 

21-Sep-2012

 

 

 

 

Champions of Rome

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868540

 

06-Mar-2013

 

 

 

 

Chimney Stacks

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375532

 

19-Jul-2011

 

4211337

 

18-Sep-2012

Chimney Stacks

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

10185155

 

09-Aug-2011

 

10185155

 

21-Dec-2011

CHIMNEY STACKS

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1441600

 

09-Aug-2011

 

1441600

 

09-Aug-2011

China River

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466527

 

07-Nov-2011

 

 

 

 

Chinese Kitchen

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329232

 

24-May-2011

 

4080053

 

03-Jan-2012

Chinese Zodiac

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563434

 

07-Mar-2012

 

 

 

 

Choco Choco

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85259291

 

07-Mar-2011

 

 

 

 

CMP

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672122

 

20-Jan-2011

 

009672122

 

28-Jun-2011

 

March 22, 2013

 

6

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Code of the Ancients

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375508

 

19-Jul-2011

 

4280436

 

22-Jan-2013

Code Red

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85124967

 

08-Sep-2010

 

4122527

 

03-Apr-2012

Comedy

 

United States of America

 

Sierra Design Group

 

Registered

 

76472894

 

09-Dec-2002

 

2897816

 

26-Oct-2004

Compudigm

 

Malaysia

 

Bally Technologies, Inc.

 

Registered

 

01001147

 

19-Dec-2008

 

01001147

 

19-Dec-2008

Compudigm

 

Malaysia

 

Bally Technologies, Inc.

 

Registered

 

01001146

 

19-Dec-2008

 

01001146

 

19-Dec-2008

Compudigm

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765619

 

20-Jul-2000

 

001765619

 

05-Oct-2001

Compudigm

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

78506230

 

26-Oct-2004

 

3067705

 

14-Mar-2006

Conqueror of Jewels

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714683

 

28-Aug-2012

 

 

 

 

Coolsign

 

Canada

 

Bally Gaming, Inc.

 

Registered

 

1127518

 

09-Jan-2002

 

TMA650573

 

18-Oct-2005

Coolsign

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

002536688

 

16-Jan-2002

 

2536688

 

03-Jul-2003

Coolsign

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78080921

 

23-Aug-2001

 

2792837

 

09-Dec-2003

Coolsign

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

75795847

 

08-Sep-1999

 

2466541

 

03-Jul-2001

Copper Dropper

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77736157

 

13-May-2009

 

3722032

 

08-Dec-2009

Cosmic Piggy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756950

 

17-Oct-2012

 

 

 

 

Crazy Cash

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672131

 

20-Jan-2011

 

009672131

 

14-Sep-2011

Crazy Winners

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77735123

 

12-May-2009

 

3908700

 

18-Jan-2011

Crimson Rose

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837834

 

31-Jan-2013

 

 

 

 

Crystal Bay

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734950

 

21-Sep-2012

 

 

 

 

Crystal Fox

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546418

 

17-Feb-2012

 

 

 

 

Crystal Spider

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849365

 

13-Feb-2013

 

 

 

 

Cubana

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85382843

 

27-Jul-2011

 

4203482

 

04-Sep-2012

Cupid & Psyche

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684778

 

23-Jul-2012

 

 

 

 

Cupid’s Revenge

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85714656

 

28-Aug-2012

 

 

 

 

Dante’s Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756959

 

17-Oct-2012

 

 

 

 

Dante’s Lava Lounge

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85313799

 

05-May-2011

 

4076661

 

27-Dec-2011

Desert Oasis

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390977

 

27-Oct-2010

 

1390977

 

27-Oct-2010

Desert Oasis

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85438136

 

03-Oct-2011

 

4146618

 

22-May-2012

Devilicious

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425221

 

16-Sep-2011

 

 

 

 

Diamond Heat

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546431

 

17-Feb-2012

 

 

 

 

Diamond Line

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329247

 

24-May-2011

 

4053245

 

08-Nov-2011

Diamond Line Frenzy

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

78643627

 

03-Jun-2005

 

3090347

 

09-May-2006

Diamond Millions

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815192

 

03-Jan-2013

 

 

 

 

Diamond Peak

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672163

 

20-Jan-2011

 

009672163

 

28-Jun-2011

Diamond Peak

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85077091

 

02-Jul-2010

 

4096803

 

07-Feb-2012

Diamond Winners

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

676373

 

26-Oct-1995

 

676373

 

26-Oct-1995

 

March 22, 2013

 

7

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Diamond Winners

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255078

 

24-Oct-1995

 

255078

 

11-Dec-1998

Diamond Winners

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95-14326

 

26-Oct-1995

 

95-14326

 

26-Oct-1995

Diamond WInners

 

France

 

Bally Gaming International, Inc.

 

Renewed

 

95594862

 

27-Oct-1995

 

95594862

 

27-Oct-1995

Diamonds

 

United States of America

 

Sierra Design Group

 

Registered

 

76314174

 

19-Sep-2001

 

2935672

 

29-Mar-2005

Diamonds

 

United States of America

 

Sierra Design Group

 

Registered

 

76315105

 

20-Sep-2001

 

3024940

 

13-Dec-2005

Diamonds

 

United States of America

 

Sierra Design Group

 

Registered

 

76329234

 

24-Oct-2001

 

2935673

 

29-Mar-2005

Diamonds & Devils

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312602

 

04-May-2011

 

4049374

 

01-Nov-2011

Diamonds & Gems

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85432395

 

26-Sep-2011

 

 

 

 

Diamonds & Gems

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1450667

 

27-Sep-2011

 

1450667

 

27-Sep-2011

Diamonds and Gems

 

New Zealand

 

Bally Gaming, Inc.

 

Published

 

850064

 

 

 

 

 

 

Diamonds and Pearls

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329258

 

24-May-2011

 

4049411

 

01-Nov-2011

Diamonds of the Sea

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869019

 

06-Mar-2013

 

 

 

 

Directional Wilds

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428586

 

21-Sep-2011

 

 

 

 

DMK

 

Spain

 

Bally Gaming, Inc.

 

Registered

 

 

 

29-Apr-1992

 

1698807

 

04-Sep-1995

DMK

 

Benelux

 

Bally Gaming, Inc.

 

Registered

 

776075

 

18-Feb-1992

 

509803

 

 

DMK

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

 

 

20-Feb-1992

 

92/1419

 

15-Apr-1994

DMK

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

92416632

 

 

DMK

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Mar-1992

 

108.012

 

17-Jan-1995

Dolphin’s Tale

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756953

 

17-Oct-2012

 

 

 

 

Domino Train

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77595601

 

18-Oct-2008

 

3822620

 

20-Jul-2010

Double Diablo

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010261188

 

29-Aug-2011

 

010261188

 

10-Jan-2012

Double Diablo (colored word picture mark)

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

 

 

30-Aug-2011

 

 

 

 

Double Dragon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311498

 

03-May-2011

 

4053173

 

08-Nov-2011

Double Dynamo 7s

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329276

 

24-May-2011

 

4053246

 

08-Nov-2011

Double Fruit

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77831424

 

21-Sep-2009

 

3911989

 

25-Jan-2011

Double Jackpot Ninja Star

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830225

 

18-Sep-2009

 

3911980

 

25-Jan-2011

Double Joker

 

European Community

 

Bally Gaming, Inc.

 

Published

 

009672239

 

20-Jan-2011

 

 

 

 

Double Samurai

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830221

 

18-Sep-2009

 

3911979

 

25-Jan-2011

Down Under

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381571

 

03-Sep-2010

 

 

 

 

Dragon Attack

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849370

 

13-Feb-2013

 

 

 

 

Dragon Drop

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329308

 

24-May-2011

 

 

 

 

 

March 22, 2013

 

8

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Dragon Drop

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393555

 

10-Nov-2010

 

1393555

 

10-Nov-2010

Dragon Drop

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842708

 

26-May-2011

 

842708

 

26-May-2011

Dragon Drop

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058019

 

18-Jul-2011

 

058019

 

27-Oct-2011

Dragon Wheel

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85152098

 

13-Oct-2010

 

4183858

 

31-Jul-2012

Dragon Wonder

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164034

 

28-Oct-2010

 

4165296

 

26-Jun-2012

Dragons Peak

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664782

 

28-Jun-2012

 

 

 

 

DualVision

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672288

 

20-Jan-2011

 

009672288

 

28-Jun-2011

Dualvision

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85365985

 

07-Jul-2011

 

4093905

 

31-Jan-2012

Dutchman’s Gold

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672312

 

20-Jan-2011

 

009672312

 

28-Jun-2011

Dutchman’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070939

 

24-Jun-2010

 

4050261

 

01-Nov-2011

Early Retirement

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

77126788

 

09-Mar-2007

 

3343257

 

27-Nov-2007

Eastern Promise

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837829

 

31-Jan-2013

 

 

 

 

Easy Cash Eddy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375502

 

19-Jul-2011

 

4172919

 

10-Jul-2012

Easy Pickins

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85589384

 

04-Apr-2012

 

 

 

 

Electro 7’s

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77831427

 

21-Sep-2009

 

4029307

 

20-Sep-2011

Elite Bonusing Suite

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1450018

 

22-Sep-2011

 

 

 

 

Elite Bonusing Suite

 

New Zealand

 

Bally Gaming, Inc.

 

Published

 

849774

 

22-Sep-2011

 

 

 

 

Emerald Falls

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672338

 

20-Jan-2011

 

009672338

 

28-Jun-2011

Emerald Falls

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77944225

 

24-Feb-2010

 

3990878

 

05-Jul-2011

Emerald Falls

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381544

 

03-Sep-2010

 

1381544

 

03-Sep-2010

Emerald Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85251186

 

24-Feb-2011

 

4026218

 

13-Sep-2011

Emperor’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731987

 

07-May-2009

 

3908693

 

18-Jan-2011

Emperor’s Sword

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830219

 

18-Sep-2009

 

3911978

 

25-Jan-2011

Extra Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85281624

 

30-Mar-2011

 

4162137

 

19-Jun-2012

Fairy Play

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85178370

 

16-Nov-2010

 

3989531

 

05-Jul-2011

Fairy Play

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390987

 

27-Oct-2010

 

1390987

 

27-Oct-2010

Fairy Song

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714789

 

28-Aug-2012

 

 

 

 

Fairy Tree

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714782

 

28-Aug-2012

 

 

 

 

Fantastic 8s

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664779

 

28-Jun-2012

 

 

 

 

Feathered Friends

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85633656

 

23-May-2012

 

 

 

 

Fire Hose

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393565

 

10-Nov-2010

 

1393565

 

10-Nov-2010

Fire Moon

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714774

 

28-Aug-2012

 

 

 

 

Fireball

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132220

 

05-Nov-2010

 

 

 

 

Fireball

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132192

 

05-Nov-2010

 

1206728

 

15-Mar-2011

Fireball

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672353

 

20-Jan-2011

 

009672353

 

28-Jun-2011

Firebird

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77601567

 

27-Oct-2008

 

3716667

 

24-Nov-2009

Firebird Studios

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926391

 

02-Feb-2010

 

4125957

 

10-Apr-2012

 

March 22, 2013

 

9

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Fish’n For Loot

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356057

 

24-Jun-2011

 

4172885

 

10-Jul-2012

Fixin’ to Win

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77135735

 

20-Mar-2007

 

3347683

 

04-Dec-2007

Flippin Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204350

 

22-Dec-2010

 

4106692

 

28-Feb-2012

Flipping Chips

 

United States of America

 

Sierra Design Group

 

Registered

 

76512658

 

05-Aug-2003

 

2897908

 

26-Oct-2004

Florida Dice

 

United States of America

 

Sierra Design Group

 

Registered

 

76582073

 

10-Mar-2004

 

3086785

 

11-Oct-2005

Flying Carpet

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381553

 

03-Sep-2010

 

1381553

 

03-Sep-2010

Flying Carpet

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

977810

 

08-Dec-2008

 

1086633

 

03-Dec-2008

Flying Carpet

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77287073

 

24-Sep-2007

 

3818827

 

13-Jul-2010

Flying Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390988

 

27-Oct-2010

 

1390988

 

27-Oct-2010

Forest Nymph

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714756

 

28-Aug-2012

 

 

 

 

Forest Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470846

 

11-Nov-2011

 

4121993

 

03-Apr-2012

Forget Me Not

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837975

 

31-Jan-2013

 

 

 

 

Fort Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225992

 

25-Jan-2011

 

4110075

 

06-Mar-2012

Fortune 8’s

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

77079182

 

09-Jan-2007

 

3521278

 

21-Oct-2008

Fortune Fish

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85770734

 

02-Nov-2012

 

 

 

 

Free Games Fever

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85462944

 

02-Nov-2011

 

4269456

 

01-Jan-2013

Free Rangers

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132221

 

05-Nov-2010

 

1209523

 

30-Mar-2011

Free Rangers

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132193

 

05-Nov-2010

 

1207598

 

18-Mar-2011

Freedom Pays

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85324799

 

19-May-2011

 

4077045

 

27-Dec-2011

Fu Zai Yan Qian

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85569648

 

14-Mar-2012

 

 

 

 

FU ZAI YAN QIAN

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1449640

 

21-Sep-2011

 

 

 

 

Fu Zai Yan Qian

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

849682

 

26-May-2011

 

849682

 

26-May-2011

Fu Zai Yan Quan

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842748

 

26-May-2011

 

842748

 

26-May-2011

Fu Zai Yan Quan

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058031

 

18-Jul-2011

 

058031

 

27-Oct-2011

Fu Zai Yan Quan (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059244

 

05-Sep-2011

 

059244

 

27-Feb-2012

Game Maker

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

247033

 

01-Nov-1995

 

554260

 

30-Jul-1997

Game Maker

 

Panama

 

Bally Gaming, Inc.

 

Registered

 

79191

 

22-Jan-1996

 

79191

 

22-Jan-1996

Game Maker

 

Switzerland

 

Bally Gaming, Inc.

 

Registered

 

00759/2001

 

24-Jan-2001

 

485142

 

24-Jan-2001

Game Maker

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

676372

 

26-Oct-1995

 

676372

 

26-Oct-1995

Game Maker

 

United Kingdom

 

Bally Gaming, Inc.

 

Registered

 

2045136

 

01-Nov-1995

 

2045136

 

01-Nov-1995

Game Maker

 

United Kingdom

 

Bally Gaming, Inc.

 

Registered

 

2109546

 

01-Nov-1995

 

2109546

 

09-Sep-1996

Game Maker

 

Uruguay

 

Bally Gaming, Inc.

 

Registered

 

282396

 

03-Nov-1995

 

405091

 

07-Sep-1999

Game Maker

 

Benelux

 

Bally Gaming, Inc.

 

Registered

 

80.150

 

31-Oct-1995

 

586206

 

31-Oct-1995

Game Maker

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

62678

 

31-Oct-1995

 

2030-97

 

06-Aug-1997

Game Maker

 

Argentina

 

Bally Gaming, Inc.

 

Registered

 

2007261

 

01-Nov-1995

 

1627750

 

04-Mar-1997

Game Maker

 

Japan

 

Bally Gaming, Inc.

 

Registered

 

10-051536

 

17-Jun-1998

 

4353867

 

21-Jan-2000

 

March 22, 2013

 

10

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Game Maker

 

Arizona

 

Bally Gaming International, Inc.

 

Registered

 

30800163

 

23-Oct-1995

 

036405

 

23-Oct-1995

Game Maker

 

Colorado

 

Bally Gaming International, Inc.

 

Registered

 

28300068

 

20-Oct-1995

 

951129599

 

20-Oct-1995

Game Maker

 

Louisiana

 

Bally Gaming International, Inc.

 

Registered

 

28100352

 

04-Oct-1995

 

 

 

04-Oct-1995

Game Maker

 

Mississippi

 

Bally Gaming International, Inc.

 

Registered

 

28900894

 

06-Nov-1995

 

 

 

06-Nov-1995

Game Maker

 

Nevada

 

Bally Gaming International, Inc.

 

Registered

 

29600489

 

21-Nov-2000

 

 

 

21-Nov-1995

Game Maker

 

New Jersey

 

Bally Gaming International, Inc.

 

Registered

 

30000594

 

24-Oct-1995

 

13689

 

24-Oct-1995

Game Maker

 

New Mexico

 

Bally Gaming International, Inc.

 

Registered

 

29600210

 

06-Dec-1995

 

TK95120604

 

06-Dec-1995

Game Maker

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255079

 

24-Oct-1995

 

255079

 

29-Sep-1998

Game Maker

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95-14328

 

26-Oct-1995

 

95/14328

 

26-Oct-1995

Game Maker

 

Brazil

 

Bally Gaming International, Inc.

 

Registered

 

819140457

 

08-Mar-1996

 

819140457

 

17-Nov-1998

Game Maker

 

Costa Rica

 

Bally Gaming International, Inc.

 

Registered

 

107841

 

24-May-1996

 

107841

 

11-Jun-1998

Game Maker

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

127005

 

15-Nov-1995

 

127005

 

17-Mar-1998

Game Maker

 

Spain

 

Bally Gaming, Inc.

 

Renewed

 

2003573

 

26-Dec-1995

 

2003573

 

05-Jun-1996

Game Maker

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

795400

 

02-Nov-1995

 

TMA469,718

 

27-Jan-1997

Game Maker

 

France

 

Bally Gaming International, Inc.

 

Renewed

 

95/594863

 

27-Oct-1995

 

95594863

 

27-Oct-1995

Game Maker

 

Germany

 

Bally Gaming International, Inc.

 

Renewed

 

657672

 

20-Jun-1996

 

657672

 

20-Jun-1996

Gameflix

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85258200

 

04-Mar-2011

 

 

 

 

Gamekeeper

 

Canada

 

Bally Gaming, Inc.

 

Registered

 

836832

 

17-Feb-1997

 

TMA489,537

 

09-Feb-1998

GameMaker

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77506965

 

24-Jun-2008

 

3569763

 

03-Feb-2009

Gamemaker HD

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132222

 

05-Nov-2010

 

 

 

 

Gamemaker HD

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132194

 

05-Nov-2010

 

1207599

 

18-Mar-2011

Gamepoint

 

Canada

 

Bally Gaming, Inc.

 

Registered

 

752189

 

13-Apr-1994

 

TMA475,774

 

06-May-1997

Gaucho Gold

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672387

 

20-Jan-2011

 

009672387

 

28-Jun-2011

Gaucho’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85034659

 

10-May-2010

 

3982582

 

21-Jun-2011

 

March 22, 2013

 

11

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Gems of Fire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85411798

 

31-Aug-2011

 

4203568

 

04-Sep-2012

Genie’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664742

 

28-Jun-2012

 

 

 

 

Get Rich on Route 66

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869014

 

06-Mar-2013

 

 

 

 

Gifts from the Gods

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132223

 

05-Nov-2010

 

1209855

 

31-Mar-2011

Gifts from the Gods

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132195

 

05-Nov-2010

 

1207600

 

18-Mar-2011

Ginger Wilde

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837877

 

31-Jan-2013

 

 

 

 

Give A Hoot

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837909

 

31-Jan-2013

 

 

 

 

Glacier Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470857

 

11-Nov-2011

 

4121994

 

03-Apr-2012

Glitter Ball

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85642851

 

04-Jun-2012

 

 

 

 

Goddess of Wealth

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375546

 

19-Jul-2011

 

4211338

 

18-Sep-2012

Gold Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132224

 

05-Nov-2010

 

 

 

 

Gold Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132196

 

05-Nov-2010

 

 

 

 

Gold Bug

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390990

 

27-Oct-2010

 

1390990

 

27-Oct-2010

Gold Bug

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85425969

 

19-Sep-2011

 

4128853

 

17-Apr-2012

Gold Bug Free Rangers

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77907345

 

07-Jan-2010

 

3829617

 

03-Aug-2010

Gold Down Under

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390991

 

27-Oct-2010

 

1390991

 

27-Oct-2010

Gold Mine

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1390992

 

27-Oct-2010

 

 

 

 

Gold Mine

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132225

 

05-Nov-2010

 

1209856

 

31-Mar-2011

Gold Mine

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132198

 

05-Nov-2010

 

1262964

 

26-Jan-2012

Gold Nuggets

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85241905

 

14-Feb-2011

 

4132907

 

24-Apr-2012

Gold on the Bayou

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672395

 

20-Jan-2011

 

009672395

 

28-Jun-2011

Gold on the Bayou

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028954

 

03-May-2010

 

4158298

 

12-Jun-2012

Gold Rush

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258182

 

04-Mar-2011

 

4258317

 

11-Dec-2012

Gold Vault

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226035

 

25-Jan-2011

 

4143761

 

15-May-2012

Goldbeard’s Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245430

 

17-Feb-2011

 

4026029

 

13-Sep-2011

Golden 8s

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245483

 

17-Feb-2011

 

4111086

 

13-Mar-2012

Golden Bell

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325887

 

20-May-2011

 

4049407

 

01-Nov-2011

GOLDEN EMPIRE

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1382571

 

09-Sep-2010

 

1382571

 

09-Sep-2010

Golden Flash

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028989

 

03-May-2010

 

3994918

 

12-Jul-2011

Golden Fleece

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77442176

 

07-Apr-2008

 

3818923

 

13-Jul-2010

Golden Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390993

 

27-Oct-2010

 

1390993

 

27-Oct-2010

Golden Monkey

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78819915

 

21-Feb-2006

 

3299810

 

25-Sep-2007

Golden Nile

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058023

 

18-Jul-2011

 

058023

 

27-Oct-2011

Golden Pharaoh

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672429

 

20-Jan-2011

 

009672429

 

28-Jun-2011

Golden Pharaoh

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77944229

 

24-Feb-2010

 

4046095

 

25-Oct-2011

Golden Reef

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672452

 

20-Jan-2011

 

009672452

 

28-Jun-2011

Golden Reef

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926412

 

02-Feb-2010

 

3994672

 

12-Jul-2011

 

March 22, 2013

 

12

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Golden Scarab

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546392

 

17-Feb-2012

 

 

 

 

Golden Sceptre

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734171

 

11-May-2009

 

3838877

 

24-Aug-2010

Golden Tone

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664756

 

28-Jun-2012

 

 

 

 

Golden Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77508886

 

26-Jun-2008

 

3655721

 

14-Jul-2009

Golden Wheels

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845636

 

09-Oct-2009

 

3901698

 

04-Jan-2011

Golden Winners

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85332819

 

27-May-2011

 

 

 

 

Grand Slam

 

Germany

 

Bally Gaming International, Inc.

 

Registered

 

 

 

29-Oct-1990

 

2005058

 

15-Oct-1991

Green & Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398027

 

15-Aug-2011

 

4272988

 

08-Jan-2013

GREEN DRAGON

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427292

 

26-May-2011

 

1427292

 

26-May-2011

Green Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842712

 

26-May-2011

 

842712

 

26-May-2011

Green Dragon, Red Dragon

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058027

 

18-Jul-2011

 

058027

 

27-Oct-2011

Green Dragon, Red Dragon (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059927

 

20-Sep-2011

 

059927

 

27-Feb-2012

GridIron

 

United States of America

 

Sierra Design Group

 

Registered

 

78164363

 

16-Sep-2002

 

2896355

 

19-Oct-2004

Groovy Louey

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756955

 

17-Oct-2012

 

 

 

 

Groovy Machine

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311528

 

03-May-2011

 

4104636

 

28-Feb-2012

GTM

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77221799

 

03-Jul-2007

 

3385138

 

19-Feb-2008

Hammer Head

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926408

 

02-Feb-2010

 

3994671

 

12-Jul-2011

Hand of the Devil

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466520

 

07-Nov-2011

 

 

 

 

Hand of the Devil

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

852062

 

08-Nov-2011

 

852062

 

08-Nov-2011

Hand of the Devil

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1458092

 

08-Nov-2011

 

1458092

 

08-Nov-2011

Hatch the Ca$h

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314957

 

06-May-2011

 

4053199

 

08-Nov-2011

Hatch the Cash

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132226

 

05-Nov-2010

 

1209857

 

31-Mar-2011

Hatch the Cash

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132199

 

05-Nov-2010

 

1207601

 

18-Mar-2011

Hatch the Cash

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390994

 

27-Oct-2010

 

1390994

 

27-Oct-2010

Havana Cubana

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85382841

 

27-Jul-2011

 

4203481

 

04-Sep-2012

Heavenly Empress

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481545

 

28-Nov-2011

 

 

 

 

Hera’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563442

 

07-Mar-2012

 

 

 

 

Hidden Paradise

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734253

 

11-May-2009

 

4214273

 

25-Sep-2012

Hidden Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77134711

 

19-Mar-2007

 

3347615

 

04-Dec-2007

Hidden Riches

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

2405305

 

31-Oct-2005

Hidden Treasures

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

306934

 

19-May-2006

Hidden Treasures

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

2391236

 

06-May-2005

Hip Hip Hippo

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815194

 

03-Jan-2013

 

 

 

 

Hoards of Loot

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684749

 

23-Jul-2012

 

 

 

 

 

March 22, 2013

 

13

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Honey Bunny

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849379

 

13-Feb-2013

 

 

 

 

Hot & Spicy

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672486

 

20-Jan-2011

 

009672486

 

28-Jun-2011

Hot Lines

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312158

 

04-May-2011

 

4053178

 

08-Nov-2011

Hot Shot

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872457

 

13-Nov-2009

 

3849632

 

21-Sep-2010

Hot Shot Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872552

 

13-Nov-2009

 

3849633

 

21-Sep-2010

Hot Shot Progressive

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672551

 

20-Jan-2011

 

009672551

 

30-Nov-2011

Hot Shot Progressive

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872548

 

13-Nov-2009

 

3852621

 

28-Sep-2010

Hot Shots

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132200

 

05-Nov-2010

 

 

 

 

Hot Shots

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1344865

 

11-Feb-2010

 

 

 

 

Hot Shots

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132227

 

05-Nov-2010

 

1269078

 

05-Nov-2010

Hot Spin

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85221570

 

19-Jan-2011

 

 

 

 

HOT SPIN

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1405761

 

27-Jan-2011

 

1405761

 

27-Jan-2011

Hot Wins

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664737

 

28-Jun-2012

 

 

 

 

Hot Zone

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673054

 

20-Jan-2011

 

009673054

 

01-Dec-2011

Hot Zone

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845552

 

09-Oct-2009

 

3901697

 

04-Jan-2011

Hummingbird Honey

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85462948

 

02-Nov-2011

 

 

 

 

Icicle Alley

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734303

 

11-May-2009

 

3826188

 

27-Jul-2010

iDeck

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673071

 

20-Jan-2011

 

009673071

 

28-Jun-2011

iDeck

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381554

 

03-Sep-2010

 

1381554

 

03-Sep-2010

Inca Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070954

 

24-Jun-2010

 

4050262

 

01-Nov-2011

Instant Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77595599

 

18-Oct-2008

 

3750549

 

16-Feb-2010

Instant Riches

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1344871

 

11-Feb-2010

 

 

 

 

INSTANT RICHES

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1439325

 

27-Jul-2011

 

 

 

 

Instant Riches

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132228

 

05-Nov-2010

 

1209858

 

31-Mar-2011

Instant Riches

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132201

 

05-Nov-2010

 

1207602

 

18-Mar-2011

Instant Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85179414

 

17-Nov-2010

 

3993122

 

12-Jul-2011

iReels

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381556

 

03-Sep-2010

 

1381556

 

03-Sep-2010

Island Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85444323

 

11-Oct-2011

 

4121952

 

03-Apr-2012

Island Wins

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225951

 

25-Jan-2011

 

3998226

 

19-Jul-2011

iView

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673112

 

20-Jan-2011

 

009673112

 

25-Nov-2011

iView

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78463201

 

06-Aug-2004

 

3230640

 

17-Apr-2007

iVista

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1412586

 

04-Mar-2011

 

 

 

 

iVista

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

838098

 

04-Mar-2011

 

838098

 

04-Mar-2011

iVista DM

 

Australia

 

Bally Gaming, Inc.

 

Published

 

1422158

 

27-Apr-2011

 

 

 

 

iVista DM

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

840898

 

27-Apr-2011

 

840898

 

27-Apr-2011

Jackpot

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391013

 

27-Oct-2010

 

 

 

 

Jackpot Empire

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837972

 

31-Jan-2013

 

 

 

 

 

March 22, 2013

 

14

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Jackpot Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390996

 

27-Oct-2010

 

1390996

 

27-Oct-2010

Jackpot Lanterns

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85089014

 

21-Jul-2010

 

4222378

 

09-Oct-2012

Jackpot Rumble

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684738

 

23-Jul-2012

 

 

 

 

Jewel of the Dragon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258141

 

04-Mar-2011

 

4132968

 

24-Apr-2012

Joy of Samba

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714879

 

28-Aug-2012

 

 

 

 

Juggling Jack

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85633651

 

23-May-2012

 

 

 

 

Juicy Loot

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390997

 

27-Oct-2010

 

1390997

 

27-Oct-2010

Jumpin’ Jungle

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393592

 

10-Nov-2010

 

 

 

 

King of Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398023

 

15-Aug-2011

 

4203528

 

04-Sep-2012

Kingdom of Mysteries

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546405

 

17-Feb-2012

 

 

 

 

King’s Crown

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731923

 

07-May-2009

 

3846122

 

07-Sep-2010

King’s Jewels

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314891

 

06-May-2011

 

4158969

 

12-Jun-2012

King’s Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731980

 

07-May-2009

 

3920451

 

15-Feb-2011

Kiss Me

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837906

 

31-Jan-2013

 

 

 

 

Kite Party

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815188

 

03-Jan-2013

 

 

 

 

Koi Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85476351

 

18-Nov-2011

 

 

 

 

Ladies First

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837894

 

31-Jan-2013

 

 

 

 

Lady Robin Hood

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85258569

 

04-Mar-2011

 

 

 

 

Land of Liberty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470349

 

11-Nov-2011

 

4121991

 

03-Apr-2012

Lightning Jackpots

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85332764

 

27-May-2011

 

4151572

 

29-May-2012

Lightning Reels

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325382

 

19-May-2011

 

4104733

 

28-Feb-2012

Live Floor View

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815210

 

03-Jan-2013

 

 

 

 

Locking Hot Zone

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868839

 

06-Mar-2013

 

 

 

 

Lotsa Money

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78233089

 

02-Apr-2003

 

2968328

 

12-Jul-2005

Love is in the Air

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375524

 

19-Jul-2011

 

4172920

 

10-Jul-2012

Love Meter

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673138

 

20-Jan-2011

 

009673138

 

28-Jun-2011

Lover’s Peacock

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714753

 

28-Aug-2012

 

 

 

 

Lucky Bamboo

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466540

 

07-Nov-2011

 

 

 

 

Lucky Lamp

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78824680

 

27-Feb-2006

 

3386658

 

19-Feb-2008

Lucky Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381562

 

03-Sep-2010

 

1381562

 

03-Sep-2010

Lucky Luigi’s Pizza

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132203

 

05-Nov-2010

 

1207603

 

18-Mar-2011

Lucky Luigi’s Pizza

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132229

 

05-Nov-2010

 

1268759

 

05-Nov-2010

Lucky Luigi’s Pizzeria

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78653546

 

17-Jun-2005

 

3395941

 

11-Mar-2008

Lucky Neko

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85714864

 

28-Aug-2012

 

 

 

 

Lucky Swap

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85734884

 

21-Sep-2012

 

 

 

 

 

March 22, 2013

 

15

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Magic Bells

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226026

 

25-Jan-2011

 

4139991

 

08-May-2012

Magic Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390999

 

27-Oct-2010

 

1390999

 

27-Oct-2010

Magic Money

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381563

 

03-Sep-2010

 

 

 

 

Magic Money

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673161

 

20-Jan-2011

 

009673161

 

28-Jun-2011

Magic Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734128

 

11-May-2009

 

3920459

 

15-Feb-2011

Magic Monkey

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85433363

 

27-Sep-2011

 

4146484

 

22-May-2012

Majestic Royals

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77688918

 

11-Mar-2009

 

3815374

 

06-Jul-2010

Majestic Stag

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546410

 

17-Feb-2012

 

 

 

 

Mantra

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926384

 

02-Feb-2010

 

4003293

 

26-Jul-2011

Mastercom

 

Benelux

 

Bally Gaming, Inc.

 

Registered

 

 

 

 

 

509905

 

 

Mastercom

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

92/1418

 

20-Feb-1992

Mastercom

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

92416636

 

 

Mastercom

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Mar-1992

 

108.011

 

17-Jan-1995

Mastercom

 

Germany

 

Bally Gaming International, Inc.

 

Renewed

 

B 98512/9 Wz

 

08-May-1993

 

2065387

 

08-May-1993

Mayan Gems

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85466534

 

07-Nov-2011

 

4258956

 

11-Dec-2012

Mayan Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225977

 

25-Jan-2011

 

3998228

 

19-Jul-2011

Mayan Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1479795

 

13-Mar-2012

 

1479795

 

22-Oct-2012

Mayan Treasures

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

955506

 

13-Mar-2012

 

955506

 

13-Mar-2012

MCC

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673203

 

20-Jan-2011

 

009673203

 

28-Jun-2011

Meet Me In The Middle

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845528

 

09-Oct-2009

 

3905412

 

11-Jan-2011

Mega Fruits

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77685799

 

06-Mar-2009

 

3826019

 

27-Jul-2010

Mega Stacks

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85839052

 

31-Jan-2013

 

 

 

 

Mega Winner

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77509399

 

26-Jun-2008

 

3772516

 

06-Apr-2010

Mega Winner 2

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787976

 

05-Apr-2012

 

010787976

 

05-Sep-2012

Mega Winners

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132230

 

05-Nov-2010

 

 

 

 

Mega Winners

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391000

 

27-Oct-2010

 

 

 

 

Mega Winners

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132204

 

05-Nov-2010

 

1207604

 

18-Mar-2011

Memory Pay

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85466513

 

07-Nov-2011

 

4269484

 

01-Jan-2013

Mercury

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77927253

 

03-Feb-2010

 

4109363

 

06-Mar-2012

Mermaid Kingdom

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356072

 

24-Jun-2011

 

4211227

 

18-Sep-2012

Mermaid’s Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245440

 

17-Feb-2011

 

4026031

 

13-Sep-2011

Midnight Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85267309

 

15-Mar-2011

 

4100208

 

14-Feb-2012

Midnight Moon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028960

 

03-May-2010

 

3994915

 

12-Jul-2011

Mighty Civilization

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132231

 

05-Nov-2010

 

1209859

 

31-Mar-2011

 

March 22, 2013

 

16

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Mighty Civilization

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132205

 

05-Nov-2010

 

1207605

 

18-Mar-2011

Mighty Galleons

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132232

 

05-Nov-2010

 

1209860

 

31-Mar-2011

Mighty Galleons

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132206

 

05-Nov-2010

 

1207606

 

18-Mar-2011

Millionaire Sevens

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845365

 

09-Oct-2009

 

3978845

 

14-Jun-2011

Money For Life

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Feb-2002

 

023154446

 

19-Mar-2002

Money For Life (Word)

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2002706542

 

20-Mar-2002

 

247359

 

03-Mar-2028

Money Match

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312409

 

04-May-2011

 

4053180

 

08-Nov-2011

Money Mayhem

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204347

 

22-Dec-2010

 

4203001

 

04-Sep-2012

Money Moon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85301648

 

21-Apr-2011

 

4158922

 

12-Jun-2012

Money Talks

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398232

 

15-Aug-2011

 

4195839

 

21-Aug-2012

Money Vault

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312727

 

04-May-2011

 

4053183

 

08-Nov-2011

Money Wheel

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85152100

 

13-Oct-2010

 

4191278

 

14-Aug-2012

Money Works

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204367

 

22-Dec-2010

 

4158599

 

12-Jun-2012

Monkey Magic

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393556

 

10-Nov-2010

 

1393556

 

10-Nov-2010

Monkey’s Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245455

 

17-Feb-2011

 

4026034

 

13-Sep-2011

Monster Luck

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78943432

 

02-Aug-2006

 

4202770

 

04-Sep-2012

Moon Dynasty

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

955507

 

13-Mar-2012

 

 

 

 

Moon Dynasty

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1479796

 

13-Mar-2012

 

1479796

 

22-Oct-2012

Moon Dynasty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85377855

 

21-Jul-2011

 

4172923

 

10-Jul-2012

Moon Goddess

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77907343

 

07-Jan-2010

 

4122237

 

03-Apr-2012

Moonlight Rider

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714734

 

28-Aug-2012

 

 

 

 

Moonlight Shadow

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714728

 

28-Aug-2012

 

 

 

 

Moonshine Madness

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869027

 

06-Mar-2013

 

 

 

 

MP Roulette

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393594

 

10-Nov-2010

 

1393594

 

10-Nov-2010

Ms. Clara T

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132233

 

05-Nov-2010

 

1209861

 

31-Mar-2011

Ms. Clara T

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132207

 

05-Nov-2010

 

1207383

 

18-Mar-2011

Mysteria

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226022

 

25-Jan-2011

 

4139990

 

08-May-2012

Mystery Free Games

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785342

 

21-Nov-2012

 

 

 

 

Mystery Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391002

 

27-Oct-2010

 

1391002

 

27-Oct-2010

Mystery Stacked Reels

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726496

 

11-Sep-2012

 

 

 

 

Mystery Stacks Multiplier

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726509

 

11-Sep-2012

 

 

 

 

Night Watch

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837886

 

31-Jan-2013

 

 

 

 

None (design only)

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765585

 

20-Jul-2000

 

001765585

 

17-Sep-2001

Northern Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85470274

 

11-Nov-2011

 

 

 

 

Northern Gold

 

Macau

 

Bally Gaming, Inc.

 

Pending

 

061460 (575)

 

18-Nov-2011

 

 

 

 

 

March 22, 2013

 

17

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Northern Gold

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

851451

 

26-Oct-2011

 

 

 

 

Northern Gold

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1456005

 

26-Oct-2011

 

1456005

 

26-Oct-2011

Ocean Dreams

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

 

 

13-Oct-2004

 

299130

 

05-Dec-2005

Ocean Dreams

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

002372213

 

06-Sep-2004

 

002372213

 

30-Sep-2005

Offer Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785289

 

21-Nov-2012

 

 

 

 

Ole Jalapenos

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673245

 

20-Jan-2011

 

009673245

 

28-Jun-2011

Ole Jalapenos Hot & Spicy

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868421

 

06-Mar-2013

 

 

 

 

One View

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85820575

 

10-Jan-2013

 

 

 

 

Outback Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85419338

 

09-Sep-2011

 

 

 

 

OUTBACK TREASURES

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1344876

 

11-Feb-2010

 

1344876

 

11-Feb-2010

Outback Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391005

 

27-Oct-2010

 

1391005

 

27-Oct-2010

Pacific Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325405

 

19-May-2011

 

4049406

 

01-Nov-2011

Pacific Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391007

 

27-Oct-2010

 

1391007

 

27-Oct-2010

Paradise Beach

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85305353

 

26-Apr-2011

 

4158940

 

12-Jun-2012

Passion of the Nile

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837780

 

31-Jan-2013

 

 

 

 

Peacock Plenty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226031

 

25-Jan-2011

 

4165412

 

26-Jun-2012

Pearl Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

839936

 

08-Apr-2011

 

839936

 

08-Apr-2011

PEARL DRAGON

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1418994

 

08-Apr-2011

 

1418994

 

08-Apr-2011

Peek-A-Boo-Pixie

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85633644

 

23-May-2012

 

 

 

 

Perfect 8

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329315

 

24-May-2011

 

 

 

 

PERFECT 8

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427304

 

26-May-2011

 

1427304

 

26-May-2011

Perfect 8

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842742

 

26-May-2011

 

842742

 

26-May-2011

Perfect 8

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058021

 

18-Jul-2011

 

058021

 

27-Oct-2011

Perfect 8 (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059240

 

05-Sep-2011

 

059240

 

27-Feb-2012

Persian Empire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225940

 

25-Jan-2011

 

3998225

 

19-Jul-2011

Pharaoh’s Dream

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

846426

 

26-Jul-2011

 

846426

 

26-Jul-2011

Pharaoh’s Dream

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85377862

 

21-Jul-2011

 

4211349

 

18-Sep-2012

PHARAOH’S DREAM

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1438933

 

26-Jul-2011

 

1438933

 

26-Jul-2011

Pharaoh’s Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731976

 

07-May-2009

 

3948384

 

19-Apr-2011

Pick A Puppy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714875

 

28-Aug-2012

 

 

 

 

Pick’em Poker

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78390100

 

24-Mar-2004

 

3010802

 

01-Nov-2005

Pink Pearl

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258148

 

04-Mar-2011

 

4092282

 

24-Jan-2012

Pirate Beach

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312631

 

04-May-2011

 

4045560

 

25-Oct-2011

Pirate’s Gold

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

2391237

 

06-May-2005

 

March 22, 2013

 

18

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Pirate’s Quest

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85413586

 

01-Sep-2011

 

 

 

 

Pirate’s Trove

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225932

 

25-Jan-2011

 

4286523

 

05-Feb-2013

Pit Stop Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734924

 

21-Sep-2012

 

 

 

 

Platinum 7s

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85657201

 

20-Jun-2012

 

 

 

 

Plum Crazy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845252

 

09-Oct-2009

 

3901693

 

04-Jan-2011

Plum Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845542

 

09-Oct-2009

 

3929562

 

08-Mar-2011

Poison

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849350

 

13-Feb-2013

 

 

 

 

Polar Magic

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714711

 

28-Aug-2012

 

 

 

 

Power Max

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325374

 

19-May-2011

 

4074220

 

20-Dec-2011

Power Paytable Progressive

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85411819

 

31-Aug-2011

 

 

 

 

Power Progressives

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132234

 

05-Nov-2010

 

1209862

 

31-Mar-2011

Power Progressives

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132208

 

05-Nov-2010

 

1258941

 

05-Jan-2012

Power Progressives

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77484254

 

27-May-2008

 

3560487

 

13-Jan-2009

Power Strike

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85384075

 

28-Jul-2011

 

4138076

 

08-May-2012

Power Up

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785436

 

21-Nov-2012

 

 

 

 

Precious Diamonds

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

842221

 

19-May-2011

 

 

 

 

PRECIOUS DIAMONDS

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1426021

 

19-May-2011

 

1426021

 

19-May-2011

Precious Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85384061

 

28-Jul-2011

 

4272968

 

08-Jan-2013

Pro Series

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

009673278

 

20-Jan-2011

 

 

 

 

Pro Series

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

849767

 

22-Sep-2011

 

 

 

 

Pro Series

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1450004

 

22-Sep-2011

 

 

 

 

Pro Slant

 

Australia

 

Bally Gaming, Inc.

 

Published

 

1450006

 

22-Sep-2011

 

 

 

 

Pro Slant

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

849768

 

22-Sep-2011

 

849768

 

22-Sep-2011

Pro Sound Chair

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481513

 

28-Nov-2011

 

 

 

 

Prochinko

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664775

 

28-Jun-2012

 

 

 

 

Proseries

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

757251

 

16-Jun-1994

 

TMA452,506

 

29-Dec-1995

Proslant

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

762712

 

25-Aug-1994

 

TMA481,900

 

02-Sep-1997

Proslot

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

757252

 

16-Jun-1994

 

TMA444147

 

16-Jun-1995

Provideo

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

757253

 

16-Jun-1994

 

TMA444148

 

16-Jun-1995

Psychic Spin

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325416

 

19-May-2011

 

4074221

 

20-Dec-2011

Puppy Plunder

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849359

 

13-Feb-2013

 

 

 

 

Quartermillion$

 

Canada

 

Bally Gaming International, Inc.

 

Registered

 

1249174

 

02-Mar-2005

 

TMA667039

 

06-Jul-2006

Queen of Cairo

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

78639443

 

27-May-2005

 

3357251

 

18-Dec-2007

Queen of Cairo

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

2372214

 

06-Sep-2004

 

2372214

 

23-Sep-2005

Quick Hit

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132235

 

05-Nov-2010

 

1209863

 

31-Mar-2011

Quick Hit

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132209

 

05-Nov-2010

 

1207384

 

18-Mar-2011

 

March 22, 2013

 

19

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Quick Hit

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1344869

 

11-Feb-2010

 

1344869

 

11-Feb-2010

Quick Hit

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787935

 

05-Apr-2012

 

010787935

 

05-Sep-2012

Quick Hit

 

New Zealand

 

Bally Technologies, Inc.

 

Registered

 

842153

 

17-May-2011

 

842153

 

17-May-2011

Quick Hit Black & White

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787968

 

05-Apr-2012

 

010787968

 

05-Sep-2012

Quick Hit Diamond

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391008

 

27-Oct-2010

 

1391008

 

27-Oct-2010

Quick Hit Diamond

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85433401

 

27-Sep-2011

 

4128861

 

17-Apr-2012

Quick Hit Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

848903

 

07-Sep-2011

 

 

 

 

Quick Hit Dragon

 

Australia

 

Bally Gaming, Inc.

 

Published

 

1450015

 

22-Sep-2011

 

 

 

 

Quick Hit Dragon

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

10201283

 

17-Aug-2011

 

10201283

 

29-Dec-2011

Quick Hit Dragon

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059114

 

31-Aug-2011

 

059114

 

11-Jun-2012

QUICK HIT DRAGON

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1447160

 

07-Sep-2011

 

1447160

 

07-Sep-2011

Quick Hit Platinum

 

New Zealand

 

Bally Technologies, Inc.

 

Pending

 

842404

 

23-May-2011

 

 

 

 

Quick Hit Platinum

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132236

 

05-Nov-2010

 

1209864

 

31-Mar-2011

Quick Hit Platinum

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132210

 

05-Nov-2010

 

1207385

 

18-Mar-2011

Quick Hit Platinum

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1344867

 

11-Feb-2010

 

1344867

 

11-Feb-2010

Quick Hit Platinum

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77223010

 

05-Jul-2007

 

3838273

 

24-Aug-2010

Quick Hit Pro

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398242

 

15-Aug-2011

 

4231129

 

23-Oct-2012

Quick Hit Ultimate

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837917

 

31-Jan-2013

 

 

 

 

Quick Hits Wild Jackpot Triple Blazing Sevens

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

EC010747244

 

22-Mar-2012

 

 

 

22-Mar-2012

Radiant Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470281

 

11-Nov-2011

 

4203726

 

04-Sep-2012

Radiating Wilds

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756569

 

17-Oct-2012

 

 

 

 

Rain Goddess

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642843

 

04-Jun-2012

 

 

 

 

Rainbow Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

955505

 

13-Mar-2012

 

 

 

 

Rainbow Dragon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85265198

 

11-Mar-2011

 

4218725

 

02-Oct-2012

Rainbow Dragon

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1479794

 

13-Mar-2012

 

1479794

 

22-Oct-2012

Ramses Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164635

 

29-Oct-2010

 

4165297

 

26-Jun-2012

Rapid-5-Way

 

Germany

 

Bally Gaming International, Inc.

 

Registered

 

B894889wz

 

22-Mar-1990

 

1172669

 

26-Feb-1991

Rapid-5-Way

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

73831260

 

13-Oct-1989

 

1595582

 

08-May-1990

RED PACKET

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427294

 

26-May-2011

 

1427294

 

26-May-2011

Red Packet

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842747

 

26-May-2011

 

842747

 

26-May-2011

Red Packet

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058029

 

18-Jul-2011

 

058029

 

27-Oct-2011

Red Packet (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059242

 

05-Sep-2011

 

059242

 

27-Feb-2012

Red Phoenix

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664773

 

28-Jun-2012

 

 

 

 

Reel Gems

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673294

 

20-Jan-2011

 

009673294

 

30-Jun-2011

Reel Image

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85324897

 

19-May-2011

 

4074216

 

20-Dec-2011

 

March 22, 2013

 

20

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Reel Mania

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77509372

 

26-Jun-2008

 

3904739

 

11-Jan-2011

Reel Money

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673311

 

20-Jan-2011

 

009673311

 

30-Jun-2011

Reel Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77490560

 

04-Jun-2008

 

3530973

 

11-Nov-2008

Reel Warriors

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926377

 

02-Feb-2010

 

4122263

 

03-Apr-2012

Reel Wild Jaguar

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311187

 

03-May-2011

 

4165697

 

26-Jun-2012

Rich & Famous

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85319024

 

12-May-2011

 

4049386

 

01-Nov-2011

Rich & Famous

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

795399

 

02-Nov-1995

 

TMA469,665

 

24-Jan-1997

Riches of Royalty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731965

 

07-May-2009

 

4109189

 

06-Mar-2012

Riches of the Kings

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85284308

 

01-Apr-2011

 

4206986

 

11-Sep-2012

Riki’s Desert Oasis

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391009

 

27-Oct-2010

 

1391009

 

27-Oct-2010

Ring of Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734122

 

11-May-2009

 

3838876

 

24-Aug-2010

Rise of Ra

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664769

 

28-Jun-2012

 

 

 

 

Rising X

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734904

 

21-Sep-2012

 

 

 

 

River Sun

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514857

 

18-Sep-2012

 

 

 

 

River Wild

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381543

 

03-Sep-2010

 

1381543

 

03-Sep-2010

River Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85433415

 

27-Sep-2011

 

4121934

 

03-Apr-2012

Roar’n Rumble

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85657204

 

20-Jun-2012

 

 

 

 

Roar’N Rumble

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

 

 

09-Jul-2012

 

 

 

 

Roar’n Rumble

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1500871

 

09-Jul-2012

 

 

 

 

Roll The Bones

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642837

 

04-Jun-2012

 

 

 

 

Rolling Wilds

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428601

 

21-Sep-2011

 

 

 

 

Romance

 

United States of America

 

Sierra Design Group

 

Registered

 

76472893

 

09-Dec-2002

 

2897815

 

26-Oct-2004

Romantic Eyes

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756966

 

17-Oct-2012

 

 

 

 

Rose Fairy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714694

 

28-Aug-2012

 

 

 

 

Royal Eagle

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785425

 

21-Nov-2012

 

 

 

 

Royal Wedding

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85382836

 

27-Jul-2011

 

 

 

 

Ruby Rush

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325261

 

19-May-2011

 

4074219

 

20-Dec-2011

Run With The Pack

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837933

 

31-Jan-2013

 

 

 

 

Safari Magic

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85644497

 

06-Jun-2012

 

 

 

 

Safari Magic

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1500869

 

09-Jul-2012

 

 

 

 

Sakura Festival

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563416

 

07-Mar-2012

 

 

 

 

Salsa Heat

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85462957

 

02-Nov-2011

 

4265575

 

25-Dec-2012

Sand Dollars

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78811062

 

09-Feb-2006

 

3299783

 

25-Sep-2007

Savannah Treasures

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381542

 

03-Sep-2010

 

 

 

 

Savannah Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77680608

 

27-Feb-2009

 

3978590

 

14-Jun-2011

Scarlett’s Saloon

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714849

 

28-Aug-2012

 

 

 

 

SCIFI

 

United States of America

 

Sierra Design Group

 

Registered

 

78164441

 

16-Sep-2002

 

2919779

 

18-Jan-2005

 

March 22, 2013

 

21

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Scratch & Match

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785305

 

24-Nov-2012

 

 

 

 

SDG

 

United States of America

 

Sierra Design Group

 

Registered

 

76503158

 

26-Mar-2003

 

2890858

 

05-Oct-2004

SDS

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673336

 

20-Jan-2011

 

009673336

 

30-Jun-2011

Sea Goddess

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204435

 

22-Dec-2010

 

4110001

 

06-Mar-2012

Seagull Sam

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381548

 

03-Sep-2010

 

 

 

 

Seagull Sam

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070721

 

24-Jun-2010

 

4050260

 

01-Nov-2011

Seagull Sammy

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673369

 

20-Jan-2011

 

009673369

 

30-Jun-2011

Secrets of the Forest

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393589

 

10-Nov-2010

 

 

 

 

See Power (words & design)

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

77158092

 

17-Apr-2007

 

3391101

 

04-Mar-2008

See Power (words & design)

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

77158092

 

17-Apr-2007

 

3391101

 

04-Mar-2008

SeePower

 

Malaysia

 

Bally Technologies, Inc.

 

Registered

 

01001148

 

19-Dec-2008

 

01001148

 

19-Dec-2008

Seepower

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765643

 

20-Jul-2000

 

001765643

 

16-Oct-2001

Seepower

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765627

 

20-Jul-2000

 

001765627

 

03-Sep-2001

Seepower

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

78506160

 

26-Oct-2004

 

3067704

 

14-Mar-2006

Seven Dragons Firebird

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787901

 

05-Apr-2012

 

010787901

 

05-Sep-2012

Seven Dragons Treasures of the Phoenix

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

EC010748929

 

22-Mar-2012

 

 

 

22-Mar-2012

Showdown

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058033

 

18-Jul-2011

 

058033

 

27-Oct-2011

Sierra Design Group

 

United States of America

 

Sierra Design Group

 

Registered

 

76503157

 

26-Mar-2003

 

2914186

 

28-Dec-2004

Sin City Diablos

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926373

 

02-Feb-2010

 

4125956

 

10-Apr-2012

Sir Galahad

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85029080

 

03-May-2010

 

4172178

 

10-Jul-2012

Siren of the Sea

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837853

 

31-Jan-2013

 

 

 

 

Sizzling Jackpots

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756580

 

17-Oct-2012

 

 

 

 

Slick’s Tiki Bar

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391010

 

27-Oct-2010

 

1391010

 

27-Oct-2010

Snow Maiden

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837997

 

31-Jan-2013

 

 

 

 

Snow Maiden

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869007

 

06-Mar-2013

 

 

 

 

So-Cal Slot Shop

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070735

 

24-Jun-2010

 

4246426

 

20-Nov-2012

Sorcerer’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85164043

 

28-Oct-2010

 

 

 

 

Sorcerer’s Secret

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85657172

 

20-Jun-2012

 

 

 

 

Space Attack

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85297750

 

18-Apr-2011

 

4158911

 

12-Jun-2012

Sparkling Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470492

 

11-Nov-2011

 

4161377

 

19-Jun-2012

Spartan’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070692

 

24-Jun-2010

 

4179946

 

24-Jul-2012

Spinnation

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673377

 

20-Jan-2011

 

009673377

 

30-Jun-2011

Spring Blossom

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329338

 

24-May-2011

 

 

 

 

Spring Blossom

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393591

 

10-Nov-2010

 

1393591

 

10-Nov-2010

Star Signs

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85611001

 

27-Apr-2012

 

 

 

 

Starlight Fire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470737

 

11-Nov-2011

 

4121992

 

03-Apr-2012

Stars & Bars

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470771

 

11-Nov-2011

 

4167978

 

03-Jul-2012

 

March 22, 2013

 

22

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Stars & Stripes

 

United States of America

 

Sierra Design Group

 

Registered

 

76472204

 

05-Dec-2002

 

2781692

 

11-Nov-2003

Stone Age Cash

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

2391238

 

06-May-2005

Streets of Paris

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664749

 

28-Jun-2012

 

 

 

 

Streets of Rome

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664745

 

28-Jun-2012

 

 

 

 

String of Pearls

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325211

 

19-May-2011

 

4158998

 

12-Jun-2012

Sugar Daddy

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837977

 

31-Jan-2013

 

 

 

 

Sultan’s Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731953

 

07-May-2009

 

3908692

 

18-Jan-2011

Sumo Kitty

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85164060

 

28-Oct-2010

 

 

 

 

Sun God

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226020

 

25-Jan-2011

 

4139989

 

08-May-2012

Sunflower Sevens

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393593

 

10-Nov-2010

 

1393593

 

10-Nov-2010

Sunset Beach

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514054

 

13-Sep-2012

 

 

 

 

Sunset Beach

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785403

 

21-Nov-2012

 

 

 

 

Super Fireball Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311298

 

03-May-2011

 

4053170

 

08-Nov-2011

Super Phoenix

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356046

 

24-Jun-2011

 

4211225

 

18-Sep-2012

Sweet Temptations

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815181

 

03-Jan-2013

 

 

 

 

Sweets N Treats

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85088991

 

21-Jul-2010

 

4099796

 

14-Feb-2012

Swirling Sands

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837965

 

31-Jan-2013

 

 

 

 

Swiss Riches

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673393

 

20-Jan-2011

 

009673393

 

30-Jun-2011

Swiss Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85077068

 

02-Jul-2010

 

4096802

 

07-Feb-2012

Tahitian Dream

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837868

 

31-Jan-2013

 

 

 

 

Tahitian Queen

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85382835

 

27-Jul-2011

 

4211363

 

18-Sep-2012

Taste of Honey

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837818

 

31-Jan-2013

 

 

 

 

Team Rex

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375534

 

19-Jul-2011

 

4151707

 

29-May-2012

Team Sasquatch

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926370

 

02-Feb-2010

 

4122262

 

03-Apr-2012

Temple of Mystery

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85157499

 

20-Oct-2010

 

4176357

 

17-Jul-2012

Temple of Mystery

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673427

 

20-Jan-2011

 

009673427

 

28-Jun-2011

Ten Grand

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

73831463

 

16-Oct-1989

 

1616299

 

02-Oct-1990

Texas Dice

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85332778

 

27-May-2011

 

 

 

 

The 3 Musketeers

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85227683

 

27-Jan-2011

 

4058999

 

22-Nov-2011

The Golden Banjo

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85657156

 

20-Jun-2012

 

 

 

 

The Golden Nile

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425238

 

16-Sep-2011

 

 

 

 

The Green Machine

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77134875

 

19-Mar-2007

 

3347627

 

04-Dec-2007

The Wind Chimes

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684768

 

23-Jul-2012

 

 

 

 

The Wizard Of Odds

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

589362

 

28-Oct-1992

 

589362

 

11-May-1992

The Wizard of Odds

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

29-Oct-1992

 

92439604

 

14-May-1993

 

March 22, 2013

 

23

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

The Wizard of Odds

 

Germany

 

Bally Gaming International, Inc.

 

Registered

 

 

 

04-Nov-1992

 

20446925

 

13-Oct-1993

Think Big

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329342

 

24-May-2011

 

 

 

 

THINK BIG

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1427303

 

26-May-2011

 

 

 

 

Think Big

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842743

 

26-May-2011

 

842743

 

26-May-2011

Three For All

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785193

 

21-Nov-2012

 

 

 

 

Thrill Switch

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258558

 

04-Mar-2011

 

4195450

 

21-Aug-2012

Thunderhorn

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470260

 

11-Nov-2011

 

4258971

 

11-Dec-2012

Tiger Dream

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837881

 

31-Jan-2013

 

 

 

 

Tiger Moon

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85820604

 

10-Jan-2013

 

 

 

 

Tiger Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164929

 

29-Oct-2010

 

4046817

 

25-Oct-2011

Tiger Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381550

 

03-Sep-2010

 

1381550

 

03-Sep-2010

Tiger Treasures

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673468

 

20-Jan-2011

 

009673468

 

28-Jun-2011

Tiki Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466508

 

07-Nov-2011

 

 

 

 

Tiki Treasure

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

852061

 

08-Nov-2011

 

 

 

 

Tiki Treasure

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1458091

 

08-Nov-2011

 

1458091

 

08-Nov-2011

Total Blast

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85205226

 

22-Dec-2010

 

 

 

 

Toucan Tiki

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563446

 

07-Mar-2012

 

 

 

 

Tournament Progressives

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78906397

 

12-Jun-2006

 

3350281

 

04-Dec-2007

Treasure Safari

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85820588

 

10-Jan-2013

 

 

 

 

Treasures of India

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

 

306935

 

19-May-2006

Treasures of India

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

2386980

 

14-Mar-2005

 

2386980

 

09-Sep-2005

Treasures of the Phoenix

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77595600

 

18-Oct-2008

 

3716658

 

24-Nov-2009

Tree of Eternal Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849346

 

13-Feb-2013

 

 

 

 

Triple Blazing 7s Wild

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391011

 

27-Oct-2010

 

 

 

 

Triple Fruit

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77831431

 

21-Sep-2009

 

3905346

 

11-Jan-2011

Turbo Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830228

 

18-Sep-2009

 

3901616

 

04-Jan-2011

Twin Spin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393595

 

10-Nov-2010

 

 

 

 

Twin Tigers

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329134

 

24-May-2011

 

4080045

 

03-Jan-2012

Two For The Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77828188

 

16-Sep-2009

 

3911962

 

25-Jan-2011

Two Way Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314748

 

06-May-2011

 

4053197

 

08-Nov-2011

U Play

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428576

 

21-Sep-2011

 

 

 

 

U Shoot

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428573

 

21-Sep-2011

 

 

 

 

U-Choose

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85770718

 

02-Nov-2012

 

 

 

 

U-Drag

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726389

 

11-Sep-2012

 

 

 

 

 

March 22, 2013

 

24

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

U-Launch

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726436

 

11-Sep-2012

 

 

 

 

Ultimate Party Spin

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78930848

 

17-Jul-2006

 

3337374

 

13-Nov-2007

Ultimate Tower of Power

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329289

 

24-May-2011

 

4080057

 

03-Jan-2012

Ultra Game

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869002

 

06-Mar-2013

 

 

 

 

Uptown Girl

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546424

 

17-Feb-2012

 

 

 

 

U-Race

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726403

 

11-Sep-2012

 

 

 

 

U-Roll

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726417

 

11-Sep-2012

 

 

 

 

USpin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381557

 

03-Sep-2010

 

 

 

 

U-Spin

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673501

 

20-Jan-2011

 

009673501

 

28-Jun-2011

U-Spin

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85456089

 

25-Oct-2011

 

4146729

 

22-May-2012

UWin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381567

 

03-Sep-2010

 

 

 

 

Valley of Fire

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85502393

 

22-Dec-2011

 

 

 

 

Vegas Hits

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673526

 

20-Jan-2011

 

009673526

 

21-Aug-2011

Vegas Hits

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381565

 

03-Sep-2010

 

1381565

 

03-Sep-2010

Vegas Hits

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77837603

 

29-Sep-2009

 

3908953

 

18-Jan-2011

Vegas Hits Road Trip

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204458

 

22-Dec-2010

 

4154944

 

05-Jun-2012

Vegas Mystery

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85644503

 

06-Jun-2012

 

 

 

 

Vegas Mystery

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1500870

 

09-Jul-2012

 

 

 

 

Venice Nights

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85322257

 

16-May-2011

 

4158991

 

12-Jun-2012

Viking Empire

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642828

 

04-Jun-2012

 

 

 

 

Visitors from Planet Z

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756962

 

17-Oct-2012

 

 

 

 

Wacky Gator

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785296

 

21-Nov-2012

 

 

 

 

Walkabout

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425240

 

16-Sep-2011

 

 

 

 

Walkabout

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381568

 

03-Sep-2010

 

 

 

 

Wallaby Wild

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425241

 

16-Sep-2011

 

 

 

 

Wee Fairies

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837901

 

31-Jan-2013

 

 

 

 

When Aliens Invade

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785451

 

21-Nov-2012

 

 

 

 

Whirl Win

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837959

 

31-Jan-2013

 

 

 

 

White Fire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325879

 

20-May-2011

 

4053236

 

08-Nov-2011

White Lightning

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85178381

 

19-Nov-2010

 

3981497

 

21-Jun-2011

White Lightning

 

Canada

 

Bally Gaming International, Inc.

 

Renewed

 

0754641

 

18-May-1994

 

TMA448067

 

22-Sep-1995

White Raven

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785389

 

21-Nov-2012

 

 

 

 

Wicked Cash

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684727

 

23-Jul-2012

 

 

 

 

Wild 777 Famous

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85449723

 

18-Oct-2011

 

4154121

 

05-Jun-2012

Wild Amigos

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837983

 

31-Jan-2013

 

 

 

 

Wild Betty

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714836

 

28-Aug-2012

 

 

 

 

 

March 22, 2013

 

25

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Wild Blue Yonder

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85497846

 

16-Dec-2011

 

 

 

 

Wild Buffalo

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872513

 

13-Nov-2009

 

4119984

 

03-Apr-2012

Wild Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132237

 

05-Nov-2010

 

 

 

 

Wild Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132211

 

05-Nov-2010

 

 

 

 

Wild Creek

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77829232

 

17-Sep-2009

 

3911970

 

25-Jan-2011

Wild Crown

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845376

 

09-Oct-2009

 

3908986

 

18-Jan-2011

Wild Encounters

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85432404

 

26-Sep-2011

 

 

 

 

Wild Escape

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85815198

 

03-Jan-2013

 

 

 

 

Wild Flash

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684757

 

23-Jul-2012

 

 

 

 

Wild Flip

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85839044

 

31-Jan-2013

 

 

 

 

Wild Grove

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77829227

 

17-Sep-2009

 

3911969

 

25-Jan-2011

Wild Huskies

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381545

 

03-Sep-2010

 

 

 

 

Wild Huskies

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85115001

 

24-Aug-2010

 

4099848

 

14-Feb-2012

Wild Huskies

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673534

 

20-Jan-2011

 

009673534

 

28-Jun-2011

Wild Lotus

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481542

 

28-Nov-2011

 

 

 

 

Wild Lounge

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642839

 

04-Jun-2012

 

 

 

 

Wild Lounge

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514057

 

13-Sep-2012

 

 

 

 

Wild Mustangs

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77438385

 

02-Apr-2008

 

3818914

 

13-Jul-2010

Wild Overload

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785332

 

21-Nov-2012

 

 

 

 

Wild Rhino

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85589377

 

04-Apr-2012

 

 

 

 

Wild Royals

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85322249

 

16-May-2011

 

4265218

 

25-Dec-2012

Wild Stripes

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226029

 

25-Jan-2011

 

4165411

 

26-Jun-2012

Wild Sweep

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356060

 

24-Jun-2011

 

4211226

 

18-Sep-2012

Wild Times!

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85445803

 

12-Oct-2011

 

4121953

 

03-Apr-2012

Wild Tundra

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731995

 

07-May-2009

 

3846123

 

07-Sep-2010

Wild Volcano

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869024

 

06-Mar-2013

 

 

 

 

WINDICATOR

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427300

 

26-May-2011

 

1427300

 

26-May-2011

Windicator

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842744

 

26-May-2011

 

842744

 

26-May-2011

Windicator

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058025

 

18-Jul-2011

 

058025

 

27-Oct-2011

Winner Winner Chicken Dinner

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258152

 

04-Mar-2011

 

4280286

 

22-Jan-2013

Winning 7’s

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673559

 

20-Jan-2011

 

009673559

 

28-Jun-2011

Winning Hearts

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85375520

 

19-Jul-2011

 

 

 

 

Winning Offer

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85462962

 

02-Nov-2011

 

4265576

 

25-Dec-2012

Winning Sevens

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226011

 

25-Jan-2011

 

4139988

 

08-May-2012

Winning Times

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391014

 

27-Oct-2010

 

 

 

 

Winning Times

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132238

 

05-Nov-2010

 

1209865

 

31-Mar-2011

Winning Times

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132212

 

05-Nov-2010

 

1261439

 

20-Jan-2012

Winning Times

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734280

 

11-May-2009

 

3838879

 

24-Aug-2010

 

March 22, 2013

 

26

--------------------------------------------------------------------------------


 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

 

RegNumber

 

RegDate

Winning Wings

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85377867

 

21-Jul-2011

 

4276591

 

15-Jan-2013

Winter Dance

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684766

 

23-Jul-2012

 

 

 

 

Wizard’s Wealth

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85449793

 

18-Oct-2011

 

4121966

 

03-Apr-2012

World Traveler

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77735360

 

12-May-2009

 

3929184

 

08-Mar-2011

WU FU

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427293

 

26-May-2011

 

1427293

 

26-May-2011

Wu Fu

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842746

 

26-May-2011

 

842746

 

26-May-2011

Young Guns

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312732

 

04-May-2011

 

4218812

 

02-Oct-2012

Yours, Mine, and OURS!

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85729387

 

14-Sep-2012

 

 

 

 

Zodiac Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85610996

 

27-Apr-2012

 

 

 

 

 

March 22, 2013

 

27

--------------------------------------------------------------------------------


 

Schedule 5.20
Labor Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.12
Guarantors

 

 

 

Entity — U.S.

 

Jurisdiction

1.

 

Arcade Planet, Inc

 

California

2.

 

Bally Gaming International, Inc.

 

Delaware

3.

 

Alliance Holding Company

 

Nevada

4.

 

Bally Gaming, Inc.

 

Nevada

5.

 

Sierra Design Group

 

Nevada

6.

 

Casino Electronics, Inc.

 

Nevada

7.

 

Compudigm Services, Inc.

 

Nevada

8.

 

Bally Gaming Services, LLC

 

Nevada

 

--------------------------------------------------------------------------------


 

Schedule 6.18
Gaming Licenses

 

Nevada:

 

Nevada law requires the prior approval of the Nevada Gaming Commission for
Borrower and its respective subsidiaries to pledge, to place restrictions on the
transfer of, and to enter into agreements not to encumber, the equity
securities.

 

Mississippi:

 

Mississippi law requires the prior approval of the Mississippi Gaming Commission
for Borrower and its respective subsidiaries to pledge, to place restrictions on
the transfer of, and to enter into agreements not to encumber, the equity
securities or partnership interest.

 

Michigan:

 

Michigan law requires holders of 5 percent or more of Borrower’s outstanding
debt to apply for waivers of licensing. The requirement applies to an
institution whose holdings among multiple funds aggregate to 5 percent or more.
The applications must be filed within 10 days after the holder reaches the 5
percent threshold.

 

Missouri:

 

Missouri law requires the prior approval of the applicable gaming regulators of
the State of Missouri for Borrower and its respective subsidiaries to pledge, to
place restrictions on the transfer of, and to enter into agreements not to
encumber, the equity securities.

 

British Columbia:

 

British Columbia law requires prior approval by the British Columbia Ministry of
Public Safety and Solicitor General, Gaming Policy and Enforcement Branch, if
the amount of the debt financing of the Borrower is equal to or greater than 5%
of the aggregate paid up capital of the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule 7.02
Existing Indebtedness

 

1.              Indebtedness of Bally Gaming India owed to HDFC in the aggregate
outstanding amount of $256,385 as of February 28, 2013.

 

2.              Indebtedness in respect of payouts under progressive gaming
payouts.

 

--------------------------------------------------------------------------------


 

7.03(f) 
Existing Investments

 

1.                                      HBG Italy Note #1 in the amount of Euro
9,813,000 as of February 28, 2013.

 

2.                                      HBG Italy Note #2 in the amount of Euro
9,813,000 as of February 28, 2013.

 

3.                                      Loans outstanding in an amount up to
$300,000 pursuant to that certain Loan Agreement dated as of May 13, 2011 by and
between Bally Gaming, Inc. and Delta Investments & Development, LLC.

 

4.                                      Loans outstanding in an amount up to
$2,000,000 pursuant to that certain Revolving Loan Agreement dated as of
July 23, 2012 by and between Bally Gaming, Inc. and J&J Ventures, LLC.

 

5.                                      Investments made to cover payouts due
under progressive gaming jackpots.

 

--------------------------------------------------------------------------------


 

Schedule 7.08
Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.09
Burdensome Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices

 

BORROWER:

 

Bally Technologies, Inc.
6601 South Bermuda Road,
Las Vegas, Nevada, 89119
Attention: Mark Lerner, General Counsel
Telephone: 702.584.7700
Facsimile: 702.584.7990
email: mlerner@ballytech.com

 

With a copy to:
Cromwell Montgomery
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067
Telephone: 310.551.8744
Facsimile: 310.552.7063
email: cmontgomery@gibsondunn.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office (for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
TX1-492-14-12
Dallas, TX 75202

Attention: Jared McClure
Telephone: (972) 338-3806
Telecopier: (214) 290-9413
Electronic Mail: jared.l.mcclure@baml.com

 

Account No. (for Dollars):

Bank of America
New York, NY
ABA #: 026009593
Acct #: 1366212250600
Acct Name: Corporate Credit Services
Ref: BALLY TECHNOLOGIES, INC.

Account No. (for Australian Dollars):

Bank of America, Australia Ltd. Sidney

 

--------------------------------------------------------------------------------


 

SWIFT: BOFAAUSX

Acct #: 520190661017

Attn: Credit Services

Ref: BALLY TECHNOLOGIES, INC.

 

Account No. (for Euro):

Bank of America, London

SWIFT: BOFAGB22

IBAN #: GB80BOFA16505065280019

Acct #: 65280019

Attn: Credit Services

Ref: BALLY TECHNOLOGIES, INC.

 

Account No. (for Canadian Dollars):

Bank of America, Toronto Canada

SWIFT: BOFACATT

Acct #: 711465003220

Attn: Credit Services

Ref: BALLY TECHNOLOGIES, INC.

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.
Agency Management
901 Main Street 14th Floor
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Attention: Alan Tapley
Telephone: (214) 209-4125
Telecopier: (214) 290-9507
Electronic Mail: alan.tapley@baml.com

 

L/C ISSUER:

 

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr

Telephone: (570) 496-9622

Telecopier: 800.755.8743

Electronic Mail: alfonso.malave@baml.com

 

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

Bank of America, N.A.
901 Main Street
TX1-492-14-12
Dallas, TX 75202

Attention: Jared McClure
Telephone: (972) 338-3806
Telecopier: (214) 290-9413
Electronic Mail: jared.l.mcclure@baml.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

 

Date:                    ,       

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The undersigned hereby requests (select one):

 

A [Revolving Credit Borrowing][Term Borrowing under [describe Facility]]

 

A [conversion of [Term Loans under [describe Facility]][Revolving Credit
Loans][continuation of Eurodollar Rate Loans]

 

1.                                      On
                                                                              (a
Business Day).

 

2.                                      In the amount of
$                                                                             

 

3.                                      Comprised of
                                                                             
                                                                                                       [Type
of Loan requested]

 

4.                                      For Eurodollar Rate Loans:  with an
Interest Period of                    months.

 

5.                                      For Eurodollar Rate Loans that are
Revolving Credit Loans: denominated in                          [Currency of
Loan requested]

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.](1)

 

--------------------------------------------------------------------------------

(1)                             Include this sentence in the case of a Revolving
Credit Borrowing.

 

A-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02[(a) and](2) (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2)  Omit this language in the case of a Eurodollar Continuation or Conversion.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

 

Date:                    ,       

 

To:                                                                            
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On
                                                                              (a
Business Day).

 

2.                                      In the amount of
$                                                                             .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A NOTE

 

 

Date:                    ,       

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                      or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of the Term A Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of April 19, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

Date:

April 19, 2013

 

 

 

 

By:

/s/ Neil Davidson

 

Name:

Neil Davidson

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

 

Date:                    ,       

 

To:                             Bank of America, N.A., as Administrative Agent

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Second Amended and Restated Credit
Agreement, dated as of April 19, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

Date:

April 19, 2013

 

pay to FIFTH THIRD BANK

 

 

 

 

By:

/s/ Neil Davidson

 

Name:

Neil Davidson

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

TO:                          Bank of America, N.A., as Administrative Agent
under the Credit Agreement referred to below

 

This Compliance Certificate (“Certificate”) is delivered pursuant to the Amended
and Restated Credit Agreement dated as of April 19, 2013 by and among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders whose
names are set forth on the signature pages thereto and each other Lender which
may from time to time become a party thereto and Bank of America, N.A., as
Administrative Agent (as amended from time to time, the “Credit Agreement”). 
Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Credit
Agreement.  Section references herein relate to the Credit Agreement unless
stated otherwise.

 

This Certificate is delivered in accordance with Section 6.02(b) of the Credit
Agreement by the chief executive officer, chief financial officer, treasurer or
controller (a “Senior Officer”) of the Borrower.  This Certificate is delivered
as of the last day of the [fiscal quarter] [fiscal year] ended
                              ,            , (the “Test Date”).  Computations
indicating compliance with respect to the covenants contained in Sections
7.01(q), 7.02(e), (f), (h), (j), (k) and (l), 7.03(c), (d), (j), (k), (m) and
(n), 7.05(f) and (h), 7.06(e), 7.11(a), (b) and, if applicable, (c) and 7.12 of
the Credit Agreement are set forth below.

 

I.                                        Section 7.01(q) — Liens.

 

During the period from the Effective Date through the Test Date, the highest
aggregate outstanding principal amount of Indebtedness and other obligations of
the Borrower or any Subsidiary secured by Liens under Section 7.01(q) of the
Credit Agreement was $                         .

 

Maximum
Permitted:                                                                                                                          
$50,000,000

 

II.                                   Section 7.02(e), (f), (h), (j), (k) and
(l) - Indebtedness.

 

A.                                    Section 7.02(e): During the period from
the Effective Date through the Test Date, the highest aggregate amount of
Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.02(e) of the Credit Agreement was
$                         .

 

Maximum
Permitted:                                                                                                                          
$30,000,000

 

B.                                    Section 7.02(f): During the period from
the Effective Date through the Test Date, the highest aggregate outstanding
principal amount of Indebtedness owing by any Person that becomes a Subsidiary
of the Borrower after the Effective Date in accordance with the terms of
Section 7.03(g) of the Credit Agreement, which Indebtedness is existing at the
time such Person becomes a Subsidiary of the Borrower (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of the
Borrower) and any refinancings, refundings,

 

D-1

--------------------------------------------------------------------------------


 

renewals or extensions thereof (in each case made in accordance with the
limitations set forth in Section 7.02(f) of the Credit Agreement) was
$                       .

 

Maximum
Permitted:                                                                                                                          
$50,000,000

 

C.                                    Section 7.02(k): During the period from
the Effective Date through the Test Date, the highest aggregate amount of
Indebtedness of direct or indirect Subsidiaries of the Borrower that were not
Loan Parties was $                          .

 

Maximum
Permitted:                                                                                                                          
$30,000,000

 

D.                                    Section 7.02(l): During the period from
the Effective Date through the Test Date, the highest aggregate principal amount
of Indebtedness of the Borrower or any Subsidiary incurred under
Section 7.02(l) of the Credit Agreement was $                          .

 

Maximum
Permitted:                                                                                                                          
$15,000,000

 

III.                              Section 7.03(c), (d), (j), (k), (m) and (n) -
Investments.

 

A.                                    Section 7.03(c): During the period from
the Effective Date through the Test Date, the aggregate amount of additional
Investments made by the Loan Parties under clause (iv) of Section 7.03(c) of the
Credit Agreement in Subsidiaries that are not Loan Parties, provided that no
Default or Event of Default existed or was continuing or resulted from any such
Investment, was $                           .

 

Maximum
Permitted:                                                                                                                          
$90,000,000

 

B.                                    Section 7.03(d): During the period from
the Effective Date through the Test Date, the highest aggregate amount of
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss, was
$                            .

 

Maximum
Permitted:                                                                                                                          
$25,000,000

 

C.                                    Section 7.03(j): During the period from
the Effective Date through the Test Date, the aggregate amount of Investments by
the Borrower in one or more joint ventures related to the development of gaming
equipment, provided that no Default or Event of Default existed or was
continuing or resulted from any such Investment, was
$                          .

 

Maximum
Permitted:                                                                                                                          
$25,000,000

 

D.                                    Section 7.03(k): During the period from
the Effective Date through the Test Date, the highest aggregate outstanding
amount of Investments consisting of non-ordinary course advances to officers,
managers, directors, and employees of the Borrower and its Subsidiaries was
$                               .

 

D-2

--------------------------------------------------------------------------------


 

Maximum
Permitted:                                                                                                                          
$1,000,000

 

E.                                     Section 7.03(m): During the period from
the Effective Date through the Test Date, (i) the highest aggregate principal
amount of Investments consisting of loans to customers was
$                          , and (ii)   the highest aggregate principal amount
per property of any such customer was $                              .

 

Maximum
Permitted:                                                                                                                          
$75,000,000 in the aggregate, and $25,000,000 for the highest aggregate amount
per property of any customer

 

F.                                      Section 7.03(n): During the fiscal year,
or portion thereof, ending on the Test Date, the aggregate amount of other
Investments under Section 7.03(n) of the Credit Agreement was
$                                 .

 

Maximum
Permitted:                                                                                                                          
$30,000,000

 

IV.                               Section 7.05(f) and (h) - Dispositions of
Property.

 

A.                                    Section 7.05(f): During the fiscal year,
or portion thereof, ending on the Test Date, the aggregate proceeds received by
the Borrower and its Subsidiaries as a result of Dispositions not otherwise
permitted under Section 7.05 of the Credit Agreement, provided that no Default
or Event of Default existed or was continuing or resulted therefrom, was
$                            , and $                             of such
proceeds were applied to the prepayment of the Obligations in accordance with
Section 2.05(a) of the Credit Agreement.

 

Maximum
Permitted:                                                                                                                          
$20,000,000 per fiscal year, provided that all amounts in excess of $20,000,000
are applied to prepayment of Obligations

 

B.                                    Section 7.05(h): During the fiscal year,
or portion thereof, ending on the Test Date, the aggregate consideration
received by the Borrower and its Subsidiaries as a result of sales of customer
loans or receivables for risk management purposes was
$                             per customer and $                              
in the aggregate.

 

Maximum
Permitted:                                                                                                                          
$15,000,000 per customer, or $40,000,000 in the aggregate per fiscal year

 

V.                                    Section 7.06(e) - Distributions.

 

During the fiscal year, or portion thereof, ending on the Test Date, the
aggregate amount of Distributions by the Borrower (i) declared or paid as cash
dividends to its stockholders or (ii) used to purchase, redeem or otherwise
acquire for cash Equity Interests issued by it was $                         and
the amount of such Distributions during the period from the Effective Date
through the Test Date was $                           in the aggregate.

 

Maximum
Permitted:                                                                                                                          
(i): unlimited if both before and after giving pro forma effect to such payment,
purchase, redemption

 

D-3

--------------------------------------------------------------------------------


 

 

or other acquisition the pro forma Consolidated Total Leverage Ratio for such
fiscal year was less than 2.75;

 

 

 

(ii)(x): $150,000,000 for such fiscal year, if (1) either before or after giving
pro forma effect to such payment, purchase, redemption or other acquisition the
pro forma Consolidated Total Leverage Ratio for such fiscal year was 2.75 or
greater, and (2) no Covenant Bifurcation Election has been made during or prior
to such fiscal year; and

 

 

 

(ii)(y): $100,000,000 for such fiscal year, if (1) either before or after giving
pro forma effect to such payment, purchase, redemption or other acquisition the
pro forma Consolidated Total Leverage Ratio for such fiscal year was 2.75 or
greater, and (2) a Covenant Bifurcation Election has been made during or prior
to such fiscal year.

 

VI.                               Section 7.11(a) — Consolidated Total Leverage
Ratio.

 

A.                                    The Consolidated Total Leverage Ratio as
of the Test Date, was         :1.00.

 

Maximum Permitted:

3.50:1.00 prior to Covenant Bifurcation Election

 

 

 

4.25:1.00 after Covenant Bifurcation Election and prior to first anniversary of
applicable Qualified Transaction

 

 

 

3.75:1.00 after Covenant Bifurcation Election and on or after first anniversary
of applicable Qualified Transaction but prior to second anniversary of
applicable Qualified Transaction

 

 

 

3.50:1.00 after Covenant Bifurcation Election and on or after second anniversary
of applicable Qualified Transaction

 

The Consolidated Total Leverage Ratio is calculated as follows:

 

 

(a)

Consolidated Funded Indebtedness as of the

 

 

 

Test Date

 

$

 

 

divided by

 

(b)

Consolidated EBITDA for the Test Period

 

 

 

 

D-4

--------------------------------------------------------------------------------


 

(as calculated below)

 

$

 

equals Consolidated Total Leverage Ratio [(a)÷(b)]

 

          :1.00

 

 

Consolidated EBITDA for the Test Period is calculated as follows.(1)

 

As determined in accordance with Generally Accepted Accounting
Principles:                              

 

the sum of:

 

 

 

 

 

(i) Consolidated Net Income of the Borrower
and its Subsidiaries on a consolidated basis for
the Test Period

 

$

 

 

 

plus (ii) any extraordinary loss
reflected in such Consolidated Net Income

 

$

 

 

 

minus (iii) any extraordinary gain reflected
in such Consolidated Net Income

 

$

 

 

 

plus (iv) Consolidated Interest Charges(2) of the
Borrower and its Subsidiaries for the Test Period
to the extent deducted in arriving at Consolidated
Net Income

 

$

 

 

 

plus (v) the aggregate amount of Federal, state,
local, and foreign taxes on or measured by
income of the Borrower and its Subsidiaries
for the Test Period (whether or not payable
during the Test Period) to the extent deducted
in arriving at Consolidated Net Income

 

$

 

 

 

plus (vi) depreciation, amortization and
all other non-cash expenses for the Test Period,
  including without limitation employee stock
based compensation expenses

 

$

 

 

 

plus (or minus), without duplication, (vii) any
extraordinary loss or other non-cash expense
(or any extraordinary gain or other non-cash
income) resulting from fair value adjustments

 

 

 

--------------------------------------------------------------------------------

(1)                                 When calculating Consolidated EBITDA,
(i) the results of operations of any Person or assets which have been the
subject of a Disposition involving a consideration in excess of $25,000,000 in
the aggregate during the Test Period shall be excluded, and (ii) the results of
operations of any Person or assets acquired by the Borrower and its Subsidiaries
during the Test Period for a consideration which is in excess of $25,000,000 in
the aggregate shall be included on a pro forma basis.

(2)                                 Plus interest income in respect of trade
receivables that is deducted from interest expense in determining such
Consolidated Interest Charges.

 

D-5

--------------------------------------------------------------------------------


 

made pursuant to the application of FASB

 

 

Accounting Standards Codification 805 (or any

 

 

successor rule) in connection with earn-out or

 

 

similar obligations to the extent reflected in such

 

 

Consolidated Net Income

 

$

 

 

 

minus (vii) any scheduled earn-out or similar

 

 

earnings sharing payments in respect of the

 

 

Borrower’s acquisition of Sightline Payments,

 

 

LLC or other acquisitions described in clause (ii)

 

 

of the proviso to the definition of “Consolidated

 

 

Funded Indebtedness”

 

$

 

 

 

equals Consolidated EBITDA

 

 

 

 

 

[(i)+(ii)-(iii)+(iv)+(v)+(vi)+/-(vii)-(viii)]

 

$

 

VII.                          Section 7.11(b) — Consolidated Interest Coverage
Ratio.  The Consolidated Interest Coverage Ratio, as of the Test Date, was
       :1.00.

 

Minimum Permitted:

3.00:1.00

 

The Consolidated Fixed Charge Coverage Ratio is calculated as follows:

 

As of the Test Date:

 

(a)

 

Consolidated EBITDA for the Test Period (as

 

 

 

calculated above)

$

 

divided by

 

(b)

 

Consolidated Interest Charges

$

 

equals Consolidated Fixed Charge Coverage Ratio

 

[(a)÷(b)]

              :1.00

 

VIII.                     Section 7.11(c) — Senior Secured Leverage Ratio.(3)

 

A.                                    The Senior Secured Leverage Ratio as of
the Test Date, was        :1.00.

 

Maximum Permitted:

3.25:1.00

 

The Senior Secured Leverage Ratio is calculated as follows:

 

(a)

 

Senior Secured Indebtedness as of the

Test Date

$

 

--------------------------------------------------------------------------------

(3)  Tested only after Covenant Bifurcation Election

 

D-6

--------------------------------------------------------------------------------


 

divided by

 

(b)

 

Consolidated EBITDA for the Test Period

 

 

 

(as calculated above)

$

 

equals Consolidated Total Leverage Ratio [(a)÷(b)]

:1.00

 

 

IX.                               Section 7.12 - Capital Expenditures.

 

A.                                    Section 7.12(a): During the fiscal year,
or portion thereof, ending on the Test Date, the aggregate amount of Maintenance
Capital Expenditures made by the Borrowers or their Subsidiaries, or which
Borrowers or their Subsidiaries were legally obligated to make was
$                        .

 

Maximum Permitted:

$30,000,000

 

B.                                    Section 7.12(b): During the period from
the Effective Date through the Test Date, the aggregate amount of Capital
Expenditures other than Maintenance Capital Expenditures made by the Borrowers
or their Subsidiaries, or which Borrowers or their Subsidiaries were legally
obligated to make was $                        .

 

Maximum Permitted:

$50,000,000

 

X.                                    A review of the activities of Borrower and
its Subsidiaries during the fiscal period covered by this Certificate has been
made under the supervision of the undersigned with a view to determining
whether, during the fiscal period ending on the Test Date, Borrower and its
Subsidiaries performed and observed all of their respective obligations under
the Loan Documents.  To the best knowledge of the undersigned, during the period
ending on the Test Date, all covenants and conditions have been so performed and
observed and no Default or Event of Default has occurred and is continuing, with
the exceptions set forth below in response to which Borrower has taken or
propose to take the following actions (if none, so state).

 

 

XI.                               The undersigned Senior Officer of Borrower
certifies that the calculations made and the information contained herein are
derived from the books and records of Borrower and that each and every matter
contained herein correctly reflects those books and records.

 

XII.                          To the best knowledge of the undersigned no event
or circumstance has occurred that constitutes a Material Adverse Effect since
the date the most recent Certificate was executed and delivered.

 

D-7

--------------------------------------------------------------------------------


 

Dated:

 

 

 

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Compliance Certificate

 

D-8

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities(5))
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

(5)  Include all applicable subfacilities.

 

E-1-1

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

                                                            

 

 

 

 

 

 

 

                                                            

 

 

2.

Assignee[s]:

                                                            

 

 

 

 

 

 

 

                                                            

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrower(s):                             Bally Technologies, Inc., a Nevada
corporation

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

 

5.

Credit Agreement:                                             Second Amended and
Restated Credit Agreement, dated as of April 19, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time),
among Bally Technologies, Inc., a Nevada corporation, as Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender

 

 

6.

Assigned Interest[s]:

 

Assignor[s](6)

 

Assignee[s](7)

 

Facility
Assigned(8)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(9)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(10)

 

CUSIP
 Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

Trade Date:

                                        

](11)

 

--------------------------------------------------------------------------------

(6)  List each Assignor, as appropriate.

(7)  List each Assignee, as appropriate.

(8)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Term A Loan”).

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(11)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

--------------------------------------------------------------------------------


 

Effective Date:                                       , 20       [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and](12) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

  Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to](13)

 

 

 

BANK OF AMERICA, N.A., as

 

  L/C Issuer and Swing Line Lender

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to:](14)

 

 

 

BALLY TECHNOLOGIES, INC., as

 

  Borrower

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(12)  If necessary.

(13)  If necessary.

(14)  If necessary.

 

E-1-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

BALLY TECHNOLOGIES, INC.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not

 

E-1-4

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

See attached.

 

E-2-1

--------------------------------------------------------------------------------


 

[g105861mm119i001.jpg]

 

ADMINISTRATIVE DETAILS REPLY FORM — (US DOLLAR ONLY)

 

CONFIDENTIAL

 

1.     Borrower or Deal Name

BALLY TECHNOLOGIES INC

E-mail this document with your commitment letter to:

 

E-mail address of recipient:

 

 

 

2.     Legal Name of Lender of Record for Signature Page:

 

Markit Entity Identifier (MEI) #

 

 

Fund Manager Name (if applicable)

 

Legal Address from Tax Document of Lender of Record:

Country

 

Address

 

City

 

  State/Province

 

  Country

 

 

3.     Domestic Funding Address:

 

4.     Eurodollar Funding Address:

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

State

 

 

City

 

State

 

Postal Code

 

Country

 

 

Postal Code

 

Country

 

 

5.     Credit Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:

First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak

 

E-Mail Address

 

 

Secondary Credit Contact:

First Name

 

Middle Name

 

Last Name

 

Title

 

Street Address

 

Suite/Mail Code

 

City

 

State

 

Postal Code

 

Country

 

Office Telephone #

 

Office Facsimile #

 

Work E-Mail Address

 

IntraLinks/SyndTrak

 

E-Mail Address

 

 

05.2011

 

1

--------------------------------------------------------------------------------


 

Primary Operations Contact:

 

Secondary Operations Contact:

First

 

  MI

 

  Last

 

 

First

 

  MI

 

  Last

 

Title

 

 

Title

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

Country

 

 

Postal Code

 

 

Country

 

Telephone

 

 

Facsimile

 

 

Telephone

 

 

Facsimile

 

E-Mail Address

 

 

E-Mail Address

 

IntraLinks/SyndTrak E-Mail

 

IntraLinks/SyndTrak E-Mail

Address

 

 

Address

 

 

Does Secondary Operations Contact need copy of notices?    o  YES   o  NO

 

Letter of Credit Contact:

 

Draft Documentation Contact of Legal Counsel:

First

 

  MI

 

  Last

 

 

First

 

  MI

 

  Last

 

Title

 

 

Title

 

Street Address

 

 

Street Address

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

City

 

 

State

 

 

City

 

 

State

 

Postal Code

 

 

Country

 

 

Postal Code

 

 

Country

 

Telephone

 

 

Facsimile

 

 

Telephone

 

 

Facsimile

 

E-Mail Address

 

 

E-Mail Address

 

 

6.     Lender’s Fed Wire Payment Instructions:

 

Pay to:

Bank Name

 

 

 

ABA #

 

 

 

City

 

 

State

 

Account #

 

 

 

Account Name

 

 

 

Attention

 

 

 

 

7.              Lender’s Standby Letter of Credit, Commercial Letter of Credit,
and Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

Bank Name

 

 

 

ABA #

 

 

 

City

 

 

State

 

Account #

 

 

 

Account Name

 

 

 

Attention

 

 

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?   o 
YES   o  NO

 

2

--------------------------------------------------------------------------------


 

8.              Lender’s Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):
__  __  -  __  __  __  __  __  __  __

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

 o W-9

 o W-8BEN

 o W-8ECI

 o W-8EXP

 o W-8IMY

 

Tax Contact:

 

First

 

  MI

 

  Last

 

 

 

 

 

 

 

 

Title

 

 

 

 

Street Address

 

 

 

 

Suite/ Mail Code

 

 

 

 

City

 

 

State

 

 

 

 

 

 

 

Postal Code

 

 

Country

 

 

 

 

 

 

 

Telephone

 

 

Facsimile

 

 

 

 

 

 

 

E-Mail Address

 

 

 

 

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

3

--------------------------------------------------------------------------------


 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g105861mm119i002.jpg]

 

9.     Bank of America’s Payment Instructions:

 

Pay to:

Bank of America, N.A

 

 

ABA #026009593

 

 

New York, NY

 

 

Account #

1292000883

 

 

Attn: Corporate Credit Services

 

 

Ref: BALLY TECHNOLOGIES INC

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

APN 177-04-511-001

 

RECORDING REQUESTED BY, AND
WHEN RECORDED RETURN TO:

 

Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, California  90071
Attention: Boise A. Ding, Esq.

 

SECOND AMENDED AND RESTATED DEED OF TRUST
WITH ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

The parties to this Second Amended and Restated Deed of Trust with Assignment of
Rents, Security Agreement and Fixture Filing (this “Deed of Trust”), dated as of
April     , 2013, are Bally Gaming, Inc, a Nevada corporation, formerly known as
BGI Enterprises, a Nevada corporation, as trustor (“Trustor”), First American
Title Insurance Company, as trustee (“Trustee”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent, Swing Line Lender and L/C
Issuer under the Credit Agreement referred to below, as beneficiary and secured
party (“Beneficiary”).  Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in that certain Second Amended and
Restated Credit Agreement dated as of April     , 2013 among inter alia Bally
Technologies, Inc. (“Borrower”), each of the lenders from time to time parties
thereto (each a “Lender” and collectively, “Lenders”), Wells Fargo Bank,
National Association and Union Bank, N.A., as Syndication Agents, and
Beneficiary (as modified from time to time, the “Credit Agreement”).

 

1.                                      Grant in Trust and Secured Obligations.

 

1.1          Grant in Trust.  For the purpose of securing payment and
performance of the Secured Obligations defined and described in Section 1.2,
Trustor hereby irrevocably and unconditionally grants, bargains, conveys, sells,
transfers and assigns to Trustee, in trust for the benefit of Beneficiary, with
power of sale and right of entry and possession, all estate, right, title and
interest which Trustor now has or may later acquire in and to the following
property (all or any part of such property, or any interest in all or any part
of it, as the context may require, the “Mortgaged Property”):

 

--------------------------------------------------------------------------------


 

(a)           The real property located in the City of Las Vegas, County of
Clark (the “County”), State of Nevada, as described in Exhibit A, together with
all existing and future easements and rights affording access to it (the
“Land”); together with

 

(b)           All buildings, structures and improvements now located or later to
be constructed on the Land, including, without limitation, the Headquarters
Property, all parking areas, roads, driveways, walks, fences, walls, docks,
berms, landscaping, recreation facilities, drainage facilities, lighting
facilities and other site improvements (collectively, the “Improvements”);
together with

 

(c)           All existing and future appurtenances, privileges, easements,
franchises, hereditaments and tenements of the Land, including all minerals,
oil, gas, other hydrocarbons and associated substances, sulphur, nitrogen,
carbon dioxide, helium and other commercially valuable substances which may be
in, under or produced from any part of the Land, all development rights and
credits, air rights, water, water courses, water rights (whether riparian,
appropriative or otherwise, and whether or not appurtenant) and water stock
(together with the statutory right to file applications to change, and any and
all applications to change the same), easements, rights of way, rights of
ingress and egress, drainage rights, gores or strips of land, any land lying in
the streets, highways, ways, sidewalks, alleys, passages, roads or avenues, open
or proposed, in front of or adjoining the Land and Improvements, any land in the
bed of any body of water adjacent to the Land, any land adjoining the Land
created by artificial means or by accretion, all air space and rights to use
such air space, and all development and similar rights; together with

 

(d)           Subject to Article 2, below, all existing and future leases,
subleases, subtenancies, licenses (except for gaming licenses and liquor
licenses that are not transferable), occupancy agreements, concessions and any
other agreement devising any portion of the Mortgaged Property or relating to
the use and enjoyment of all or any part of the Land and Improvements, and any
and all guaranties and other agreements relating to or made in connection with
any of the foregoing, whether written or oral and whether in existence at or
upon the recordation of this Deed of Trust or entered into after the recordation
of this Deed of Trust (some or all collectively, as the context may require,
“Leases”), and all rents, security deposits, royalties, issues, profits,
receipts, earnings, revenue, income, products and proceeds and other benefits of
the Land and Improvements, whether now due, past due or to become due,
including, without limitation, all prepaid rents, security deposits, fixed,
additional and contingent rents, deficiency rents and liquidated damages,
occupancy charges, hotel room charges, cabana charges, casino revenues, show
ticket revenues, food and beverage revenues, room service revenues, merchandise
sales revenues, parking, maintenance, common area, tax, insurance, utility and
service charges and contributions, proceeds of sale of electricity, gas,
heating, air-conditioning, cable and other utilities and services, green fees,
cart rental fees, instruction fees, membership charges, restaurant, snack bar
and pro shop revenues, liquidated damages, and all other rights to payments
(some or all collectively, as the context may require, “Rents”); together with

 

(e)           All goods, materials, supplies, chattels, furniture, fixtures,
equipment, machinery and other property now or later to be attached to, placed
in or on, or used in connection with the use, enjoyment, occupancy or operation
of all or any part of the Land and

 

2

--------------------------------------------------------------------------------


 

Improvements, whether stored on the Land or elsewhere, including all gaming
equipment (other than slot machines located or to be located in the State of
Missouri), support systems therefor, signs, pumping plants, engines, pipes,
ditches and flumes, and also all gas, electric, cooking, heating, cooling, air
conditioning, lighting, refrigeration and plumbing fixtures and equipment, all
water, sanitary and storm sewer, drainage, electricity, steam, gas, telephone,
cable and other utility equipment and facilities, all plumbing, lighting,
heating, ventilating, air conditioning, refrigerating, incinerating, compacting,
fire protection and sprinkler, surveillance and security, vacuum cleaning,
public address and communications equipment and systems, all kitchen and laundry
appliances, screens, awnings, floor coverings, partitions, elevators,
escalators, motors, machinery, pipes, fittings and other items of equipment and
property of every kind and description, all of which shall be considered to the
fullest extent of the law to be real property for purposes of this Deed of
Trust; together with

 

(f)            All building materials, equipment, work in process or other
personal property of any kind (other than slot machines located or to be located
in the State of Missouri), whether stored on the Land or elsewhere, which have
been or later will be acquired for the purpose of being delivered to,
incorporated into or installed in or about the Land or Improvements; together
with

 

(g)           All rights to the payment of money, accounts, accounts receivable,
reserves, deferred payments, refunds, rebates, cost savings, payments and
deposits, whether now or later to be received from third parties (including all
earnest money sales deposits) or deposited by Trustor with third parties
(including all utility deposits), contract rights, development and use rights,
governmental permits and licenses (except for gaming licenses and liquor
licenses that are not transferable), authorizations, certificates, variances,
consents and approvals, applications, architectural and engineering plans,
specifications and drawings, as-built drawings, guaranties, warranties,
management agreements, operating and/or licensing agreements, supply and service
contracts for water, sanitary and storm sewer, drainage, electricity, steam,
gas, telephone, cable, satellite, and other utilities, property and title
insurance policies and proceeds thereof (including without limitation the right
to assert, prosecute and settle claims under such policies), chattel paper,
instruments, documents, notes, certificates of deposit, securities, other
investments, drafts and letters of credit (other than letters of credit in favor
of Beneficiary), which arise from or relate to construction on the Land or to
any business now or later to be conducted on it, or to the Land and Improvements
generally; together with

 

(h)           All proceeds, including all rights and claims to, dividends of and
demands for them, of the voluntary or involuntary conversion of any of the
Land, Improvements or the other property described above into cash or liquidated
claims, including proceeds of all present and future fire, hazard or casualty
insurance policies and all condemnation awards or payments now or later to be
made by any public body or decree by any court of competent jurisdiction for any
taking or in connection with any condemnation or eminent domain proceeding, and
all causes of action and their proceeds for any damage or injury to the
Land, Improvements or the other property described above or any part of them, or
breach of warranty in connection with the construction of the Improvements,
including causes of action arising in tort, contract, fraud or concealment of a
material fact; together with

 

3

--------------------------------------------------------------------------------


 

(i)            All books and records pertaining to any and all of the property
described above, including computer readable memory and any computer hardware or
software necessary to access and process such memory (“Books and Records”);
together with

 

(j)            All proceeds of, additions and accretions to, substitutions and
replacements for, changes in, and greater right, title and interest in, to and
under or derived from, any of the property described above and all extensions,
improvements, betterments, renewals, substitutions and replacements thereof and
additions and appurtenances thereto, including all proceeds of any voluntary or
involuntary disposition or claim, right and remedy respecting any such property
(arising out of any judgment, condemnation or award, or otherwise arising) and
all goods, documents, general intangibles, chattel paper and accounts, wherever
located, acquired with cash proceeds of any of the foregoing or its proceeds.

 

Trustor shall and will warrant and forever defend the Mortgaged Property in the
quiet and peaceable possession of the Trustee, its successors and assigns
against all and every person or persons lawfully claiming or to claim the whole
or any part thereof.  Trustor agrees that any greater title to the Mortgaged
Property hereafter acquired by Trustor during the term hereof shall be subject
hereto.

 

1.2                               Secured Obligations.

 

1.2.1       Trustor makes the grant, bargain, conveyance, sale, transfer and
assignment set forth in Section 1.1 and grants the security interest set forth
in Article 3 for the purpose of securing the following obligations
(collectively, the “Secured Obligations”) in any order of priority that
Beneficiary may choose:

 

(a)           Except as specified in Section 1.2.2 below, the payment and
performance of all Obligations of Trustor, including, without limitation,
(i) payment and performance of all obligations under the Guaranty and
(ii) payment and performance of all obligations of Trustor under this Deed of
Trust; and

 

(b)           The payment and performance of all future advances and other
obligations that Trustor or any other person may owe to Beneficiary and/or any
Lenders (whether as principal, surety or guarantor), when a writing evidences
Trustor’s and Beneficiary’s agreement that such advances or obligations be
secured by this Deed of Trust; and

 

(c)           The payment and performance of all modifications, amendments,
extensions and renewals, however evidenced, of any of the Secured Obligations
described in clause (a) or (b), above.

 

1.2.2       Notwithstanding any provision of this Deed of Trust or any other
Loan Document, the obligations and liability of Borrower under Sections 5.09,
6.13, 6.14 and/or 10.04 (B)(iii) of the Credit Agreement (and/or under any
separate agreement relating to Hazardous Materials which states that it is not
secured by real property) and of Trustor to guaranty such specific obligations
under the Guaranty are not and shall not be Secured Obligations under this Deed
of Trust.

 

4

--------------------------------------------------------------------------------


 

1.2.3       To the extent permitted by applicable Law, all persons who may have
or acquire an interest in all or any part of the Mortgaged Property will be
considered to have notice of, and will be bound by, the terms of the Secured
Obligations and each other agreement or instrument made or entered into in
connection with each of the Secured Obligations.  Such terms include any
provisions in the Credit Agreement or the other Loan Documents which permit
borrowing, repayment and reborrowing, or which provide that the interest rate on
one or more of the Secured Obligations may vary from time to time.

 

1.3          Future Advances (NRS 106.300, et seq).  It is the intention of
Trustor, Beneficiary and the Lenders that this Deed of Trust is an “instrument”
(as defined in NRS 106.330, as amended or recodified from time to time) which
secures “future advances” (as defined in NRS 106.320, as amended or recodified
from time to time) and which is governed pursuant to NRS 106.300 through
106.400, as amended or recodified from time to time (“NRS” means Nevada Revised
Statutes).  It is the intention of the parties that the Secured Obligations
include the obligation of Trustor to repay “future advances” of “principal” (as
defined in NRS 106.345, as amended or recodified from time to time) in an amount
up to the amount of the Revolving Credit Facility not in excess of $600,000,000
in accordance with the definition of Revolving Credit Facility, and that the
lien of this Deed of Trust secures the obligation of Trustor to repay all such
“future advances” with the priority set forth in NRS 106.370(1), as amended or
recodified from time to time.

 

2.                                      Assignment of Rents and Leases.

 

2.1          Assignment.  Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns, transfers and sets over to Beneficiary all of the
right, title and interest which Trustor now has or may later acquire in and to
the Rents and the Leases, and confers upon Beneficiary the right to collect such
Rents and enforce the provisions of the Leases with or without taking possession
of the Mortgaged Property.  To the maximum extent permitted by law, this is an
absolute assignment, not an assignment for security only.

 

2.2          Grant of License.  Beneficiary hereby confers upon Trustor a
license (“License”) to collect and retain the Rents as they become due and
payable, so long as no Event of Default, as defined in Section 6.2, shall exist
and be continuing.  If an Event of Default has occurred and is continuing,
Beneficiary shall have the right, which it may choose to exercise in its sole
and absolute discretion, to terminate this License without notice to or demand
upon Trustor, and without regard to the adequacy of Beneficiary’s security under
this Deed of Trust.

 

2.3          Collection and Application of Rents.  Provided an Event of Default
has occurred and is continuing, Beneficiary has the right, power and authority
to collect any and all Rents and exercise Trustor’s right, title and interest
under the Leases.  Trustor hereby appoints Beneficiary its attorney-in-fact
(which appointment is irrevocable and coupled with an interest) to perform any
and all of the following acts, if and at the times when Beneficiary in its sole
and absolute discretion may so choose, provided an Event of Default has occurred
and is continuing:

 

(a)           Demand, receive and enforce payment of any and all Rents and any
other right, title and interest of Trustor under the Leases; or

 

5

--------------------------------------------------------------------------------


 

(b)           Give receipts, releases and satisfactions for any and all Rents
and any other obligations and duties under the Leases; or

 

(c)           Sue either in the name of Trustor or in the name of Beneficiary
for any and all Rents and to enforce any other obligations and duties under the
Leases.

 

Beneficiary’s right to the Rents and the Leases does not depend on whether or
not Beneficiary takes possession of the Mortgaged Property as permitted under
Section 6.3.3.  In Beneficiary’s sole and absolute discretion, Beneficiary may
choose to collect Rents and exercise the right, title and interest of Trustor
under the Leases either with or without taking possession of the Mortgaged
Property.  Beneficiary shall apply all Rents collected by it in the manner
provided under Section 6.6.  If an Event of Default shall have occurred and
Beneficiary is in possession of all or part of the Mortgaged Property and is
collecting and applying Rents and exercising any right, title and interest of
Trustor under the Leases as permitted under this Deed of Trust, then
Beneficiary, Trustee and any receiver shall nevertheless be entitled to exercise
and invoke every right and remedy afforded any of them under this Deed of Trust
and at law and in equity, including the right to exercise the power of sale
granted under Section 1.1 and Section 6.3.7.

 

2.4          Beneficiary Not Responsible.  Under no circumstances shall
Beneficiary have any duty to produce Rents from the Mortgaged Property or
maintain the Leases except Beneficiary shall not commit waste.  Regardless of
whether or not Beneficiary, in person or by agent, takes actual possession of
the Land and Improvements, Beneficiary is not and shall not be deemed to be, to
the extent permitted by applicable Law:

 

(a)           a “mortgagee in possession” for any purpose; or

 

(b)           responsible for performing any of the obligations under any Lease;
or

 

(c)           responsible for any waste committed by lessees or any other
parties, any dangerous or defective condition of the Mortgaged Property, or any
negligence in the management, upkeep, repair or control of the Mortgaged
Property; or

 

(d)           liable in any manner for the Mortgaged Property or the use,
occupancy, enjoyment or operation of all or any part of it.

 

2.5          Leasing.  Without Beneficiary’s prior written consent, Trustor
shall not accept any deposit or prepayment of Rents for any period exceeding one
(1) month, and Trustor shall not lease the Mortgaged Property or any part of it
except strictly in accordance with the Loan Documents.  Trustor shall not apply
any Rents in any manner prohibited by the Loan Documents.

 

3.                                      Grant of Security Interest.

 

3.1          Security Agreement.  The parties intend for this Deed of Trust to
create a lien on and security interest in the Mortgaged Property, and an
absolute assignment of the Rents and the Leases, all in favor of Beneficiary. 
The parties acknowledge that some of the Mortgaged Property and some of the
Rents and Leases may be determined under applicable Law to be personal property
or fixtures.  To the extent such Property, Rents or Leases constitute personal

 

6

--------------------------------------------------------------------------------


 

property, Trustor, as debtor, hereby grants to Beneficiary, as secured party, a
security interest in all such Property, Rents and Leases, to secure payment and
performance of the Secured Obligations, and Trustor, as debtor, also has granted
a security interest in such Property, Rents and Leases pursuant to the
Subsidiaries Security Agreement, executed by Trustor, as grantor, in favor of
Beneficiary, as secured party.  This Deed of Trust constitutes a security
agreement under the Uniform Commercial Code as enacted in the State of Nevada,
NRS Chapters 104 and 104A (the “Nevada Uniform Commercial Code”), as amended or
recodified from time to time, covering all such Property, Rents and Leases.  To
the extent such Property, Rents or Leases are not real property encumbered by
the lien created by Section 1.1, above, and are not absolutely assigned by the
assignment set forth in Section 2.1, above, it is the intention of the parties
that such Property, Rents and/or Leases shall constitute “proceeds, product,
offspring, or profits” and/or “rents” of the Land and Improvements, and/or
“fees, charges, accounts, or other payments for the use or occupancy of rooms
and other public facilities in hotels, motels or other lodging properties,” as
applicable (as such terms are defined in and for the purposes of
Section 552(b) of the United States Bankruptcy Code, as such section may be
modified or supplemented).  Notwithstanding any release of all of the property
included in the Mortgaged Property which is deemed “real property” and judicial
proceedings to foreclose this Deed of Trust or its satisfaction of record, the
term hereof shall survive as a security agreement with respect to the security
interest created hereby and referred to above until the repayment or
satisfaction in full of all obligations now or hereafter secured hereby.

 

3.2          Financing Statements.  Trustor consents to, and authorizes the
filing of, one or more financing statements and such other documents as
Beneficiary may from time to time require to perfect or continue the perfection
of Beneficiary’s security interest in any Property, Rents or Leases.  Trustor
shall pay all fees and costs that Beneficiary may incur in filing such documents
in public offices and in obtaining such record searches as Beneficiary may
reasonably require.  If any financing statement or other document is filed in
the records normally pertaining to personal property, that filing shall never be
construed as in any way derogating from or impairing this Deed of Trust or the
rights or obligations of the parties under it.

 

4.                                      Fixture Filing; Construction Mortgage.

 

4.1          Fixture Filing. This Deed of Trust constitutes a financing
statement filed as a fixture filing under NRS 104.9502(1) and 104.9502(2) of the
Nevada Uniform Commercial Code, as amended or recodified from time to time,
covering any Property which now is or later may become fixtures attached to the
Land or Improvements.  In connection therewith, the addresses of Trustor, as
debtor, and Beneficiary, as secured party, are as set forth in Section 7.11,
below.  Trustor’s organizational number is C7798-1991 and Trustor’s tax
identification number is 88-0276064.  The foregoing address of Beneficiary, as
secured party, is also the address from which information concerning the
security interest may be obtained by any interested party.  The property subject
to this fixture filing is described in Section 1.1, above.  Portions of the
property subject to this fixture filing as identified in this Section are or are
to become fixtures related to the Land.

 

7

--------------------------------------------------------------------------------


 

5.                                      Rights and Duties of the Parties.

 

5.1          Representations and Warranties.  Trustor represents and warrants
that, except as previously consented to by Beneficiary in the Credit Agreement
or in a writing making reference to this Section 5.1 and subject to the
Permitted Encumbrances:

 

(a)           Trustor lawfully possesses and holds fee simple title to all of
the Land and Improvements thereon;

 

(b)           Trustor has or will have good title to all Property other than the
Land and Improvements;

 

(c)           Trustor has the full and unlimited power, right and authority to
encumber the Mortgaged Property and assign the Rents and the Leases;

 

(d)           This Deed of Trust creates a first and prior lien on and security
interest in the Mortgaged Property;

 

(e)           The Property includes all property and rights which may be
reasonably necessary or desirable to promote the presently contemplated
beneficial use and enjoyment of the Land and Improvements;

 

(f)            Trustor owns any Property which is personal property free and
clear of any security agreements, reservations of title or conditional sales
contracts not of record; and

 

(g)           Trustor is duly organized, validly existing and in good standing
under the laws of the State of Nevada, and Trustor’s place of business, or its
chief executive office if it has more than one place of business, is located at
the address specified below.

 

5.2          Taxes and Assessments.  Trustor shall pay prior to delinquency all
taxes, levies, charges and assessments, including assessments on appurtenant
water stock, imposed by any public or quasi-public authority or utility company
which are (or if not paid, may become) a lien on or security interest in all or
part of the Mortgaged Property or any interest in it, or which may cause any
decrease in the value of the Mortgaged Property or any part of it.  If any such
taxes, levies, charges or assessments become delinquent, Beneficiary may require
Trustor to present evidence that they have been paid in full, on five days’
written notice by Beneficiary to Trustor.

 

5.3          Performance of Secured Obligations.  Trustor shall promptly pay and
perform each Secured Obligation in accordance with its terms.

 

5.4          Liens, Charges and Encumbrances.  Trustor shall immediately
discharge any lien on or security interest in the Mortgaged Property to which
Beneficiary has not consented in writing, except any Permitted Encumbrances. 
Subject to any applicable rights to contest set forth in the Credit Agreement,
Trustor shall pay when due each obligation secured by or reducible to a lien,
security interest, charge or encumbrance which now does or later may encumber or
appear to encumber all or part of the Mortgaged Property or any interest in it,
whether the lien, security interest, charge or encumbrance is or would be senior
or subordinate to this Deed of Trust.

 

8

--------------------------------------------------------------------------------


 

5.5                               Damages and Insurance and Condemnation
Proceeds.

 

5.5.1       Trustor hereby absolutely and irrevocably assigns to Beneficiary,
and authorizes the payor to pay to Beneficiary, the following claims, causes of
action, awards, payments and rights to payment:

 

(a)           All awards of damages and all other compensation payable directly
or indirectly because of a condemnation, proposed condemnation or taking for
public or private use which affects all or part of the Mortgaged Property or any
interest in it; and

 

(b)           All other awards, claims and causes of action, arising out of any
warranty affecting all or any part of the Mortgaged Property, or for damage or
injury to or decrease in value of all or part of the Mortgaged Property or any
interest in it; and

 

(c)           All proceeds of any policies payable because of loss sustained to
all or part of the Mortgaged Property; and

 

(d)           All interest which may accrue on any of the foregoing.

 

5.5.2       Trustor shall immediately notify Beneficiary in writing if:

 

(a)           Any damage occurs or any injury or loss is sustained in the amount
of $250,000 or more to all or part of the Mortgaged Property, or any action or
proceeding relating to any such damage, injury or loss is commenced; or

 

(b)           Any offer is made, or any action or proceeding is commenced, which
relates to any actual or proposed condemnation or taking of all or part of the
Mortgaged Property.

 

5.5.3       If any Event of Default has occurred and is continuing and
Beneficiary chooses to do so, Beneficiary may in its own name appear in or
prosecute any action or proceeding to enforce any cause of action based on
warranty, or for damage, injury or loss to all or part of the Mortgaged
Property, and Beneficiary may make any compromise or settlement of the action or
proceeding.  Beneficiary, if it so chooses, may participate in any action or
proceeding relating to condemnation or taking of all or part of the Mortgaged
Property, and may join Trustor in adjusting any loss covered by insurance. 
Trustor hereby irrevocably appoints Beneficiary its true and lawful
attorney-in-fact for all such purposes.  The power of attorney granted hereunder
is coupled with an interest and is irrevocable.  Trustor shall not settle,
adjust or compromise any such action or proceeding without the prior written
approval of Beneficiary, which shall not be unreasonably withheld or delayed.

 

5.5.4       All proceeds of these assigned claims, other property and rights
which Trustor may receive or be entitled to (collectively, “Proceeds”) shall be
paid to Beneficiary.  In each instance, Beneficiary shall apply such Proceeds
first toward reimbursement of all of Beneficiary’s costs and expenses of
recovering the Proceeds, including attorneys’ fees.  Such attorneys’ fees shall
include the reasonably allocated cost for services of in-house counsel.  If, in
any instance, each and all of the following conditions (the “Restoration
Conditions”) are satisfied in Beneficiary’s reasonable judgment within one
hundred twenty (120) days following the

 

9

--------------------------------------------------------------------------------


 

occurrence of the damage, taking or other event for which the Proceeds are
collected, Beneficiary shall permit Trustor to use the balance of such Proceeds
(“Net Claims Proceeds”) to pay costs of repairing or reconstructing the
Mortgaged Property in the manner described below:

 

(a)           The plans and specifications, cost breakdown, construction
contract, construction schedule, contractor and payment and performance bond for
the work of repair or reconstruction must all be acceptable to Beneficiary; and

 

(b)           Beneficiary must receive evidence satisfactory to it that, after
repair or reconstruction, the Mortgaged Property will be at least as valuable as
it was immediately before the damage or condemnation occurred; and

 

(c)           The Net Claims Proceeds must be sufficient in Beneficiary’s
determination to pay for the total cost of repair or reconstruction, including
all associated development costs and interest projected to be payable on the
Secured Obligations until the repair or reconstruction is complete; or Trustor
must provide its own funds in an amount equal to the difference between the Net
Claims Proceeds and a reasonable estimate, made by Trustor and found acceptable
by Beneficiary, of the total cost of repair or reconstruction; and

 

(d)           Beneficiary must receive evidence satisfactory to it that all
Leases which Beneficiary may find acceptable will continue after the repair or
reconstruction is complete; and

 

(e)           No Event of Default shall have occurred and be continuing.

 

If Beneficiary, in the exercise of its good faith, reasonable judgment, finds
that such conditions have been met, Beneficiary shall hold the Net Claims
Proceeds and any funds which Trustor is required to provide in an
interest-bearing account and shall disburse them to Trustor to pay costs of
repair or reconstruction monthly as incurred, subject to a 10% retention, to be
disbursed upon presentation of evidence reasonably satisfactory to Beneficiary
that repair or reconstruction has been completed satisfactorily and lien-free
and security interest-free.  However, if Beneficiary finds that one or more of
such conditions have not been satisfied, Beneficiary may apply the Net Claims
Proceeds to pay or prepay (without premium) some or all of the Secured
Obligations in such order and proportions as Beneficiary in its sole and
absolute discretion may choose.  Any and all Proceeds (including, without
limitation, any Net Claims Proceeds) held by Beneficiary from time to time shall
be collateral for the Secured Obligations, and Trustor hereby grants to
Beneficiary a security interest in and lien on such Proceeds and all rights and
remedies available under applicable Laws with respect to such Proceeds,
including, without limitation, all rights and remedies under the Nevada Uniform
Commercial Code.  Trustor shall execute and deliver to Beneficiary and the
Lenders any and all documents reasonably requested by Beneficiary in order to
confirm, create and perfect such security interest in and lien on such
Proceeds.  In the event that any Proceeds are applied to pay any Secured
Obligations, then Beneficiary shall have no obligation to disburse or release
such applied Proceeds to Trustor under this Section 5.5.

 

5.5.5       To the extent permitted by Law, Trustor hereby specifically,
unconditionally and irrevocably waives all rights of a property owner granted
under applicable

 

10

--------------------------------------------------------------------------------


 

Law, including NRS 37.115, as amended or recodified from time to time, which
provide for allocation of condemnation proceeds between a property owner and a
lienholder, and any other Law or successor statute of similar import.  To the
extent permitted by Law, Trustor hereby specifically, unconditionally and
irrevocably waives all right to recover against Beneficiary or any Lender (or
any officer, employee, agent or representative of Beneficiary or any Lender) for
any loss incurred by Trustor from any cause insured against or required by any
Loan Document to be insured against.

 

5.6                               Maintenance and Preservation of Property.

 

5.6.1       Except as permitted in the Credit Agreement, Trustor shall not
remove or demolish the Mortgaged Property or any part of it, or alter, restore
or add to the Mortgaged Property, or initiate or allow any change in any zoning
or other land use classification which affects the Mortgaged Property or any
part of it, except as permitted or required by the Credit Agreement or with
Beneficiary’s express prior written consent in each instance.

 

5.6.2       If all or part of the Mortgaged Property becomes damaged or
destroyed, Trustor shall promptly and completely repair and/or restore the
Mortgaged Property in a good and workmanlike manner in accordance with sound
building practices, regardless of whether or not Beneficiary agrees to disburse
insurance proceeds or other sums to pay costs of the work of repair or
reconstruction under Section 5.5.

 

5.6.3       Trustor shall not commit or allow any act upon or use of the
Mortgaged Property which would violate:  (i) any applicable Law or order of any
Governmental Agency, whether now existing or later to be enacted and whether
foreseen or unforeseen (except to the extent that noncompliance would not cause
a Material Adverse Effect or a License Revocation); or (ii) any public or
private covenant, condition, restriction, equitable servitude, Contractual
Obligation or right of others affecting the Mortgaged Property.  Trustor shall
not bring or keep any article on the Mortgaged Property or cause or allow any
condition to exist on it, that could invalidate or would be prohibited by any
insurance coverage required to be maintained by Trustor on the Mortgaged
Property or any part of it under this Deed of Trust.

 

5.6.4       Trustor shall not commit or allow waste of the Mortgaged Property.

 

5.6.5       Trustor shall perform all other acts which from the character or use
of the Mortgaged Property may be reasonably necessary to maintain and preserve
its value.

 

5.6.6       None of the Mortgaged Property is located in an area having or
identified as having special flood hazards or any similar designation by the
United States Department of the Interior not disclosed in the ALTA survey
delivered to Beneficiary in connection with the transaction contemplated by the
Credit Agreement.

 

5.7                               Insurance.

 

5.7.1       Trustor shall maintain the following insurance with respect to the
Mortgaged Property:

 

11

--------------------------------------------------------------------------------


 

(a)           Trustor shall provide, maintain and keep in force at all times
during any period of construction with respect to the portion of the Mortgaged
Property affected by such construction a policy or policies of builder’s “all
risk” insurance in nonreporting form in an amount not less than the full
insurable completed value of such portion of the Mortgaged Property on a
replacement cost basis.  The policy or policies shall insure against loss or
damage by hazards customarily included within such “all risk” policies and any
other risks or hazards which Beneficiary may reasonably specify (and shall
include boiler and machinery insurance), and each shall contain a Lender’s Loss
Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

(b)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Mortgaged Property not covered by a policy or policies
described in Section 5.7.1(a), above, a policy or policies of fire and hazards
“all risk” insurance providing extended coverage, in an amount not less than the
full insurable value of such portions of the Mortgaged Property on a replacement
cost basis.  The policy or policies shall insure against loss or damage by
hazards customarily included within “all risk” and “extended coverage” policies
and any other risks or hazards which Beneficiary may reasonably specify (and
shall include boiler and machinery insurance), and each shall contain a Lender’s
Loss Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

(c)           Trustor shall provide, maintain and keep in force at all times for
all portions of the Mortgaged Property any policy or policies of business
interruption insurance that Beneficiary reasonably requires (including insurance
against income loss during a period of at least one (1) year), and each such
policy shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU or
equivalent) in favor of Beneficiary.

 

(d)           Trustor shall provide, maintain and keep in force at all times a
policy or policies of comprehensive liability insurance naming Beneficiary and
the Lenders as additional insureds, on an “occurrence” basis, against claims for
“personal injury” liability, including bodily injury, death or property damage
liability, with a limit of not less than One Hundred Million Dollars
($100,000,000).  Such insurance shall be primary and noncontributory with any
other insurance carried by Beneficiary and/or any Lender(s).

 

(e)           Trustor shall provide, maintain and keep in force at all times
such policies of worker’s compensation insurance as may be required by
applicable Laws (including employer’s liability insurance, if required by
Beneficiary), covering all employees of Trustor and each contractor and
subcontractor.

 

(f)            If the Mortgaged Property is required to be insured pursuant to
the Flood Disaster Protection Act of 1973 or the National Flood Insurance Act of
1968, and the regulations promulgated thereunder, because it is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a Flood Hazard Area, then Trustor shall provide, maintain and keep in force
at all times a flood insurance policy covering the Mortgaged Property in limits
that would exceed the damage caused by what is expected to be the most severe
flood (or any greater limits to the extent

 

12

--------------------------------------------------------------------------------


 

required by applicable Law from time to time), containing a Lender’s Loss
Payable Endorsement (Form 438 BFU or equivalent) in favor of Beneficiary.

 

(g)           Trustor shall provide, maintain and keep in force at all times any
and all additional insurance that Beneficiary in its reasonable judgment may
from time to time require, so long as such insurance is available in the
commercial market at reasonable rates.

 

5.7.2       All such policies of insurance shall be issued by companies approved
by Beneficiary having a minimum A.M. Best’s rating of A-X.  The limits,
coverage, forms, deductibles, inception and expiration dates and cancellation
provisions of all such policies shall be acceptable to Beneficiary.  Each
property insurance policy maintained in connection with any of the Mortgaged
Property shall contain a Lender’s Loss Payable Endorsement (Form 438 BFU or
equivalent) in favor of Beneficiary, and shall provide that all proceeds be
payable to Beneficiary to the extent of its interest.  Each liability insurance
policy maintained in connection with any of the Mortgaged Property shall name
Beneficiary and the Lenders as additional insureds.  An approval by Beneficiary
is not, and shall not be deemed to be, a representation of the solvency of any
insurer or the sufficiency of any amount of insurance.  Each policy of insurance
required hereunder shall provide that it may not be modified or canceled without
at least thirty (30) days’ prior written notice to Beneficiary, and shall permit
a waiver of subrogation by Trustor in favor of Beneficiary and the Lenders.

 

5.7.3       Trustor shall supply Beneficiary with certificates of each policy
required hereunder and any other policy of insurance maintained in connection
with any of the Mortgaged Property, together with an original or underlyer of
each such policy and all endorsements thereto.  When any insurance policy
required hereunder expires, Trustor shall furnish Beneficiary with proof
acceptable to Beneficiary that the policy has been reinstated or a new policy
issued, continuing in force the insurance covered by the policy which expired. 
If Trustor fails to pay any such premium, Beneficiary shall have the right, but
not the obligation, to obtain current coverage and advance funds to pay the
premiums for it.  Trustor shall repay Beneficiary immediately on demand for any
advance for such premiums, which shall be considered to be an additional loan to
Trustor bearing interest at the Default Rate, and secured by this Deed of Trust
and any other collateral held by Beneficiary in connection with the Secured
Obligations.

 

5.8                               Trustee’s Acceptance of Trust.  Trustee
accepts this trust when this Deed of Trust is recorded.

 

5.9                               Releases, Extensions, Modifications and
Additional Security.

 

5.9.1       From time to time, Beneficiary may, consistent with the Credit
Agreement, perform any of the following acts without incurring any liability or
giving notice to any person, and without affecting the personal liability of any
person for the payment of the Secured Obligations (except as provided below),
and without affecting the security hereof for the full amount of the Secured
Obligations on all Property remaining subject hereto, and without the necessity
that any sum representing the value of any portion of the Mortgaged Property
affected by Beneficiary’s action(s) be credited on the Secured Obligations:

 

13

--------------------------------------------------------------------------------


 

(a)           Release any person liable for payment of any Secured Obligation;

 

(b)           Extend the time for payment, or otherwise alter the terms of
payment, of any Secured Obligation;

 

(c)           Accept additional real or personal property of any kind as
security for any Secured Obligation, whether evidenced by deeds of trust,
mortgages, security agreements or any other instruments of security; or

 

(d)           Alter, substitute or release any property securing the Secured
Obligations.

 

5.9.2       From time to time when requested to do so by Beneficiary in writing,
Trustee may perform any of the following acts without incurring any liability or
giving notice to any person:

 

(a)           Consent to the making of any plat or map of the Mortgaged Property
or any part of it;

 

(b)           Join in granting any easement or creating any restriction
affecting the Mortgaged Property;

 

(c)           Join in any subordination or other agreement affecting this Deed
of Trust or the lien or security interest of it; or

 

(d)           Reconvey the Mortgaged Property or any part of it without any
warranty.

 

5.10                        Reconveyance.  When Trustee receives Beneficiary’s
written request for reconveyance and all fees and other sums owing to Trustee by
Trustor under Section 5.11, Trustee shall reconvey the Mortgaged Property, or so
much of it as is then held under this Deed of Trust, without warranty, to the
person or persons legally entitled to it.  Such person or persons shall pay any
costs of recordation.  In the reconveyance, the grantee may be described as “the
person or persons legally entitled thereto,” and the recitals of any matters or
facts shall be conclusive proof of their truthfulness.  Neither Beneficiary nor
Trustee shall have any duty to determine the rights of persons claiming to be
rightful grantees of any reconveyance.

 

5.11                        Compensation, Exculpation, Indemnification.

 

5.11.1     Trustor agrees to pay all reasonable fees as may be charged by
Beneficiary and Trustee for any services that Beneficiary or Trustee may render
in connection with this Deed of Trust, including Beneficiary’s providing a
statement of the Secured Obligations or Trustee’s rendering of services in
connection with a reconveyance; provided, however, that if the amount of such
fees exceeds the maximum amounts legally permitted, such fees shall be reduced
so as not to exceed such maximum amounts.  Trustor shall also pay or reimburse
all of Beneficiary’s and Trustee’s reasonable costs and expenses which may be
incurred in rendering any such services.  Trustor further agrees to pay or
reimburse Beneficiary for all reasonable costs, expenses and other advances
which may be incurred or made by Beneficiary or Trustee in any

 

14

--------------------------------------------------------------------------------


 

efforts to enforce any terms of this Deed of Trust, including any rights or
remedies afforded to Beneficiary or Trustee or both of them under Section 6.3,
whether any lawsuit is filed or not, or in defending any action or proceeding
arising under or relating to this Deed of Trust, including attorneys’ fees and
other legal costs, costs of any Trustee Sale or Foreclosure Sale (as defined in
Sections 6.3.7 and 6.3.8) and any cost of evidence of title.  If Beneficiary
chooses to dispose of the Mortgaged Property through more than one Foreclosure
Sale, Trustor shall pay all costs, expenses or other advances that may be
incurred or made by Trustee or Beneficiary in each of such Foreclosure Sales.

 

5.11.2              Beneficiary shall not be directly or indirectly liable to
Trustor or any other person as a consequence of any of the following:

 

(a)           Beneficiary’s exercise of, or failure to exercise, any rights,
remedies or powers granted to Beneficiary in this Deed of Trust;

 

(b)           Beneficiary’s failure or refusal to perform or discharge any
obligation or liability of Trustor under any agreement related to the Mortgaged
Property or under this Deed of Trust; or

 

(c)           Any loss sustained by Trustor or any third party resulting from
Beneficiary’s failure to lease or operate the Mortgaged Property, or from any
other act or omission of Beneficiary in managing the Mortgaged Property, after
an Event of Default, unless the loss is caused by the willful misconduct and bad
faith of Beneficiary.

 

Trustor hereby expressly waives and releases all liability of the types
described above, and agrees that no such liability shall be asserted against or
imposed upon Beneficiary.

 

5.11.3              Trustor agrees to indemnify Trustee, Beneficiary and the
Lenders (collectively, the “Indemnitees”) against and hold them harmless from
all losses, damages, liabilities, claims, causes of action, judgments, court
costs, reasonable attorneys’ fees and other reasonable legal expenses, cost of
evidence of title, cost of evidence of value, and other costs and expenses which
any of them may suffer or incur:

 

(a)           In performing any act required or permitted by this Deed of Trust
or any of the other Loan Documents or by Law;

 

(b)           Because of any failure of Trustor to perform any of Trustor’s
obligations; or

 

(c)           Because of any alleged obligation of or undertaking by Beneficiary
to perform or discharge any of the representations, warranties, conditions,
covenants or other obligations in any document relating to the Mortgaged
Property other than the Loan Documents.

 

Notwithstanding the foregoing, no Indemnitee shall be entitled to
indemnification for any loss caused by its own gross negligence or willful
misconduct.  Each obligation or liability of Trustor to any Indemnitee under
this Section 5.11.3 shall survive the release and cancellation of any or

 

15

--------------------------------------------------------------------------------


 

all of the Secured Obligations and the full or partial release and/or
reconveyance of this Deed of Trust.

 

5.11.4     Trustor shall pay all obligations to pay money arising under this
Section 5.11 immediately upon demand by Trustee or Beneficiary.  Each such
obligation shall be added to, and considered to be part of, the principal of the
Notes in favor of Beneficiary, and shall bear interest from the date the
obligation arises at the Default Rate.

 

5.12        Defense and Notice of Claims and Actions.  At Trustor’s sole
expense, Trustor shall protect, preserve and defend the Mortgaged Property and
title to and right of possession of the Mortgaged Property, and the security of
this Deed of Trust and the rights and powers of Beneficiary and Trustee created
under it, against all adverse claims.  Trustor shall give Beneficiary and
Trustee prompt notice in writing if any claim is asserted which does or could
affect any of such matters, or if any action or proceeding is commenced which
alleges or relates to any such claim.

 

5.13        Substitution of Trustee.  From time to time, Beneficiary may
substitute a successor to any Trustee named in or acting under this Deed of
Trust in any manner now or later to be provided at Law, or by a written
instrument executed and acknowledged by Beneficiary and recorded in the
office(s) of the recorder(s) of the County.  Any such instrument shall be
conclusive proof of the proper substitution of the successor Trustee, who shall
automatically upon recordation of the instrument succeed to all estate, title,
rights, powers and duties of the predecessor Trustee, without conveyance from
it.

 

5.14        Subrogation.  Beneficiary shall be subrogated to the liens and
security interests of all encumbrances, whether released of record or not, which
are discharged in whole or in part by Beneficiary in accordance with this Deed
of Trust or with the proceeds of any loan secured by this Deed of Trust.

 

5.15        Site Visits, Observation and Testing.  Beneficiary and its agents
and representatives shall have the right at any reasonable time to enter and
visit the Mortgaged Property for the purpose of performing appraisals.  In
addition, each Indemnitee (collectively, “Indemnified Parties”) and their agents
and representatives shall have the right at any reasonable time to enter and
visit the Mortgaged Property for the purposes of observing the Mortgaged
Property, taking and removing soil or groundwater samples, and conducting tests
on any part of the Mortgaged Property.  The Indemnified Parties have no duty,
however, to visit or observe the Mortgaged Property or to conduct tests, and no
site visit, observation or testing by any Indemnified Party shall impose any
liability on any Indemnified Party.  In no event shall any site visit,
observation or testing by any Indemnified Party be a representation that
Hazardous Materials are or are not present in, on, or under the Mortgaged
Property, or that there has been or shall be compliance with any Hazardous
Materials Law, or any other applicable Law.  Neither Trustor nor any other party
is entitled to rely on any site visit, observation or testing by any Indemnified
Party.  The Indemnified Parties owe no duty of care to protect Trustor or any
other party against, or to inform Trustor or any other party of, any Hazardous
Material or any other adverse condition affecting the Mortgaged Property.  Any
Indemnified Party shall give Trustor reasonable notice before entering the
Mortgaged Property.  The Indemnified Party shall make

 

16

--------------------------------------------------------------------------------


 

reasonable efforts to avoid interfering with Trustor’s use of the Mortgaged
Property in exercising any rights provided in this Section.

 

5.16        Notice of Change.  Trustor shall give Beneficiary prior written
notice of (a) any change in the location of Trustor’s place of business or its
chief executive office if it has more than one place of business, (b) any change
in the location of any of the Mortgaged Property, including the Books and
Records, and (c) any change to Trustor’s name or business structure.  Unless
otherwise approved by Beneficiary in writing, all Property that consists of
personal property (including the Books and Records) will be located on the Land.

 

6.                                      Accelerating Transfers, Defaults and
Remedies.

 

6.1                               Accelerating Transfers.

 

6.1.1       “Accelerating Transfer” means any sale, contract to sell,
conveyance, encumbrance, lease, alienation or further encumbrance not expressly
permitted under the Credit Agreement, or other transfer of all or any material
part of the Mortgaged Property or any interest in it, whether voluntary,
involuntary, by operation of law or otherwise, unless Beneficiary has given its
prior written consent to such “Accelerating Transfer,” which consent may be
given or not given in the sole and absolute discretion of Beneficiary or any
event constituting a Change of Control under the Credit Agreement.

 

6.1.2       Trustor acknowledges that Beneficiary and the Lenders are making one
or more advances under the Credit Agreement in reliance on the expertise, skill
and experience of Trustor; thus, the Secured Obligations include material
elements similar in nature to a personal service contract.  In consideration of
Beneficiary’s reliance, Trustor agrees that Trustor shall not make any
Accelerating Transfer, unless the transfer is preceded by Beneficiary’s written
consent to the particular transaction and transferee.  Beneficiary may withhold
such consent in its sole and absolute discretion.  If any Accelerating Transfer
occurs, Beneficiary may, in its sole and absolute discretion, declare all of the
Secured Obligations to be immediately due and payable, and Beneficiary and
Trustee may invoke any rights and remedies provided by Section 6.3 of this Deed
of Trust.

 

6.2                               Events of Default.  Trustor will be in default
under this Deed of Trust upon the occurrence of any one or more of the following
events (“Events of Default”):

 

(a)           Trustor fails to perform any obligation to pay money which arises
under this Deed of Trust or by Trustor under the Guaranty; or

 

(b)           Trustor fails to perform any other obligation arising under this
Deed of Trust within five Business Days after the giving of written notice by
Beneficiary of such failure; or

 

(c)           Trustor, any other Party, or any “borrower” (as that term is
defined in NRS 106.310, as amended or recodified from time to time) who may send
a notice pursuant to NRS 106.380(1), as amended or recodified from time to time,
with respect to this Deed of Trust, (i) delivers, sends by mail or otherwise
gives, or purports to deliver, send by mail or otherwise give, to Beneficiary or
any Lender, (A) any notice of an election to terminate the operation of

 

17

--------------------------------------------------------------------------------


 

this Deed of Trust as security for any Secured Obligation, including, without
limitation, any obligation to repay any “future advance” (as defined in
NRS 106.320, as amended or recodified from time to time) of “principal” (as
defined in NRS 106.345, as amended or recodified from time to time), or (B) any
other notice pursuant to NRS 106.380(1), as amended or recodified from time to
time, (ii) records a statement pursuant to NRS 106.380(3), as amended or
recodified from time to time, or (iii) causes this Deed of Trust, any Secured
Obligation, Beneficiary or any Lender to be subject to NRS 106.380(2),
106.380(3) or 106.400, as amended or recodified from time to time; or

 

(d)           Any Event of Default (as defined in the Credit Agreement or any
other Loan Document) occurs; or any other default occurs under any of the
Secured Obligations (subject to any applicable cure period).

 

6.3                               Remedies.  At any time after and during the
continuance of an Event of Default and provided that Beneficiary has received
any consents or approvals of any other Lenders required under the Credit
Agreement, Beneficiary and Trustee will be entitled to invoke any or all of the
following rights and remedies (subject to any restrictions on those rights and
remedies imposed by applicable Gaming Laws), all of which will be cumulative,
and the exercise of any one or more of which shall not constitute an election of
remedies:

 

6.3.1       Acceleration.  Beneficiary may declare any or all of the Secured
Obligations to be due and payable immediately, without presentment, demand,
notice of any kind, all of which are expressly waived, notwithstanding anything
to the contrary contained in this Deed of Trust, the Credit Agreement or any
other Loan Document.

 

6.3.2       Receiver.  Beneficiary may apply to any court of competent
jurisdiction for, and obtain appointment of, a receiver for the Mortgaged
Property; and Beneficiary may request, in connection with any foreclosure
proceeding hereunder, that the Nevada Gaming Commission petition a District
Court of the State of Nevada for the appointment of a supervisor to conduct the
normal gaming activities on the Mortgaged Property following such foreclosure
proceeding.

 

6.3.3       Entry.  Beneficiary, in person, by agent or by court-appointed
receiver, may enter, take possession of, manage and operate all or any part of
the Mortgaged Property, and may also do any and all other things in connection
with those actions that Beneficiary may in its sole and absolute discretion
consider necessary and appropriate to protect the security of this Deed of
Trust.  Such other things may include, without limitation:  taking and
possessing all of Trustor’s or the then owner’s Books and Records; entering
into, enforcing, modifying, or canceling Leases on such terms and conditions as
Beneficiary may consider proper; obtaining and evicting tenants; collecting and
receiving any payment of money owing to Trustor; completing construction; and/or
contracting for and making repairs and alterations.  If Beneficiary so requests,
Trustor shall assemble all of the Mortgaged Property that has been removed from
the Land and make all of it available to Beneficiary at the site of the Land. 
Trustor hereby irrevocably constitutes and appoints Beneficiary as Trustor’s
attorney-in-fact (which appointment is irrevocable and coupled with an interest)
to perform such acts and execute such documents as Beneficiary in its sole and
absolute discretion may consider to be appropriate in connection with taking
these measures, including endorsement of Trustor’s name on any

 

18

--------------------------------------------------------------------------------


 

instruments.  Regardless of any provision of this Deed of Trust or the Credit
Agreement, Beneficiary shall not be considered to have accepted any property in
satisfaction of any obligation of Trustor to Beneficiary unless Beneficiary has
given express written notice of Beneficiary’s election of that remedy in
accordance with NRS 104.9505, as it may be amended or recodified from time to
time.

 

6.3.4       Cure; Protection of Security.  Either Beneficiary or Trustee may
cure any breach or default of Trustor and, if it chooses to do so in connection
with any such cure, Beneficiary or Trustee may also enter the Mortgaged Property
and/or do any and all other things which either may in its sole and absolute
discretion consider necessary and appropriate to protect the security of this
Deed of Trust.  Such other things may include, without limitation:  appearing in
and/or defending any action or proceeding which purports to affect the security
of, or the rights or powers of Beneficiary or Trustee under, this Deed of Trust;
paying, purchasing, contesting or compromising any encumbrance, charge, lien,
security interest or claim of lien or security interest which (in Beneficiary’s
or Trustee’s sole judgment) is or may be senior in priority to this Deed of
Trust, such judgment of Beneficiary or Trustee to be conclusive as among the
parties to this Deed of Trust; obtaining insurance and/or paying any premiums or
charges for insurance required to be carried under this Deed of Trust and the
other Loan Documents; otherwise caring for and protecting any and all of the
Mortgaged Property; and/or employing counsel, accountants, contractors and other
appropriate persons to assist Beneficiary or Trustee.  Beneficiary and Trustee
may take any of the actions permitted under this Section 6.3.4 either with or
without giving notice to any person.

 

6.3.5       Uniform Commercial Code Remedies.  Beneficiary may exercise any or
all of the remedies granted to a secured party under the Nevada Uniform
Commercial Code, as amended or recodified from time to time.

 

6.3.6       Judicial Action.  Beneficiary may bring an action in any court of
competent jurisdiction to foreclose this Deed of Trust or to obtain specific
enforcement of any of the covenants or other terms of this Deed of Trust.

 

6.3.7       Power of Sale.  Under the power of sale hereby granted, Beneficiary
shall have the discretionary right to cause some or all of the Mortgaged
Property, including any Property which constitutes personal property, to be sold
or otherwise disposed of in any combination and in any manner permitted by
applicable Law.

 

(a)           Sales of Personal Property.

 

(i)            For purposes of this power of sale, Beneficiary may elect to
treat as personal property any Property which is intangible or which can be
severed from the Land or Improvements without causing structural damage.  If it
chooses to do so, Beneficiary may dispose of any personal property separately
from the sale of real property, in any manner permitted by the Nevada Uniform
Commercial Code, as amended or recodified from time to time, including any
public or private sale, or in any manner permitted by any other applicable Law. 
Any proceeds of any such disposition shall not cure any Event of Default or
reinstate any Secured Obligation.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  In connection with any sale or other
disposition of such Property, Trustor agrees that the following procedures
constitute a commercially reasonable sale:  Beneficiary shall mail written
notice of the sale to Trustor not later than ten (10) days prior to such sale. 
Once per week during the three weeks immediately preceding such sale,
Beneficiary will publish notice of the sale in a local daily newspaper of
general circulation.  Upon receipt of any written request, Beneficiary will make
the Mortgaged Property available to any bona fide prospective purchaser for
inspection during reasonable business hours.  Notwithstanding any provision to
the contrary, Beneficiary shall be under no obligation to consummate a sale if,
in its judgment, none of the offers received by it equals the fair value of the
Mortgaged Property offered for sale.  The foregoing procedures do not constitute
the only procedures that may be commercially reasonable.

 

(b)                                 Trustee’s Sales of Real Property or Mixed
Collateral.

 

(i)                                     Beneficiary may choose to dispose of
some or all of the Mortgaged Property which consists solely of real property in
any manner then permitted by applicable Law.  In its discretion, Beneficiary may
also or alternatively choose to dispose of some or all of the Mortgaged
Property, in any combination consisting of both real and personal property,
together in one sale to be held in accordance with the Law and procedures
applicable to real property, as permitted by Article 9 of the Nevada Uniform
Commercial Code, as amended or recodified from time to time.  Trustor agrees
that such a sale of personal property together with real property constitutes a
commercially reasonable sale of the personal property.  For purposes of this
power of sale, either a sale of real property alone, or a sale of both real and
personal property together in accordance with Article 9 of the Nevada Uniform
Commercial Code, as amended or recodified from time to time, will sometimes be
referred to as a “Trustee’s Sale.”

 

(ii)                                  Before any Trustee’s Sale, Beneficiary or
Trustee shall give such notice of default and election to sell as may then be
required by Law.  When all time periods then legally mandated have expired, and
after such notice of sale as may then be legally required has been given,
Trustee shall sell the property being sold at a public auction to be held at the
time and place specified in the notice of sale, provided, however, that no sale
or other disposition of slot machines or other gaming devices shall occur
without first receiving the approval of the applicable Gaming Board.  Neither
Trustee nor Beneficiary shall have any obligation to make demand on Trustor
before any Trustee’s Sale.  From time to time in accordance with then applicable
Law, Trustee may, and in any event at Beneficiary’s request shall, postpone any
Trustee’s Sale by public announcement at the time and place noticed for that
sale.

 

(iii)                               At any Trustee’s Sale, Trustee shall sell
the property being sold at a public auction to the highest bidder at public
auction for cash in lawful money of the United States.  Trustee shall execute
and deliver to the purchaser(s) a deed or deeds conveying the property being
sold without any covenant or warranty

 

20

--------------------------------------------------------------------------------


 

whatsoever, express or implied.  The recitals in any such deed of any matters or
facts, including any facts bearing upon the regularity or validity of any
Trustee’s Sale, shall be conclusive proof of their truthfulness.  Any such deed
shall be conclusive against all persons as to the facts recited in it.

 

6.3.8                     Single or Multiple Foreclosure Sales.  If the
Mortgaged Property consists of more than one lot, parcel or item of property,
Beneficiary may:

 

(a)                                 Designate the order in which the lots,
parcels and/or items shall be sold or disposed of or offered for sale or
disposition; and

 

(b)                                 Elect to dispose of the lots, parcels and/or
items through a single consolidated sale or disposition to be held or made under
the power of sale granted in Sections 1.1 and 6.3.7, or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
Beneficiary may deem to be in its best interests (any such sale or disposition
being referred to herein as a “Foreclosure Sale”).

 

If Beneficiary chooses to have more than one Foreclosure Sale, Beneficiary at
its option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as Beneficiary may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the liens or security interests of
this Deed of Trust on any part of the Mortgaged Property which has not been sold
until all of the Secured Obligations have been paid in full and the Commitment
has been fully and finally terminated.

 

6.3.9                     Other Permitted Remedies.  Beneficiary and the Lenders
may refuse to make any advance to, or issue any Letter of Credit for the account
of, Trustor.  Beneficiary and the Lenders may exercise any and all other rights
and remedies available under the Loan Documents and applicable Law, including,
without limitation, the right to file applications to change, and to exercise
all other rights and remedies available under applicable Law with respect to,
all water permits and rights relating to the Mortgaged Property; provided
however that, notwithstanding the foregoing or any other provision contained in
this Deed of Trust, the remedies provided by this Deed of Trust shall not
include the right to take any action that violates applicable Gaming Laws.

 

6.4                               Credit Bids.  At any Foreclosure Sale, any
person, including Trustor, Trustee or Beneficiary, may bid for and acquire the
Mortgaged Property or any part thereof to the extent permitted by then
applicable Law.  Instead of paying cash for such property, Beneficiary may
settle for the purchase price by crediting against the sales price of the
Mortgaged Property or any part thereof any or all of the outstanding Secured
Obligations (including without limitation the portion of the Secured Obligations
attributable to the expenses of sale, costs of any action and any other sums for
which Trustor is obligated to pay or reimburse Beneficiary, the Lenders or
Trustee under Section 5.11) in such order and proportions as Beneficiary in its
sole and absolute discretion may choose.

 

21

--------------------------------------------------------------------------------


 

6.5                               Application of Foreclosure Sale Proceeds. 
Trustee shall apply the proceeds of the sale in the following order: (a) to all
costs and expenses of the sale, including but not limited to a Trustee’s fee
equal to two percent (2%) of the gross proceeds of the sale, the Trustee’s
expenses and reasonable attorney fees and expenses; (b) costs of title evidence;
(c) the payment of the Secured Obligations, provided that all proceeds that are
to be applied against the Secured Obligations shall, except as otherwise
required by applicable Law, be applied against the Secured Obligations in any
order and proportions as Beneficiary in its sole and absolute discretion may
choose (subject to any applicable provision for priority of applications of
proceeds set forth in the Credit Agreement); and (d) the excess, if any, to any
subordinate lienholders, if any, in their order of priority, including the
Beneficiary, and then to the Trustor or any successors or assigns of the
Trustors, as their interests may appear.

 

6.6                               Application of Rents and Other Sums. 
Beneficiary shall apply any and all Rents collected by it, and any and all sums
other than proceeds of a Foreclosure Sale which Beneficiary may receive or
collect under Section 6.3, in the following manner:

 

(a)                                 First, to pay the portion of the Secured
Obligations attributable to the costs and expenses of operation and collection
that may be incurred by Trustee, Beneficiary or any receiver;

 

(b)                                 Second, to pay all other Secured Obligations
in any order and proportions as Beneficiary in its sole and absolute discretion
may choose (subject to any applicable provisions for priority of application of
payments set forth in the Credit Agreement); and

 

(c)                                  Third, to remit the remainder, if any, to
the person or persons entitled to it.  Beneficiary shall have no liability for
any funds which it does not actually receive.

 

6.7                               Incorporation of Certain Nevada Covenants. 
Covenants Nos. 1, 2 (full replacement value), 3, 4 (at the applicable Default
Rate), 5, 6, 7 (reasonable), 8 and 9 of NRS 107.030, where not in conflict with
the provisions of the Loan Documents, are hereby adopted and made a part of this
Deed of Trust.  Upon any Event of Default by Trustor hereunder, Beneficiary may
(a) declare all sums secured immediately due and payable without demand or
notice or (b) have a receiver appointed as a matter of right without regard to
the sufficiency of said property or any other security or guaranty and without
any showing as required by NRS §107.100.  All remedies provided in this Deed of
Trust are distinct and cumulative to any other right or remedy under this Deed
of Trust or afforded by law or equity and may be exercised concurrently,
independently or successively.  The sale of said property conducted pursuant to
Covenants Nos. 6, 7 and 8 of NRS §107.030 may be conducted either as to the
whole of said property or in separate parcels and in such order as Trustee may
determine.

 

7.                                      Miscellaneous Provisions.

 

7.1                               Additional Provisions.  The Loan Documents
fully state all of the terms and conditions of the parties’ agreement regarding
the matters mentioned in or incidental to this Deed of Trust.  The Loan
Documents also grant further rights to Beneficiary and contain further
agreements and affirmative and negative covenants by Trustor which apply to this
Deed of Trust and to the Mortgaged Property.

 

22

--------------------------------------------------------------------------------


 

7.2                               No Waiver or Cure.

 

7.2.1                     Each waiver by Beneficiary or Trustee must be in
writing, and no waiver shall be construed as a continuing waiver.  No waiver
shall be implied from any delay or failure by Beneficiary or Trustee to take
action on account of any default of Trustor.  Consent by Beneficiary or Trustee
to any act or omission by Trustor shall not be construed as a consent to any
other or subsequent act or omission or to waive the requirement for
Beneficiary’s or Trustee’s consent to be obtained in any future or other
instance.

 

7.2.2                     If any of the events described below occurs, that
event alone shall not:  cure or waive any breach, Event of Default or notice of
default under this Deed of Trust or invalidate any act performed pursuant to any
such default or notice; or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid and performed and all
other defaults under the Loan Documents have been cured); or impair the security
of this Deed of Trust; or prejudice Beneficiary, Trustee or any receiver in the
exercise of any right or remedy afforded any of them under this Deed of Trust;
or be construed as an affirmation by Beneficiary of any tenancy, lease or
option, or a subordination of the lien or security interest of this Deed of
Trust.

 

(a)                                 Beneficiary, its agent or a receiver takes
possession of all or any part of the Mortgaged Property in the manner provided
in Section 6.3.3.

 

(b)                                 Beneficiary collects and applies Rents as
permitted under Sections 2.3 and 6.6 or exercises Trustor’s right, title and
interest under the Leases, either with or without taking possession of all or
any part of the Mortgaged Property.

 

(c)                                  Beneficiary receives and applies to any
Secured Obligation proceeds of any Property, including any proceeds of insurance
policies, condemnation awards, or other claims, property or rights assigned to
Beneficiary under Section 5.5.

 

(d)                                 Beneficiary makes a site visit, observes the
Mortgaged Property and/or conducts tests as permitted under Section 5.15.

 

(e)                                  Beneficiary receives any sums under this
Deed of Trust or any proceeds of any collateral held for any of the Secured
Obligations, and applies them to one or more Secured Obligations.

 

(f)                                   Beneficiary, Trustee or any receiver
invokes any right or remedy provided under this Deed of Trust.

 

7.3                               Powers of Beneficiary and Trustee.

 

7.3.1                     Trustee shall have no obligation to perform any act
which it is empowered to perform under this Deed of Trust unless it is requested
to do so in writing and is reasonably indemnified against loss, cost, liability
and expense.

 

7.3.2                     If either Beneficiary or Trustee performs any act
which it is empowered or authorized to perform under this Deed of Trust,
including any act permitted by Section 5.9 or

 

23

--------------------------------------------------------------------------------


 

Section 6.3.4, that act alone shall not release or change the personal liability
of any person for the payment and performance of the Secured Obligations then
outstanding, or the lien or security interest of this Deed of Trust on all or
the remainder of the Mortgaged Property for full payment and performance of all
outstanding Secured Obligations.  The liability of the original Trustor shall
not be released or changed if Beneficiary grants any successor in interest to
Trustor any extension of time for payment, or modification of the terms of
payment, of any Secured Obligation.  Beneficiary shall not be required to comply
with any demand by any original Trustor that Beneficiary refuse to grant such an
extension or modification to, or commence proceedings against, any such
successor in interest.

 

7.3.3                     Beneficiary may take any of the actions permitted
under Sections 6.3.2 and/or 6.3.3 regardless of the adequacy of the security for
the Secured Obligations, or whether any or all of the Secured Obligations have
been declared to be immediately due and payable, or whether notice of default
and election to sell has been given under this Deed of Trust.

 

7.3.4                     From time to time, Beneficiary or Trustee may apply to
any court of competent jurisdiction for aid and direction in executing the trust
and enforcing the rights and remedies created under this Deed of Trust. 
Beneficiary or Trustee may from time to time obtain orders or decrees directing,
confirming or approving acts in executing this trust and enforcing these rights
and remedies.

 

7.4                               Merger.  No merger shall occur as a result of
Beneficiary’s acquiring any other estate in or any other lien on or security
interest in the Mortgaged Property unless Beneficiary consents to a merger in
writing.

 

7.5                               Applicable Law.  This Deed of Trust shall be
governed by and construed in accordance with the Laws of the State of Nevada.

 

7.6                               Successors in Interest.  The terms, covenants
and conditions of this Deed of Trust shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties.  However, this
Section 7.6 does not waive the provisions of Section 6.1.

 

7.7                               Interpretation.

 

7.7.1                     Whenever the context requires, all words used in the
singular will be construed to have been used in the plural, and vice versa, and
each gender will include any other gender.  The captions of the sections of this
Deed of Trust are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

7.7.2                     The word “obligations” is used in its broadest and
most comprehensive sense, and includes all primary, secondary, direct, indirect,
fixed and contingent obligations.  It further includes all principal, interest,
reimbursement and indemnity obligations, prepayment charges, late charges, loan
fees and any other fees and charges accruing or assessed at any time, as well as
all obligations to perform acts or satisfy conditions.

 

24

--------------------------------------------------------------------------------


 

7.7.3                     No listing of specific instances, items or matters in
any way limits the scope or generality of any language of this Deed of Trust. 
All Exhibits and/or Schedules attached to this Deed of Trust are hereby
incorporated in this Deed of Trust.

 

7.8                               In-House Counsel Fees.  Whenever Trustor is
obligated to pay or reimburse Beneficiary or Trustee for any attorneys’ fees,
those fees shall include the allocated costs for services of in-house counsel.

 

7.9                               Waiver of Marshaling.  To the extent permitted
by applicable Law, Trustor waives all rights, legal and equitable, it may now or
hereafter have to require marshaling of assets or to require foreclosure sales
of assets in a particular order, including any rights provided by NRS 100.040
and 100.050, as such Sections may be amended or recodified from time to time. 
Each successor and assign of Trustor, including any holder of a lien or security
interest subordinate to this Deed of Trust, by acceptance of its interest or
lien or security interest, agrees that it shall be bound by the above waiver, as
if it had given the waiver itself.

 

7.10                        Severability.  Any provision in this Deed of Trust
that is held to be inoperative, unenforceable or invalid as to any party or in
any jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of this Deed of Trust
are declared to be severable.

 

7.11                        Notices.  Trustor hereby requests that a copy of
notice of default and notice of sale be mailed to it at the address set forth
below.  That address is also the mailing address of Trustor as debtor under the
Nevada Uniform Commercial Code, as amended or recodified from time to time. 
Beneficiary’s address given below is the address for Beneficiary as secured
party under the Nevada Uniform Commercial Code, as amended or recodified from
time to time.

 

Notices to Trustor:

Bally Gaming, Inc.

 

6601 S. Bermuda Road

 

Las Vegas, Nevada 89119

 

 

Notices to Beneficiary:

Bank of America, N.A.

 

Gaming and Leisure Industries Group

 

Mail Code: TX1-492-14-11

 

901 Main Street, 14th Floor

 

Dallas, TX 75202-3714

 

Attention: Maurice Washington, Vice President

 

7.12                        Compliance with Missouri Gaming Laws. 
Notwithstanding anything in this Agreement to the contrary, this instrument
shall not, and shall not be deemed to, pledge, hypothecate, grant a security
interest or any other interest in, convey, transfer or otherwise assign (a
“Transfer”), in any way (i) any license issued by the Missouri Gaming Commission
or any interest in a license issued by the Missouri Gaming Commission, but only
to the extent that granting a security interest in any such license would
violate applicable Gaming Law, (ii) any ownership interest in the capital stock
or other equity interests of any Subsidiary subject to Missouri Gaming Laws (it
being acknowledged that any such interest will be pledged, upon

 

25

--------------------------------------------------------------------------------


 

Missouri Gaming Commission approval, pursuant to the Facilities Pledge
Agreement), or (iii) slot machines located or to be located in the State of
Missouri.  Beneficiary acknowledges that Missouri Gaming Laws do not presently
permit Beneficiary to take possession of or foreclose upon any slot machine (as
defined by Title 11, Division 45, Section 10.055 of Missouri Code of State
Regulations) located or to be located in the State of Missouri unless
Beneficiary holds a license issued by the Missouri Gaming Commission, or
possibly via a different mechanism that the Missouri Gaming Commission would
find in compliance with Missouri Gaming Laws (which mechanism could include,
subject to the Missouri Gaming Commission’s approval, the sale, transfer or
disposition of such slot machines through or to a party holding a Class A
license or a supplier’s license issued by the Missouri Gaming Commission).

 

7.13                        Amendment and Restatement.  This Deed of Trust
amends and restates in its entirety that certain Amended and Restated Deed of
Trust, with Assignment of Rents, Security Agreement and Fixture Filing dated as
of May 13, 2011, executed by Trustor for the benefit of Beneficiary, recorded as
Instrument No. 20110516002160 with the Clark County Recorder on May 16, 2011.

 

26

--------------------------------------------------------------------------------


 

“Trustor”

 

BALLY GAMING, INC.,
a Nevada corporation

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

S-1

--------------------------------------------------------------------------------


 

STATE OF                                             ,
COUNTY OF                                    , TO-WIT:

 

I,                                               , a notary public of said
county, do hereby certify that
                                                       , who signed the writing
above, bearing date as of the            day of                   , 2013, for
Bally Gaming, Inc., a Nevada corporation,  has this day acknowledged the said
writing to be the act and deed of said corporation.

 

Given under my hand this                day of                         , 2013.

 

My commission expires:                             .

 

 

Notary Public

 

(NOTARIAL SEAL)

 

This Deed of Trust prepared by: Boise A. Ding, Esq., Mayer Brown LLP, 350 South
Grand Avenue, 25th Floor, Los Angeles, CA, 90071.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

Lot Two (2) Hughes Airport Center Phase III-Unit 1, as shown by map thereof on
file in Book 44 of Plats, Page 43, in the Office of the County Recorder of Clark
County, Nevada.

 

APN:  177-04-511-001

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OMNIBUS REAFFIRMATION

 

This Omnibus Reaffirmation (as amended, restated, supplemented or otherwise
modified from time to time, this “Reaffirmation”) is by and among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), each of the
Guarantors, Bally Gaming GP, LLC, a Nevada limited liability company (“Bally
Gaming GP”), Bally Gaming LP, LLC, a Nevada limited liability company (“Bally
Gaming LP”; and together with Bally Gaming GP, the “Foreign Holding Companies”)
and Bank of America, N.A., as Administrative Agent, with reference to the Second
Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
April 19, 2013, among, the Lenders referred to therein, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.  Capitalized
terms used but not defined herein are given the meanings set forth for those
terms in the Credit Agreement.

 

RECITALS

 

A.            The Guarantors are party to that certain Second Amended and
Restated Guaranty, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), in favor
of the Administrative Agent and the other Secured Parties.

 

B.            The Borrower, the Guarantors and the Foreign Holding Companies are
party to that certain Amended and Restated Pledge Agreement, dated as of May 13,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”), in favor of the Administrative Agent and the
other Secured Parties.

 

C.            The Borrower is party to that certain Amended and Restated
Borrower Security Agreement, dated as of May 13, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Borrower Security
Agreement”), in favor of the Administrative Agent and the other Secured Parties.

 

D.            The Guarantors and the Foreign Holding Companies are party to that
certain Amended and Restated Subsidiaries Security Agreement, dated as of
May 13, 2011 (as amended, restated, supplemented or otherwise modified from time
to time, the “Subsidiaries Security Agreement”), in favor of the Administrative
Agent and the other Secured Parties.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Secured Parties to enter into the Credit
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which hereby is acknowledged, the Loan Parties hereby agree as
follows:

 

(a)           Each of the Guarantors hereby consents to the execution, delivery
and performance by Borrower, the Lenders and the Administrative Agent of the
Credit Agreement, substantially in the form of the most recent draft presented
to them, and agrees that nothing contained therein shall diminish, alter, amend
or otherwise affect any of their obligations under the Loan Documents to which
they are party.

 

--------------------------------------------------------------------------------


 

(b)                                 The Borrower and each of the Guarantors:

 

(i)            expressly and knowingly reaffirms its respective liability under
each of the Loan Documents (including, without limitation, the Guaranty, the
Pledge Agreement, the Borrower Security Agreement and the Subsidiaries Security
Agreement) to which it is a party and expressly agrees to be and remain liable
under the terms of each such Loan Document to which it is a party, and that it
has no defense, offset or counterclaim whatsoever against any Lender or any
other Secured Party with respect to any such Loan Document;

 

(ii)           agrees that each Loan Document (including, without limitation,
the Guaranty, the Pledge Agreement, the Borrower Security Agreement and the
Subsidiaries Security Agreement) to which it is a party shall remain in full
force and effect and is hereby ratified and confirmed;

 

(iii)          agrees that each reference to “Credit Agreement” and
“Obligations” in the Collateral Documents and other Loan Documents to which it
is a party shall be deemed to refer to the Credit Agreement (as defined above)
and to the Obligations (as defined therein), respectively; and

 

(iii)          agrees that the execution of this Reaffirmation is not necessary
for the continued validity and enforceability of any Loan Document (including,
without limitation, the Guaranty, the Pledge Agreement, the Borrower Security
Agreement and the Subsidiaries Security Agreement) to which it is a party but is
executed to induce the Lenders and the Administrative Agent to approve of and
otherwise enter into the Credit Agreement.

 

Notwithstanding the foregoing, all references in the Loan Documents to
“Collateral” shall be deemed to exclude Excluded Collateral.

 

(c)           Each Foreign Holding Company is hereby released from any and all
of its liabilities under each Loan Document to which it is a party and such Loan
Documents shall be of no further force and effect with respect to any such
Foreign Holding Company.

 

(d)           This Reaffirmation is a Loan Document and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with all of the terms and provisions of the Credit Agreement.

 

(e)           This Reaffirmation shall be binding upon and inure to the benefit
of the parties hereto and to their respective successors and permitted assigns.

 

(f)            This Reaffirmation may be executed by the parties hereto in
several counterparts, each of which shall be an original and all of which shall
constitute together but one and the same agreement.

 

(g)           This Reaffirmation represents the agreement of the Loan Parties,
the Administrative Agent and each of the Lenders (through the Lenders’ execution
of the Credit Agreement and approval of the form of this Reaffirmation attached
thereto) with respect to the

 

--------------------------------------------------------------------------------


 

subject matter hereof, and there are no promises, undertakings, representations
or warranties relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

(h)           This Reffirmation shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(i)            The terms of Sections 10.14 (Governing Law; Jurisdiction; Etc.)
and 10.15 (Waiver of Jury Trial) of the Credit Agreement and Sections 17 (Waiver
of Jury Trial) and 18 (Consent to Jurisdiction; Choice of Forum) of the Guaranty
are incorporated herein as though set forth in full.

 

[Signature pages to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned intending to be legally bound
hereby, has caused this Reaffirmation to be executed as of the date first above
written.

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation, as the Borrower

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

ARCADE PLANET, INC.,

 

a California corporation, as a Guarantor

 

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation, as a Guarantor

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation, as a Guarantor

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation, as a Guarantor

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation, as a Guarantor

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation, as a Guarantor

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

 

Title:

Treasurer

 

Omnibus Reaffirmation

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company, as a Guarantor

 

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

 

Title:

Treasurer

 

Omnibus Reaffirmation

 

--------------------------------------------------------------------------------


 

 

ACCEPTED AND ACKNOWLEDGED:

 

 

 

 

 

BALLY GAMING GP, LLC,

 

a Nevada limited liability company, as a Guarantor

 

 

 

 

By:

BALLY GAMING, INC., the Sole Member of BALLY GAMING GP, LLC

 

 

 

BALLY GAMING LP, LLC,

 

a Nevada limited liability company, as a Guarantor

 

 

 

 

By:

BALLY GAMING, INC., the Sole Member of BALLY GAMING LP, LLC

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

 

Title:

Treasurer

 

Omnibus Reaffirmation

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as the Administrative Agent

 

 

 

 

 

By:

/s/ Alan Tapley

 

 

Name:

Alan Tapley

 

 

Title:

Assistant Vice President

 

Omnibus Reaffirmation

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SECOND AMENDED AND RESTATED GUARANTY

 

This SECOND AMENDED AND RESTATED GUARANTY, dated as of April 19, 2013, is made
by each of the guarantors listed on the signature pages hereto, together with
each other Person who may become a party hereto pursuant to Section 15 of this
Guaranty, jointly and severally in favor of Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) under the Credit Agreement
referred to below, and each of the lenders that are party to such Credit
Agreement (each a “Lender”, collectively, the “Lenders”), with reference to the
following facts:

 

RECITALS

 

A.                                    Certain Guarantors are parties to that
certain Amended and Restated Subsidiary Guaranty, dated as of May 13, 2011 (the
“Existing Guaranty”), pursuant to which such Guarantors guaranteed the
obligations of Bally Technologies, Inc. ( “Borrower”) under that certain Amended
and Restated Credit Agreement, dated as of April 15, 2011 (as amended prior to
the date hereof, the “Existing Credit Agreement”), among Borrower, the lenders
party thereto and the Administrative Agent.

 

B.                                    Borrower, the Lenders and the
Administrative Agent have agreed to amend and restate the Existing Credit
Agreement pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), and the
Lenders have agreed to provide certain credit facilities to Borrower pursuant to
the Credit Agreement.

 

C.                                    As a condition to the availability of such
credit facilities, Guarantors are required to enter into this Guaranty and to
guaranty the Guarantied Obligations as hereinafter provided.

 

D.                                    Guarantors expect to realize direct and
indirect benefits as the result of the availability of the aforementioned credit
facilities to Borrower, as the result of financial or business support which
will be provided to Guarantors by Borrower.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend the aforementioned
credit facilities, and for other good and valuable consideration, the receipt
and adequacy of which hereby are acknowledged, Guarantors hereby represent,
warrant, covenant, agree and guaranty, and the Existing Guaranty is hereby
amended and restated in its entirety, in each case as follows:

 

1.                                      Definitions.  This Guaranty is the
Guaranty referred to in the Credit Agreement and is one of the Loan Documents. 
Terms defined in the Credit Agreement and not

 

--------------------------------------------------------------------------------


 

otherwise defined in this Guaranty shall have the meanings given those terms in
the Credit Agreement when used herein and such definitions are incorporated
herein as though set forth in full.  In addition, as used herein, the following
terms shall have the meanings respectively set forth after each:

 

“Guarantied Obligations” means all Obligations at any time and from time to time
owing to any one or more of the Secured Parties and arising under the Credit
Agreement, including, without limitation Obligations at any time and from time
to time owing to any one or more Cash Management Banks or Hedge Banks arising
under Secured Cash Management Agreements or Secured Hedge Agreements,
respectively, but excluding any Excluded Swap Obligations.  Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guarantied Obligations and would be owed by
Borrower to any Secured Party under the Credit Agreement but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Borrower.

 

“Guarantors” means (a) the Subsidiaries of Borrower that are parties hereto as
indicated on the signature pages hereof, or that become parties hereto as
provided in Section 15 hereof, and (b) with respect to Obligations owing by any
Loan Party or any Subsidiary of a Loan Party (other than the Borrower) under any
Secured Cash Management Agreement or Secured Hedge Agreement, the Borrower.

 

“Guaranty” means this Second Amended and Restated Guaranty, and any extensions,
modifications, renewals, restatements, reaffirmations, supplements or amendments
hereof, including, without limitation, any documents or agreements by which
additional Guarantors become party hereto.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act

 

2.                                      Guaranty of Guarantied Obligations. 
Guarantors hereby, jointly and severally, irrevocably and unconditionally
guaranty and promise to pay and perform on demand the Guarantied Obligations and
each and every one of them, including all amendments, modifications,
supplements, renewals or extensions of any of them, whether such amendments,
modifications, supplements, renewals or extensions are evidenced by new or
additional instruments, documents or agreements or change the rate of interest
on any Guarantied Obligation or the security therefor, or otherwise.  Any term
or provision of this Guaranty or any other Loan Document to the contrary
notwithstanding, the aggregate maximum amount of the Guarantied Obligations for
which each Guarantor shall be liable shall not exceed the maximum amount for
which such Guarantor can be liable without rendering this Guaranty or any other

 

2

--------------------------------------------------------------------------------


 

Loan Document as it relates to such Guarantor, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer.

 

3.                                      Nature of Guaranty.  This Guaranty is
irrevocable and continuing in nature and relates to any Guarantied Obligations
now existing or hereafter arising, subject to Section 16 hereof.  This Guaranty
is a guaranty of prompt and punctual payment and performance and is not merely a
guaranty of collection.

 

4.                                      Relationship to Other Agreements. 
Nothing herein shall in any way modify or limit the effect of terms or
conditions set forth in any other document, instrument or agreement executed by
any Guarantor or in connection with the Guarantied Obligations, but each and
every term and condition hereof shall be in addition thereto.  All provisions
contained in the Credit Agreement or any other Loan Document that apply to Loan
Documents generally are fully applicable to this Guaranty and are incorporated
herein by this reference.

 

5.                                      Subordination of Indebtedness of
Borrower to Guarantors to the Guarantied Obligations.  Each Guarantor agrees
that:

 

(a)                                 Any indebtedness of Borrower now or
hereafter owed to any Guarantor hereby is subordinated to the Guarantied
Obligations.

 

(b)                                 If the Secured Parties so request, upon the
occurrence and during the continuance of any Event of Default, any such
indebtedness of Borrower now or hereafter owed to any Guarantor shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and shall be paid over to the Secured Parties in kind on account of the
Guarantied Obligations, but without reducing or affecting in any manner the
obligations of such Guarantor under the other provisions of this Guaranty.

 

6.                                      Statutes of Limitations and Other Laws. 
Until the Guarantied Obligations (other than contingent indemnification
obligations) shall have been paid and performed in full, all the rights,
privileges, powers and remedies granted to the Secured Parties hereunder shall
continue to exist and may be exercised by the Secured Parties at any time and
from time to time irrespective of the fact that any of the Guarantied
Obligations may have become barred by any statute of limitations.  Each
Guarantor expressly waives the benefit of any and all statutes of limitation,
and any and all Laws providing for exemption of property from execution or for
evaluation and appraisal upon foreclosure, to the maximum extent permitted by
applicable Laws.

 

7.                                      Waivers and Consents.  Each Guarantor
acknowledges that this Guaranty may support obligations of Persons other than
such Guarantor and, in full recognition of that fact, each Guarantor consents
and agrees that the Secured Parties may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or security
hereof:

 

(a)                                 supplement, modify, amend, extend, renew, or
otherwise change the time for payment or the terms of the Guarantied Obligations
or any part thereof, including any increase or decrease of the rate(s) of
interest thereon;

 

3

--------------------------------------------------------------------------------


 

(b)                                 supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Guarantied
Obligations or any part thereof or any of the Loan Documents or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder;

 

(c)                                  accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Guarantied Obligations or any part thereof;

 

(d)                                 accept partial payments on the Guarantied
Obligations;

 

(e)                                  receive and hold additional security or
guaranties for the Guarantied Obligations or any part thereof;

 

(f)                                   release, reconvey, terminate, waive,
abandon, subordinate, exchange, substitute, transfer and enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as the Secured Parties in the exercise of their commercial discretion
may determine;

 

(g)                                  release any Person or any guarantor from
any personal liability with respect to the Guarantied Obligations or any part
thereof;

 

(h)                                 settle, release on terms satisfactory to the
Secured Parties or by operation of applicable laws or otherwise liquidate or
enforce any Guarantied Obligations and any security or guaranty therefor in any
manner, consent to the transfer of any security and bid and purchase at any
sale; and

 

(i)                                     consent to the merger, change or any
other restructuring or termination of the corporate existence of Borrower or any
other Person, and correspondingly restructure the Guarantied Obligations, and
any such merger, change, restructuring or termination shall not affect the
liability of any Guarantor or the continuing existence of any Liens hereunder,
under any other Loan Document to which any Guarantor is a party or the
enforceability hereof or thereof with respect to all or any part of the
Guarantied Obligations.

 

Upon the occurrence of and during the continuance of any Event of Default, the
Secured Parties may enforce this Guaranty independently as to each Guarantor and
independently of any other remedy or security the Secured Parties at any time
may have or hold in connection with the Guarantied Obligations, and it shall not
be necessary for the Secured Parties to marshal assets in favor of any
Guarantor, Borrower or any other Person or to proceed upon or against and/or
exhaust any other security or remedy before proceeding to enforce this
Guaranty.  Each Guarantor expressly waives any right to require the Secured
Parties to marshal assets in favor of such Guarantor, Borrower or any other
Person or to proceed against any other Person or any collateral provided by any
other Person, and agrees that the Secured Parties may proceed against any Person
and/or collateral in such order as they shall determine in their sole and
absolute discretion.  The Secured Parties may file a separate action or actions
against any Guarantor, whether action is brought or prosecuted with respect to
any other security or against any other Guarantor, Borrower or any other Person,
or whether any other Person is joined in any

 

4

--------------------------------------------------------------------------------


 

such action or actions.  Each Guarantor agrees that the Secured Parties,
Borrower and any other Person may deal with each other in connection with the
Guarantied Obligations or otherwise, or alter any contracts or agreements now or
hereafter existing between any of them, in any manner whatsoever, all without in
any way altering or affecting this Guaranty.  The Secured Parties’ rights
hereunder shall be reinstated and revived, and the enforceability of this
Guaranty shall continue, with respect to any amount at any time paid on account
of the Guarantied Obligations which thereafter shall be required to be restored
or returned by the Secured Parties upon the bankruptcy, insolvency or
reorganization of Borrower, any Guarantor or any other Person, or otherwise, all
as though such amount had not been paid.  The enforceability of this Guaranty at
all times shall remain effective to guarantee payment and performance of the
full amount of all the Guarantied Obligations including, without limitation, the
amount of all loans and interest thereon at the rates provided for in the Credit
Agreement, even though the Guarantied Obligations, including any part thereof or
any other security or guaranty therefor, may be or hereafter may become invalid
or otherwise unenforceable as against Borrower or any other Person and whether
or not Borrower or any other Person shall have any personal liability with
respect thereto.  Each Guarantor expressly waives any and all defenses now or
hereafter arising or asserted by reason of (a) any disability or other defense
of Borrower or any other Person with respect to the Guarantied Obligations,
(b) the unenforceability or invalidity of any security or guaranty for the
Guarantied Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Guarantied Obligations, (c) the
cessation for any cause whatsoever of the liability of Borrower or any other
Person (other than by reason of the full payment and performance of all
Guarantied Obligations), (d) any failure of any Secured Party to marshal assets
in favor of such Guarantor or any other Person, (e) except as otherwise required
by Law or as provided in this Agreement, any failure of any Secured Party to
give notice of sale or other disposition of collateral to such Guarantor or any
other Person or any defect in any notice that may be given in connection with
any sale or disposition of collateral, (f) except as otherwise required by Law
or as provided in this Agreement, any failure of any Secured Party to comply
with applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Guarantied Obligation, including without
limitation any failure of any Secured Party to conduct a commercially reasonable
sale or other disposition of any collateral or other security for any Guarantied
Obligation, (g) any act or omission of any Secured Party or others that directly
or indirectly results in or aids the discharge or release of Borrower, any
Guarantor or any other Person or the Guarantied Obligations or any other
security or guaranty therefor by operation of law or otherwise, (h) any Law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (i) any failure of any Secured Party to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (j) the election by any Secured Party, in any bankruptcy proceeding of
any Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
Liens under Section 364 of the United States Bankruptcy Code, (l) any use of
cash collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Liens in favor
of any Secured Party for any reason, (o) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including any discharge of, or
bar

 

5

--------------------------------------------------------------------------------


 

or stay against collecting, all or any of the Guarantied Obligations (or any
interest thereon) in or as a result of any such proceeding, (p) to the extent
permitted, the benefits of any form of one-action rule, (q) any defense based on
such Guarantor’s rights under NRS 104.3605, each Guarantor specifically agreeing
that this clause (q) shall constitute a waiver of discharge under NRS 104.3605,
and (r) any defense or benefit based on NRS 40.430 and judicial decisions
relating thereto and NRS 40.451 et seq. and judicial decisions relating thereto,
each Guarantor agreeing that the waiver in this clause (r) is intended to take
advantage of the two (2) waivers permitted by NRS 40.495 (1) and (2) to the
maximum extent permitted.

 

8.                                      Condition of Borrower and its
Subsidiaries.  Each Guarantor represents and warrants to the Secured Parties
that each Guarantor has established adequate means of obtaining from Borrower
and its Subsidiaries, on a continuing basis, financial and other information
pertaining to the businesses, operations and condition (financial and otherwise)
of Borrower and its Subsidiaries and their Properties, and each Guarantor now is
and hereafter will be completely familiar with the businesses, operations and
condition (financial and otherwise) of Borrower and its Subsidiaries and their
Properties.  Each Guarantor hereby expressly waives and relinquishes any duty on
the part of any Secured Party (should any such duty exist) to disclose to any
Guarantor any matter, fact or thing related to the businesses, operations or
condition (financial or otherwise) of Borrower or its Subsidiaries or their
Properties, whether now known or hereafter known by the Secured Parties during
the life of this Guaranty.  With respect to any of the Guarantied Obligations,
the Secured Parties need not inquire into the powers of Borrower or any
Subsidiary thereof or the officers or employees acting or purporting to act on
their behalf, and all Guarantied Obligations made or created in good faith
reliance upon the professed exercise of such powers shall be binding and
enforceable.

 

9.                                      Liens on Real Property.  In the event
that all or any part of the Guarantied Obligations at any time are secured by
any one or more deeds of trust or mortgages or other instruments creating or
granting Liens on any interests in real Property, each Guarantor authorizes the
Secured Parties, upon the occurrence of and during the continuance of any Event
of Default, at their sole option, without notice or demand and without affecting
any Guarantied Obligations of any Guarantor, the enforceability of this
Guaranty, or the validity or enforceability of any Liens of any Secured Party on
any Collateral, to foreclose any or all of such deeds of trust or mortgages or
other instruments by judicial or nonjudicial sale.  Each Guarantor expressly
waives any defenses to the enforcement of this Guaranty or any rights of any
Secured Party created or granted hereby or to the recovery by the Secured
Parties against Borrower, any Guarantor or any other Person liable therefor of
any deficiency after a judicial or nonjudicial foreclosure or sale, even though
such a foreclosure or sale may impair the subrogation rights of any Guarantor or
may preclude any Guarantor from obtaining reimbursement or contribution from
Borrower.  Each Guarantor expressly waives any defenses or benefits that may be
derived from NRS Section 40.451, et seq. and judicial decisions relating
thereto, or comparable provisions of Nevada Law which are comparable to
California Code of Civil Procedure §§ 580a, 580b, 580d or 726, or comparable
provisions of the Laws of any other jurisdiction, and all other suretyship
defenses it otherwise might or would have under Nevada Law or other applicable
Law.  Each Guarantor expressly waives any right to receive notice of any
judicial or nonjudicial foreclosure or sale of any real Property or interest
therein subject to any such deeds of trust or mortgages or other instruments and
any Guarantor’s or any other Person’s failure to receive any

 

6

--------------------------------------------------------------------------------


 

such notice shall not impair or affect Guarantors’ Obligations or the
enforceability of this Guaranty or any rights of any Secured Party created or
granted hereby.

 

10.                               Waiver of Rights of Subrogation. 
Notwithstanding anything to the contrary elsewhere contained herein or in any
other Loan Document to which any Guarantor is a party, Guarantors hereby so long
as the Guarantied Obligations other than contingent indemnification obligations
remain outstanding expressly postpone with respect to Borrower and its
successors and assigns (including any surety) and any other Person which is
directly or indirectly a creditor of Borrower or any surety for Borrower, any
and all rights at Law or in equity to subrogation, to reimbursement, to
exoneration, to contribution, to setoff or to any other rights that could accrue
to a surety against a principal, to a guarantor against a maker or obligor, to
an accommodation party against the party accommodated, or to a holder or
transferee against a maker, and which Guarantors may have or hereafter acquire
against Borrower or any other such Person in connection with or as a result of
Guarantors’ execution, delivery and/or performance of this Guaranty or any other
Loan Document to which any Guarantor is a party.  Guarantors agree that so long
as the Guarantied Obligations other than contingent indemnification obligations
remain outstanding they shall not have or assert any such rights against
Borrower or their successors and assigns or any other Person (including any
surety) which is directly or indirectly a creditor of Borrower or any surety for
Borrower, either directly or as an attempted setoff to any action commenced
against Guarantors by Borrower (as a borrower or in any other capacity), the
Secured Parties or any other such Person.  Guarantors hereby acknowledge and
agree that this waiver is intended to benefit Borrower and the Secured Parties
and shall not limit or otherwise affect Guarantors’ liability hereunder, under
any other Loan Document to which any Guarantor is a party, or the enforceability
hereof or thereof.

 

11.                               Right of Contribution; Severability.

 

(a)                                 Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of all
payments made hereunder, provided that all then current Guarantied Obligations
are then satisfied, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of all such payments.  The provisions of this Section 11
shall in no respect limit the obligations and liabilities of any Guarantor to
the Secured Parties, and each Guarantor shall remain liable to the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.  The
“proportionate share” of any Guarantor shall be a fraction (which shall in no
event exceed 1.00) the numerator of which is the excess, if any, of the fair
value of the assets of such Guarantor over a fair estimate of the liabilities of
Guarantor and the denominator of which is the excess (but not less than $1.00)
of the fair value of the aggregate assets (without duplication) of all
Guarantors over a fair estimate of the aggregate liabilities (without
duplication) of all Guarantors.  All relevant calculations shall be made as of
the date such Guarantor became a Guarantor.

 

(b)                                 Additionally, wherever possible, each
provision of this Guaranty will be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Guaranty is
prohibited by or invalid under such law, such provision will be ineffective to
the extent of such prohibition or invalidity, without invalidating the

 

7

--------------------------------------------------------------------------------


 

remainder of such provision or the remaining provisions of this Guaranty. 
Consistent with the foregoing, and notwithstanding any other provision of this
Guaranty to the contrary, in the event that any action or proceeding is brought
in whatever form and in whatever forum seeking to invalidate the Guarantor’s
obligations under this Guaranty under any fraudulent conveyance, fraudulent
transfer theory, or similar avoidance theory, whether under state or federal
law, the Guarantor (the “Affected Guarantor”), automatically and without any
further action being required of the Affected Guarantor or any Secured Party,
shall be liable under this Guaranty only for an amount equal to the maximum
amount of liability that could have been incurred under applicable law by the
Affected Guarantor under any guaranty of the Guaranteed Obligations (or any
portion thereof) at the time of the execution and delivery of this Guaranty (or,
if such date is determined not to be the appropriate date for determining the
enforceability of the Affected Guarantor’s obligations hereunder for fraudulent
conveyance or transfer (or similar avoidance) purposes, on the date determined
to be so appropriate) without rendering such a hypothetical guaranty voidable
under applicable law relating to fraudulent conveyance, fraudulent transfer, or
any other grounds for avoidance (such highest amount determined hereunder being
the Affected Guarantor’s “Maximum Guaranty Amount”), and not for any greater
amount, as if the stated amount of this Guaranty as to the Affected Guarantor
had instead been the Maximum Guaranty Amount.  This Section is intended solely
to preserve the rights of the Secured Parties under this Guaranty to the maximum
extent not subject to avoidance under applicable law, and neither the Affected
Guarantor nor any other Person shall have any right or claim under this
Section with respect to the limitation described in this Guaranty, except to the
extent necessary so that the obligations of the Affected Guarantor under this
Guaranty shall not be rendered voidable under applicable law.  Without limiting
the generality of the foregoing, the determination of a Maximum Guaranty Amount
for the Affected Guarantor pursuant to the provisions of the second preceding
sentence of this Section shall not in any manner reduce or otherwise affect the
obligations of any other guarantors of any of the Guaranteed Obligations.

 

12.                               Understandings With Respect to Waivers and
Consents.  Each Guarantor warrants and agrees that each of the waivers and
consents set forth herein are made with full knowledge of their significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor otherwise may have against Borrower, the Secured Parties or
others, or against any Collateral.  Each Guarantor acknowledges that it has
either consulted with legal counsel regarding the effect of this Guaranty and
the waivers and consents set forth herein, or has made an informed decision not
to do so.  If this Guaranty or any of the waivers or consents herein are
determined to be unenforceable under or in violation of applicable Law, this
Guaranty and such waivers and consents shall be effective to the maximum extent
permitted by Law.

 

13.                               Costs and Expenses.  Each Guarantor agrees to
pay to the Secured Parties all reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) actually incurred by
the Secured Parties in the enforcement or attempted enforcement of this
Guaranty, whether or not an action is filed in connection therewith, and in
connection with any waiver or amendment of any term or provision hereof.  All
reasonable advances, charges, costs and expenses, including reasonable
attorneys’ fees and disbursements

 

8

--------------------------------------------------------------------------------


 

(including the reasonably allocated cost of legal counsel employed by the
Secured Parties), actually incurred or paid by the Secured Parties in exercising
any right, privilege, power or remedy conferred by this Guaranty, or in the
enforcement or attempted enforcement thereof, shall be subject hereto and shall
become a part of the Guarantied Obligations and shall be paid to the Secured
Parties by each Guarantor, immediately upon demand, together with interest
thereon at the per annum rate then applicable to Base Rate Loans under the Term
Facility, or the Default Rate if applicable.

 

14.                               Liability.  The liability of each Guarantor
hereunder is independent of any other guaranties at any time in effect with
respect to all or any part of the Guarantied Obligations, and each Guarantor’s
liability hereunder may be enforced regardless of the existence of any such
guaranties.  Any termination by or release of any guarantor in whole or in part
(whether it be another Guarantor under this instrument or not) shall not affect
the continuing liability of any Guarantor hereunder, and no notice of any such
termination or release shall be required.

 

15.                               Joinder.  Any other Person may become a
Guarantor under and become bound by the terms and conditions of this Guaranty by
executing and delivering to the Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit A, accompanied by such
documentation as the Administrative Agent may reasonably require to establish
the due organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Guaranty, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

16.                               Release of Guarantors.  This Guaranty shall be
terminated and all Guarantied Obligations of Guarantors hereunder shall be
released when all Guarantied Obligations other than contingent indemnification
obligations of each party to any Loan Document have been paid in full in cash or
otherwise performed in full and when no portion of the Revolving Credit
Commitments or any Term Facility remains outstanding.  Upon such release of any
or all of Guarantors’ Guarantied Obligations hereunder, the Administrative Agent
shall endorse, execute, deliver, record and file all instruments and documents,
and do all other acts and things, reasonably required to evidence or document
the release of the Secured Parties’ rights arising under this Guaranty, all as
reasonably requested by, and at the sole expense of, Guarantors.

 

17.                               WAIVER OF JURY TRIAL.  EACH GUARANTOR AND EACH
SECURED PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY, ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY, ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH GUARANTOR AND EACH SECURED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT

 

9

--------------------------------------------------------------------------------


 

ANY GUARANTOR OR SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

18.                               CONSENT TO JURISDICTION; CHOICE OF FORUM.

 

(a)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH GUARANTOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENTS
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH GUARANTOR.  EACH GUARANTOR FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. 
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER
JURISDICTION.

 

(b)                                 EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH
ACTION OR PROCEEDING

 

10

--------------------------------------------------------------------------------


 

BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

19.                               THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

20.                               Keepwell Agreement.  Each Loan Party that is a
Qualified ECP Guarantor at the time this Guaranty or the grant of the security
interest under the Loan Documents, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 20
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full. 
Each Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the date first written above.

 

 

“Guarantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

S-1

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

 

Title:

Treasurer

 

 

 

Address for Guarantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Guaranty

 

S-2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

AS OF THE DATE FIRST

 

ABOVE WRITTEN:

 

 

 

“Secured Party”

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

/s/ Alan Tapley

 

Name:

Alan Tapley

 

Title:

Assistant Vice President

 

 

Guaranty

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
GUARANTY

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of                     ,
        , by
                                                                       , a
                                                       (“Joining Party”), and
delivered to Bank of America, N.A., as the Administrative Agent under the Credit
Agreement referred to below (the “Administrative Agent”), pursuant to the Second
Amended and Restated Guaranty, dated as of April 19, 2013 made by each of the
parties listed on the signature pages thereto (each a “Guarantor” and
collectively, “Guarantors”) in favor of the Administrative Agent and each of the
lenders that are party to the Credit Agreement referred to below (each a
“Lender” and collectively, the “Lenders”) (as the same may be amended or
supplemented from time to time, the “Guaranty”).  Terms used but not defined in
this Joinder shall have the meanings defined for those terms in the Guaranty.

 

RECITALS

 

(a)                                 The Guaranty was made by Guarantors in favor
of Bank of America, N.A. pursuant to that certain Second Amended and Restated
Credit Agreement, dated as of April     , 2013, by and among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders and the
Administrative Agent (as the same may be amended or supplemented from time to
time, the “Credit Agreement”).

 

(b)                                 Joining Party is required pursuant to the
Credit Agreement to become a Guarantor.

 

(c)                                  Joining Party expects to realize direct and
indirect benefits as a result of the availability to Borrower of the Loans under
the Credit Agreement.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)                                 By this Joinder, Joining Party becomes a
“Guarantor” under and pursuant to Section 15 of the Guaranty.  Joining Party
agrees that, upon its execution hereof, it will become a Guarantor under the
Guaranty with respect to all Guarantied Obligations heretofore or hereafter
incurred under the Loan Documents, and will be bound by all terms, conditions,
and duties applicable to a Guarantor under the Guaranty.

 

(2)                                 The effective date of this Joinder is
                  ,         .

 

A-1

--------------------------------------------------------------------------------


 

 

“Joining Party”

 

 

 

 

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Attn:

 

Telephone:

 

Facsimile:

 

 

 

 

ACKNOWLEDGED:

 

 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

A-2

--------------------------------------------------------------------------------